EXHIBIT 10.6

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 17, 2011

 

Among

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as the Lenders

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Collateral Agents

 

and

 

THE NEIMAN MARCUS GROUP, INC.

and the other Borrowers referred to herein,

as Borrowers,

 

and

 

NEIMAN MARCUS, INC.

 

and

 

The subsidiaries of The Neiman Marcus Group, Inc. from time to time party hereto

 

--------------------------------------------------------------------------------

 

MERRILL, LYNCH, PIERCE, FENNER &SMITH INCORPORATED
WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers

 

MERRILL, LYNCH, PIERCE, FENNER &SMITH INCORPORATED
WELLS FARGO CAPITAL FINANCE, LLC

J.P. MORGAN SECURITIES LLC

as Joint Bookrunners

 

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents

 

REGIONS BANK

U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

41

SECTION 1.03.

Terms Generally

41

SECTION 1.04.

Accounting Terms; GAAP

42

SECTION 1.05.

Amendment and Restatement of Existing Credit Agreement

42

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Revolving Commitments

42

SECTION 2.02.

Revolving Loans and Borrowings

43

SECTION 2.03.

Requests for Revolving Borrowings

43

SECTION 2.04.

Protective Advances

44

SECTION 2.05.

Swingline Loans

45

SECTION 2.06.

Letters of Credit

47

SECTION 2.07.

Funding of Borrowings

52

SECTION 2.08.

Type; Interest Elections

53

SECTION 2.09.

Termination and Reduction of Revolving Commitments

54

SECTION 2.10.

Repayment of Loans; Evidence of Debt

55

SECTION 2.11.

Prepayment of Loans

56

SECTION 2.12.

Fees

57

SECTION 2.13.

Interest

58

SECTION 2.14.

Alternate Rate of Interest

59

SECTION 2.15.

Increased Costs

60

SECTION 2.16.

Break Funding Payments

61

SECTION 2.17.

Taxes

61

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

64

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

67

SECTION 2.20.

Illegality

68

SECTION 2.21.

Cash Receipts

68

SECTION 2.22.

Reserves; Change in Reserves; Decisions by Co-Collateral Agent

70

SECTION 2.23.

Revolving Commitment Increases and Incremental Term Loans

71

SECTION 2.24.

Borrower Agent

75

SECTION 2.25.

Joint and Several Liability of the Borrowers

75

SECTION 2.26.

Loan Account; Statement of Obligations

77

SECTION 2.27.

Extensions of Loans

78

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

81

SECTION 3.02.

Authorization; Enforceability

81

SECTION 3.03.

Governmental Approvals; No Conflicts

81

SECTION 3.04.

Financial Condition; No Material Adverse Change

82

SECTION 3.05.

Properties

82

SECTION 3.06.

Litigation and Environmental Matters

83

SECTION 3.07.

Compliance with Laws and Agreements; Licenses and Permits

84

SECTION 3.08.

Investment Company Status

84

SECTION 3.09.

Taxes

84

SECTION 3.10.

ERISA

84

SECTION 3.11.

Disclosure

85

SECTION 3.12.

Material Agreements

85

SECTION 3.13.

Solvency

85

SECTION 3.14.

Insurance

86

SECTION 3.15.

Capitalization and Subsidiaries

86

SECTION 3.16.

Security Interest in Collateral

86

SECTION 3.17.

Labor Disputes

86

SECTION 3.18.

Federal Reserve Regulations

87

SECTION 3.19.

Senior Indebtedness

87

SECTION 3.20.

Intellectual Property

87

 

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Second Amended Effective Date

88

SECTION 4.02.

Each Credit Event Other Than Incremental Term Loans

92

SECTION 4.03.

Incremental Term Loans

93

SECTION 4.04.

Post Closing Obligation

93

 

 

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

93

SECTION 5.02.

Notices of Material Events

97

SECTION 5.03.

Existence; Conduct of Business

97

SECTION 5.04.

Payment of Obligations

98

SECTION 5.05.

Maintenance of Properties

98

SECTION 5.06.

Books and Records; Inspection Rights; Appraisals; Field Examinations

98

SECTION 5.07.

HSBC Agreement and Permitted Replacement Credit Card Program

99

SECTION 5.08.

Compliance with Laws

99

SECTION 5.09.

Use of Proceeds

99

 

--------------------------------------------------------------------------------


 

SECTION 5.10.

Insurance

100

SECTION 5.11.

Additional Loan Parties; Additional Collateral; Further Assurances

100

SECTION 5.12.

Maintenance of Corporate Separateness

102

SECTION 5.13.

Designation of Subsidiaries

102

SECTION 5.14.

Inventory Covenant

102

 

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

103

SECTION 6.02.

Liens

107

SECTION 6.03.

Fundamental Changes

110

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

111

SECTION 6.05.

Asset Sales

113

SECTION 6.06.

Sale and Lease-Back Transactions

115

SECTION 6.07.

Swap Agreements

115

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

115

SECTION 6.09.

Transactions with Affiliates

119

SECTION 6.10.

Restrictive Agreements

120

SECTION 6.11.

Amendment of Material Documents

120

SECTION 6.12.

Certain Equity Securities

121

SECTION 6.13.

Designated Disbursement Account

121

SECTION 6.14.

Minimum Excess Availability

121

 

 

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.

Events of Default

121

SECTION 7.02.

Exclusion of Immaterial Subsidiaries

125

SECTION 7.03.

Agreements Among Claimholders

125

SECTION 7.04.

Exercise of Remedies

127

SECTION 7.05.

Insolvency and Liquidation Proceedings

130

 

 

 

ARTICLE VIII

 

The Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

137

SECTION 9.02.

Waivers; Amendments

139

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

143

SECTION 9.04.

Successors and Assigns

145

 

--------------------------------------------------------------------------------


 

SECTION 9.05.

Survival

150

SECTION 9.06.

Counterparts; Integration; Effectiveness

150

SECTION 9.07.

Severability

150

SECTION 9.08.

Right of Setoff

150

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

151

SECTION 9.10.

WAIVER OF JURY TRIAL

152

SECTION 9.11.

Headings

152

SECTION 9.12.

Confidentiality

152

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

153

SECTION 9.14.

USA PATRIOT Act; Foreign Asset Control Regulations

153

SECTION 9.15.

Disclosure

153

SECTION 9.16.

Appointment for Perfection

154

SECTION 9.17.

Interest Rate Limitation

154

SECTION 9.18.

Cumulative Effect; Conflict of Terms; Entire Agreement; Credit Inquiries; No
Advisory or Fiduciary Responsibility

154

SECTION 9.19.

Confirmation, Ratification and Affirmation by Loan Parties

155

SECTION 9.20.

INTERCREDITOR AGREEMENT

156

 

 

 

ARTICLE X

 

Loan Guaranty

 

SECTION 10.01.

Guaranty

157

SECTION 10.02.

Guaranty of Payment

157

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty

157

SECTION 10.04.

Defenses Waived

158

SECTION 10.05.

Rights of Subrogation

158

SECTION 10.06.

Reinstatement; Stay of Acceleration

158

SECTION 10.07.

Information

159

SECTION 10.08.

Taxes

159

SECTION 10.09.

Maximum Liability

159

SECTION 10.10.

Contribution

159

SECTION 10.11.

Liability Cumulative

160

SECTION 10.12.

Release of Loan Guarantors and Borrowers

160

 

SCHEDULES:

 

 

 

 

 

Commitment Schedule

Schedule 1.01(a)

—

Existing Letters of Credit

Schedule 1.01(b)

—

Immaterial Subsidiaries

Schedule 1.01(c)

—

Mortgaged Properties

Schedule 3.05(a)

—

Properties

Schedule 3.05(g)

—

Intellectual Property

Schedule 3.06

—

Disclosed Matters

Schedule 3.15

—

Capitalization and Subsidiaries

 

--------------------------------------------------------------------------------


 

Schedule 3.17

—

Labor Disputes

Schedule 4.01(b)

—

Local Counsel

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.05

—

Specified Asset Sales

Schedule 6.09

—

Transactions with Affiliates

Schedule 6.10

—

Existing Restrictions

Schedule 9.01

—

Borrower Agent’s Website for Electronic Delivery

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Base Certificate

Exhibit C

—

Form of Compliance Certificate

Exhibit D

—

Joinder Agreement

Exhibit E

—

Form of Letter of Credit Request

Exhibit F

—

Form of Borrowing Request

Exhibit G

—

Form of Revolving Promissory Note

Exhibit H

—

Form of Incremental Term Promissory Note

 

--------------------------------------------------------------------------------


 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 17, 2011
(this “Agreement”), is made by and among THE NEIMAN MARCUS GROUP, INC., a
Delaware corporation (the “Company”), NEIMAN MARCUS, INC., a Delaware
corporation (“Holdings”), each subsidiary of the Company from time to time party
hereto, the Lenders (as defined in Article I), BANK OF AMERICA, N.A., as
administrative agent for the Lenders hereunder (in such capacity, the “Agent”),
and BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-collateral agents (the “Co-Collateral Agents”).

 

W I T N E S S E T H

 

WHEREAS, the Company, the other Loan Parties, certain of the Revolving Lenders
party thereto, Bank of America, N.A., as administrative agent and Bank of
America, N.A. and Wells Fargo Retail Finance, LLC, as co-collateral agents, and
the other parties thereto are parties to that certain Amended and Restated
Credit Agreement dated as of July 15, 2009 (as amended prior to the date hereto,
the “Existing Credit Agreement”);

 

WHEREAS, the Company has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Article IV below, the
Existing Credit Agreement be amended and restated as provided herein and that,
from and after the Second Amended Effective Date, (a) the Revolving Lenders
extend credit in the form of Revolving Loans at any time and from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding not in excess of $700,000,000 or the aggregate amount of Revolving
Commitments in effect from time to time, (b) the Swingline Lender extend credit
at any time and from time to time during the Availability Period in the form of
Swingline Loans, in an aggregate principal amount at any time outstanding not in
excess of $45,000,000, and (c) the Issuing Banks issue Letters of Credit in an
aggregate face amount at any time outstanding not in excess of $150,000,000, to
support payment obligations incurred in the ordinary course of business by the
Company and its subsidiaries; and

 

WHEREAS, the Revolving Lenders have indicated their willingness to so amend and
restate the Existing Credit Agreement, and to extend such credit, and the
Issuing Banks have indicated their willingness to issue Letters of Credit, in
each case on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto amend and restate the Existing Credit
Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“2028 Debentures” means the 7.125% Senior Debentures due 2028 of the Company
outstanding on the Second Amended Effective Date.

 

1

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“ACH” means automated clearing house transfers.

 

“Additional Revolving Commitment Lender” has the meaning set forth in
Section 2.23(b).

 

“Adjusted LIBOR Rate” means, for any Interest Period, the LIBOR Rate for such
Interest Period or, if the Board imposes a Reserve Percentage with respect to
eurodollar deposits in dollars in the London interbank market, the rate obtained
by dividing (a) the LIBOR Rate for such Interest Period by (b) 1 minus the
Reserve Percentage.

 

“Adjustment Date” means the first day of each January, April, July and October,
as applicable.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

 

“Aggregate Incremental Capacity” has the meaning set forth in Section 2.23(a).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBOR Rate for an Interest
Period of one month commencing on such date plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

 

“Applicable Percentage” means, with respect to any Revolving Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment and
the denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Exposures at that time), and (b) with

 

2

--------------------------------------------------------------------------------


 

respect to Protective Advances, a percentage based upon its share of the unused
Revolving Commitments.

 

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
LIBOR Rate Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “LIBOR Rate Spread”, as the case may be, based upon
the Average Historical Excess Availability as of the most recent Adjustment
Date, provided that until the first Adjustment Date occurring on or after the
date that is three months after the Second Amended Effective Date, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Category 2:

 

Average Historical Excess Availability

 

ABR Spread

 

LIBOR Rate Spread

 

 

 

 

 

 

 

Category 1

 

 

 

 

 

Average Historical Excess Availability less than or equal to $200,000,000

 

1.25

%

2.25

%

 

 

 

 

 

 

Category 2

 

 

 

 

 

Average Historical Excess Availability greater than $200,000,000, but less than
or equal to $300,000,000

 

1.00

%

2.00

%

 

 

 

 

 

 

Category 3

 

 

 

 

 

Average Historical Excess Availability greater than $300,000,000

 

0.75

%

1.75

%

 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that (i) if an Event of Default shall
have occurred and be continuing at the time any reduction in the Applicable Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been waived, and (ii) if any
Borrowing Base Certificate delivered pursuant to this Agreement is at any time
restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

“Applicable Total Percentage” means, with respect to any Lender, a percentage
equal to a fraction the numerator of which is the sum of (a) if such Lender is a
Revolving Lender, the amount of such Lender’s Revolving Commitment (or, if the
Revolving Commitments have terminated or expired, such Lender’s Applicable
Percentage of the aggregate Revolving Exposures at that time) plus (b) if such
Lender is an Incremental Term Loan Lender, the principal amount of the
Incremental Term Loan then owing to such Lender, and the denominator of which is
the sum of the Revolving Commitments (or, if the Revolving Commitments have

 

3

--------------------------------------------------------------------------------


 

terminated or expired, the aggregate Revolving Exposures at that time) plus the
aggregate principal amount of the Incremental Term Loans then outstanding.

 

“Appointed Agent” has the meaning assigned to such term in Article VIII.

 

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation”.

 

“Available Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all Revolving Lenders then in effect minus the
Revolving Exposure of all Revolving Lenders at such time.

 

“Availability Period” means the period from and including the Second Amended
Effective Date to but excluding the Maturity Date.

 

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect any impediments to the
Co-Collateral Agents’ or the Agent’s ability to realize upon the Collateral
consisting of Borrowing Base Assets included in the Borrowing Base, (b) to
reflect claims and liabilities that such Co-Collateral Agent determines will
need to be satisfied in connection with the realization upon the Collateral
consisting of Borrowing Base Assets included in the Borrowing Base or (c) to
reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base.

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the three-month period immediately
preceding such Adjustment Date (with the Borrowing Base for any such day used to
determine “Excess Availability” calculated by reference to the most recent
Borrowing Base Certificate delivered to the Agent on or prior to such day
pursuant to Section 5.01(h)).

 

4

--------------------------------------------------------------------------------


 

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily aggregate Revolving Exposure (excluding any Revolving Exposure resulting
from any outstanding Swingline Loans) for the three-month period immediately
preceding such Adjustment Date (or, if less, the period from the Second Amended
Effective Date to such Adjustment Date), divided by the aggregate Revolving
Commitments at such time.

 

“BANA” means Bank of America, N.A., a national banking association, acting in
its individual capacity, and its successors and assigns.

 

“BANA Account” has the meaning assigned to such term in Section 2.21(d).

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party at the written request of such Loan Party by the Agent, any
Revolving Lender or any of their Affiliates:  (a) commercial credit, purchase or
debit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, ACH transactions,
return items and interstate depository network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which any Co-Collateral Agent
from time to time after the occurrence and during the continuance of a Liquidity
Event establishes in its Permitted Discretion as being appropriate to reflect
reasonably anticipated liabilities and obligations of the Loan Parties in
respect of Banking Services then provided or outstanding.

 

“Bankruptcy Law” means Title 11 of the United States Code, or any similar
foreign, federal or state law for the relief of debtors as now or hereinafter in
effect.

 

“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any proceeding of the type specified in
Section 7.01(g), in each case, with respect to any Loan Party, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Loan Party or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Loan Party.

 

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(c).

 

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

5

--------------------------------------------------------------------------------


 

“Borrower” means any of the Company, each Domestic Subsidiary party hereto as of
the date hereof as a Borrower and each other Domestic Subsidiary of the Company
that becomes a Borrower pursuant to Section 5.11(a).

 

“Borrower Agent” has the meaning set forth in Section 2.24.

 

“Borrower Percentage” has the meaning assigned to such term in Section 2.25(f).

 

“Borrower’s Maximum Liability” has the meaning assigned to such term in
Section 2.25(e).

 

“Borrowing” means any (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of LIBOR Rate Revolving Loans, as to
which a single Interest Period is in effect, (b) Swingline Loan, (c) Protective
Advance or (d) Incremental Term Loans of the same Type made, converted or
continued on the same date and, in the case of LIBOR Rate Incremental Term
Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” means, at any time, (a) 90% of Net Orderly Liquidation Value of
Eligible Inventory (net of Inventory Reserves not already reflected in the
determination of Net Orderly Liquidation Value), plus (b) 85% of the aggregate
outstanding Eligible Accounts, minus (c) without duplication, the then amount of
all Availability Reserves and other Reserves as any Co-Collateral Agent may at
any time and from time to time in the exercise of its Permitted Discretion
establish.  The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Agent pursuant to
Section 5.01(h) (including, for purposes of Section 2.11, any Non-Ordinary
Course Borrowing Base Certificate delivered pursuant to such Section).

 

“Borrowing Base Assets” means any Loan Party’s Inventory, Credit Card Processor
Accounts and other assets directly related thereto, including documents,
instruments, general intangibles, deposit accounts and the proceeds of all of
the same.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Agent in its
reasonable discretion.

 

“Borrowing Request” means a request by the Borrower Agent for a Revolving
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit F, or such other form as shall be approved by the Agent, or a
request for a Borrowing consisting of Incremental Term Loans in such form as may
be approved by the Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, without duplication, (a) any
expenditure for any purchase or other acquisition of any asset which would be
classified as a

 

6

--------------------------------------------------------------------------------


 

fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, less (b) any expenditure which is
contractually required to be, and is, reimbursed to the Loan Parties in cash by
a third party (including landlords and developers) during such period of
calculation.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, the Permitted Holders (i) shall fail to have the
right, directly or indirectly, by voting power, contract or otherwise, to elect
or designate for election at least a majority of the Board of Directors of
Holdings or (ii) shall fail to own, directly or indirectly, beneficially and of
record, shares of Holdings in an amount equal to more than fifty percent (50%)
of the amount of shares owned, directly or indirectly, by the Permitted Holders,
beneficially and of record, as of the Second Amended Effective Date and such
ownership by the Permitted Holders shall not represent the largest single block
of voting securities of Holdings held, directly or indirectly, by any Person or
related group for purposes of Section 13(d) of the Exchange Act, (b) after a
Qualified Public Offering, any “person” or “group” (within the meaning of
Rule 13d-5 of the Exchange Act but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Permitted Holders, shall “beneficially own” (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Holdings (or the Company after a Qualified
Public Offering of the Company) and the percentage of the aggregate ordinary
voting power represented by such Equity Interests beneficially owed by such
person or group exceeds the percentage of the aggregate ordinary voting power
represented by Equity Interests of Holdings (or the Company after a Qualified
Public Offering of the Company) then beneficially owned, directly or indirectly,
by the Permitted Holders, unless (i) the Permitted Holders have, at such time,
the right or the ability, directly or indirectly, by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings (or the Company after a Qualified Public Offering of the
Company) or (ii) during any period of twelve (12) consecutive months, a majority
of the seats (other than vacant seats) on the board of directors of Holdings (or
the Company after a Qualified Public Offering of the Company) shall be occupied
by persons who were (x) members of the board of directors of Holdings on the
Second Amended Effective Date or nominated by the board of directors of Holdings
(or of the Company after a Qualified Public Offering of the Company) or by one
or more Permitted Holders or Persons nominated by one or more Permitted Holders
or (y) appointed by directors so nominated, (c) any change in control (or
similar event, however denominated) with respect to Holdings or the Company
shall occur under and as defined in the Existing Notes, the Senior Secured Term
Loan Facility, the 2028 Debentures or any other Subordinated Indebtedness of
Holdings or its Subsidiaries constituting Material Indebtedness, or (d) at any
time prior to a

 

7

--------------------------------------------------------------------------------


 

Qualified Public Offering of the Company, Holdings shall cease to beneficially
own, directly or indirectly, 100% of the issued and outstanding Equity Interests
of the Company.

 

“Change in Law” means (a) the adoption of any law, rule or Regulation after the
date of this Agreement, (b) any change in any law, rule or Regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (other
than any such request, guideline or directive to comply with any law, rule or
Regulation that was in effect on the date of this Agreement). Notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, regulations, rules, guidelines and directives
promulgated thereunder, shall be deemed to have been adopted after the date
hereof, regardless of the date enacted, adopted or issued.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any Loan
Party, wherever located.

 

“Class”, (a) when used with respect to commitments, refers to whether such
commitment is a Revolving Commitment, an Extended Revolving Commitment of a
given Extension Series or a New Revolving Commitment, and (b) when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Revolving Loans, Loans under Extended Revolving
Commitments of a given Extension Series or Loans under New Revolving
Commitments, Swingline Loans, Incremental Term Loans or Protective Advances.

 

“Co-Collateral Agents” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investors” means Credit Suisse and Leonard Green & Partners, L.P. and their
respective Affiliates.

 

“Collateral” means any and all property owned, leased or operated by a Person
subject to a security interest or Lien under the Collateral Documents and any
and all other property of any Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations; provided, however, that Collateral shall not at any time
include any Margin Stock.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

8

--------------------------------------------------------------------------------


 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Blocked Account Agreements, and any other documents granting a
Lien upon the Collateral as security for payment of the Secured Obligations.

 

“Collateral Proceeds” means any proceeds, dividends, distributions or other
payments (whether in cash, securities or other property) in respect of, or in
substitution or exchange for, any Collateral or any Liens or claims on, based on
or otherwise arising from or with respect to any Collateral (including claims in
any Bankruptcy Proceeding), or from any sale or other disposition of any
Collateral or any liquidation, foreclosure or similar transaction with respect
to any Collateral.

 

“Commitment” means a Revolving Commitment or an Incremental Term Loan
Commitment.

 

“Commitment Fee Rate” means, for any day, the applicable rate per annum set
forth below based upon the Average Revolving Loan Utilization as of the most
recent Adjustment Date:

 

Average Revolving Loan Utilization

 

Commitment Fee Rate

 

Less than 40%

 

0.50

%

Equal to or greater than 40%

 

0.375

%

 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that if an Event of Default shall have
occurred and be continuing at the time any reduction in the Commitment Fee Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been waived.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Confirmation Agreement” means that certain Confirmation, Ratification and
Amendment of Ancillary Loan Documents dated as of the Second Amendment Effective
Date by and among the Loan Parties, the Agent and the Co-Collateral Agents.

 

“Consignment Inventory” has the meaning assigned to such term in the Security
Agreement.

 

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Total Indebtedness of the Company and its Subsidiaries
that is secured by Liens as of the end of the most recent fiscal quarter for
which internal financial statements are available immediately preceding the date
on which such event for which such calculation is being made shall occur to
(b) the aggregate amount of EBITDA for the period of the most recently ended
consecutive four full fiscal quarters for which internal financial statements
are

 

9

--------------------------------------------------------------------------------


 

available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are reasonably
satisfactory to the Agent (it being acknowledged by the Agent that such
adjustments as are consistent with the pro forma adjustment provisions set forth
in the definition of “Fixed Charge Coverage Ratio” in the indentures governing
the Existing Notes shall be satisfactory to it).

 

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Company and its Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of Capital
Lease Obligations, Attributable Debt in respect of Sale and Lease-Back
Transactions and debt obligations evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (and excluding
any undrawn letters of credit issued in the ordinary course of business) and
(b) the aggregate amount of all outstanding Disqualified Equity Interests of the
Company and all Disqualified Equity Interests and preferred stock of the
Subsidiaries (excluding items eliminated in consolidation), with the amount of
such Disqualified Equity Interests and preferred stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and Maximum
Fixed Repurchase Prices, in each case determined on a consolidated basis in
accordance with GAAP.  For purposes of this definition, the “Maximum Fixed
Repurchase Price” of any Disqualified Equity Interests or preferred stock that
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Equity Interests or preferred stock as if such
Disqualified Equity Interests or preferred stock were purchased on any date on
which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interests or preferred stock, such
fair market value shall be determined reasonably and in good faith by the
Company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Company’s audited financial
statements (pursuant to which the retail method of accounting is utilized for
substantially all merchandise Inventories).

 

“Credit Card Notification” has the meaning assigned to such term in
Section 2.21(c).

 

“Credit Card Processor” means any Person (other than a Loan Party or any
Affiliate of any Loan Party) who issues or whose members or Affiliates issue
credit or debit cards, including, without limitation, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including credit or debit cards issued by or through American
Express

 

10

--------------------------------------------------------------------------------


 

Travel Related Services Company, Inc., Novus Services, Inc., or HSBC under the
HSBC Arrangements or any Permitted Replacement Credit Card Program, and any
servicing or processing agent or any factor or financial intermediary that
facilitates, services, processes or manages the credit authorization, billing
transfer and/or payment procedures with respect to any Borrower’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards.

 

“Credit Card Processor Accounts” means Accounts owing to a Borrower from a
Credit Card Processor (including, without limitation, HSBC under the HSBC
Arrangements or any Permitted Replacement Credit Card Program).

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of any
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of any Borrower, net of any dormancy
reserves maintained by the Company on its books and records in the ordinary
course of business consistent with past practices and (c) liabilities associated
with the Company’s InCircle customer rewards program.

 

“Customer Credit Liabilities Reserve” means, as of any date, an amount equal to
50% of the Customer Credit Liabilities as reflected in the books and records of
the Company or any other Borrower or such greater percentage thereof as may be
required by any Co-Collateral Agent as a result of any change in the practices,
policies or procedures of any Borrower with respect to Customer Credit
Liabilities at any time after the date hereof.

 

“Customer Deposits” means, at any time, the aggregate balance at such time of
outstanding customer deposits of the Borrowers, net of any dormancy reserves
maintained by the Company on its books and records in the ordinary course of
business consistent with past practices.

 

“Customer Deposits Reserve” means, as of any date, an amount equal to 100% of
the Customer Deposits as reflected in the books and records of any Borrower.

 

“DDA Notification” has the meaning assigned to such term in Section 2.21(c).

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties; provided that references herein to DDAs shall be deemed not to refer to
any Specified Segregated Account.  All funds in such DDAs shall be conclusively
presumed to be Collateral and proceeds of Collateral and the Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the DDAs, subject to the Security Agreement and the Intercreditor Agreement.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless waived, become an Event
of Default.

 

“Defaulting Lender” means any Revolving Lender that has (a) defaulted in its
obligation to make a Revolving Loan or to fund its participation in a Letter of
Credit, Swingline Loan or Protective Advance required to be made or funded by it
hereunder (unless such default

 

11

--------------------------------------------------------------------------------


 

has been cured in a manner reasonably satisfactory to the Agent and the Borrower
Agent), (b) notified the Agent or a Loan Party in writing that it does not
intend to satisfy any such obligation or (c) been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or becomes the subject of a Bankruptcy Proceeding,
provided, however that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
the Person controlling such Lender by a Governmental Authority.

 

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its subsidiaries shall be a Derivative Transaction.

 

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(e).

 

“Discharge of Revolving Facility Obligations” means (a) the payment in full in
cash of the principal and interest (including any interest that would accrue and
become due but for the commencement of a Bankruptcy Proceeding, whether or not
such amounts are allowed or allowable in whole or in part in such case) of all
Revolving Facility Obligations, (b) the payment in full in cash of all other
Revolving Facility Obligations that are due and payable (including (i) any
amounts due or payable under or in respect of any Secured Swap Obligations as a
result of the termination of any associated Swap Agreement or otherwise as a
result of the termination of the Revolving Commitments and/or payment in full of
any other Revolving Facility Obligations, and (ii) any amounts that would accrue
and become due but for the commencement of a Bankruptcy Proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case) or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than indemnification obligations for which no claim or demand
for payment, whether oral or written, has been made at such time), or, in the
case of indemnification obligations for which such a claim or demand for payment
has been made, the payment of cash collateral (pursuant to an agreement in form
and substance reasonably satisfactory to such indemnitee), or at the relevant
indemnitee’s option, the delivery to such indemnitee of a letter of credit
payable to such indemnitee issued by a bank reasonably acceptable to such
indemnitee and in form and substance reasonably satisfactory to such indemnitee,
in either case in such amount as such indemnitee may reasonably require, (c) the
payment in full in cash of cash collateral (pursuant to an agreement in form and
substance reasonably satisfactory to the Relevant Issuing Bank), or at the
relevant Issuing Bank’s option, the delivery to such Issuing Bank of a letter of

 

12

--------------------------------------------------------------------------------


 

credit payable to such Issuing Bank issued by a bank reasonably acceptable to
such Issuing Bank and in form and substance reasonably satisfactory to such
Issuing Bank, in either case in respect of Letters of Credit (and including
banker’s acceptances or similar instruments) in an amount equal to 103% of the
amount of such Letters of Credit and (d) the termination of the Revolving
Commitments; provided that “Discharge of Revolving Facility Obligations” shall
not include an amendment or modification of the Revolving Loans or Revolving
Commitments permitted by this Agreement.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change in control or asset sale so long as any right of the holders thereof
upon the occurrence of a change in control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
then accrued and payable and the termination of the Commitments), (c) requires
the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case, prior to the date that is
ninety-one (91) days after the earlier of the Maturity Date and the date the
Loans are no longer outstanding and the Commitments have expired or been
terminated or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the earlier of the Maturity Date and the date the Loans are no longer
outstanding and the Commitments have expired or been terminated; provided that
if such Equity Interest is issued to any plan for the benefit of employees of
Holdings or any of its subsidiaries or by any such plan to such employees, such
Equity Interest shall not constitute Disqualified Equity Interest solely because
it may be required to be repurchased by Holdings or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

 

“Document” has the meaning set forth in Article 9 of the UCC.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of any tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period,

 

13

--------------------------------------------------------------------------------


 

(iv) any extraordinary, nonrecurring or unusual charges for such period, (v) any
other non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory),
(vi) any charges or expenses related to the Transactions, (vii) payments made
pursuant to Section 6.09(h) in an aggregate amount in any fiscal year not to
exceed $10,000,000 and (viii) facilities closure, severance and other
restructuring expenses as shall be reasonably approved by the Agent, minus
(b) without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(iv) or (a)(v) taken in a prior period and (ii) any extraordinary,
non-recurring or unusual gains and any non-cash items of income for such period,
all calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Effective Date” means July 15, 2009.

 

“Eligible Account” means any Credit Card Processor Account that constitutes
proceeds from the sale or disposition of Inventory in the ordinary course of
business and is deemed by the Co-Collateral Agents, in their Permitted
Discretion, to be an Eligible Account.  Without limiting the foregoing, no
Credit Card Processor Account shall be an Eligible Account if:

 

(a)           such Credit Card Processor Account has been outstanding for more
than five Business Days;

 

(b)           such Credit Card Processor Account is not subject to the first
priority, valid and perfected Lien of the Agent as to such Credit Card Processor
Account or is subject to any other Lien, other than (i) Permitted Encumbrances
described in clauses (a), (b) and (h) of the definition thereof and (ii) Second
Priority Liens;

 

(c)           a Borrower does not have good, valid and marketable title thereto,
free and clear of any Lien (other than (i) Liens granted to the Agent, for its
own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (ii) Permitted Encumbrances described in clauses (a), (b)
and (h) of the definition thereof and (iii) Second Priority Liens);

 

(d)           such Credit Card Processor Account does not constitute the legal,
valid and binding obligation of the applicable Credit Card Processor enforceable
in accordance with its terms;

 

(e)           such Credit Card Processor Account is disputed, or a claim,
counterclaim, discount, deduction, reserve, allowance, recoupment, offset or
chargeback has been asserted with respect thereto by the applicable Credit Card
Processor (but only to the extent of such dispute, claim, counterclaim,
discount, deduction, reserve, allowance, recoupment, offset or chargeback);

 

(f)            such Credit Card Processor Account is owed by a Credit Card
Processor that is subject to a Bankruptcy Proceeding or that is liquidating,
dissolving or winding up its affairs or otherwise deemed not creditworthy by any
Co-Collateral Agent in its Permitted Discretion;

 

14

--------------------------------------------------------------------------------


 

(g)           such Credit Card Processor Account does not conform with a
covenant or representation contained herein as to such Credit Card Processor
Account;

 

(h)           unless otherwise agreed by the Collateral Agents, the Credit Card
Processor is organized or has its principal offices or assets outside the United
States or Canada;

 

(i)            such Credit Card Processor Account is evidenced by Chattel Paper
or an Instrument of any kind, or has been reduced to judgment; or

 

(j)            such Credit Card Processor Account includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof.

 

Anything contained herein to the contrary notwithstanding, for purposes of
determining the amount of Eligible Accounts in the Borrowing Base at any time,
any Credit Card Processor Account that otherwise meets the requirements for
Eligible Accounts may be included in such calculation even though the same does
not constitute proceeds from the sale or disposition of Inventory, provided that
such amount shall be subject to adjustment as may be required by any
Co-Collateral Agent at any time and from time to time to reflect such fact.

 

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, or company engaged in the business of making asset based loans or
commercial loans or a commercial finance company, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $750,000,000,
(c) any Affiliate of a Lender under common control with such Lender or (d) an
Approved Fund of a Lender, provided that in any event, “Eligible Assignee” shall
not include (i) any natural person, (ii) any Defaulting Lender, (iii) Holdings
or the Company or any Affiliate thereof (other than Credit Suisse or any of its
branches or Affiliates engaged in the business of making commercial loans) or
(iv) any Sponsor or any of their respective Affiliates.

 

“Eligible Inventory” means, at any time, all Inventory of the Borrowers;
provided, however, that Eligible Inventory shall not include any Inventory:

 

(a)           which is not subject to a first priority (subject to Permitted
Encumbrances described in clauses (a) and (b) of the definition thereof)
perfected Lien in favor of the Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Agent, (ii) a Second Priority Lien, (iii) a Permitted Encumbrance described in
clauses (a) and (b) of the definition thereof or (iv) a Landlord Lien as to
which a Landlord Lien Reserve applies;

 

(c)           which is slow moving (other than Inventory located at a clearance
center that has been appropriately priced consistent with the Loan Parties’
customary practices), obsolete, unmerchantable, defective, used or unfit for
sale;

 

(d)           which does not conform in all material respects to the
representations and warranties contained in this Agreement or the Security
Agreement;

 

15

--------------------------------------------------------------------------------


 

(e)           which is not owned only by one or more Loan Parties;

 

(f)            which is not finished goods or which constitutes work-in-process,
raw materials, packaging and shipping material, supplies, samples, prototypes,
displays or display items, bill-and-hold goods, goods that are returned or
marked for return (but not held for resale) or repossessed, or which constitutes
goods held on consignment or goods which are not of a type held for sale in the
ordinary course of business;

 

(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors or suppliers;

 

(h)           which is located at any location (other than a retail store or
clearance center) leased by a Loan Party, unless (i) the lessor has delivered to
the Agent a Collateral Access Agreement as to such location or (ii) a Reserve
for rent, charges, and other amounts due or to become due with respect to such
location has been established by any Co-Collateral Agent in its Permitted
Discretion;

 

(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the Agent
a Collateral Access Agreement and such other documentation as the Agent may
reasonably require or (ii) an appropriate Reserve has been established by any
Co-Collateral Agent in its Permitted Discretion;

 

(j)            which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(k)           which is the subject of a consignment by any Borrower as
consignor;

 

(l)            which is reported in a Borrower’s books and records as part of
the Company’s “Epicure” division or, without duplication of the foregoing, is
perishable, to the extent the book value of Inventory described in this clause
(l) exceeds $5,000,000;

 

(m)          which contains or bears any intellectual property rights licensed
to any Loan Party by any Person other than a Loan Party unless the Agent is
reasonably satisfied that it may sell or otherwise dispose of such Inventory
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement relating thereto;

 

(n)           which is not reflected in a current retail stock ledger report of
the Company or any of its Subsidiaries (except as to goods received but not
recorded in the retail stock ledger); or

 

(o)           which is acquired in connection with a Permitted Acquisition to
the extent the Agent or a Co-Collateral Agent shall not have received a Report
in respect of such Inventory, which Report shows results reasonably satisfactory
to the Agent and the Co-Collateral Agents.

 

16

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, transportation, disposal, release or threatened release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (c) a determination that any Plan is in “at risk” status
(within the meaning of Section 303(i)(4) of ERISA); (d) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by a Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by a Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice of an intent to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the incurrence by a Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by a Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

17

--------------------------------------------------------------------------------


 

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
the aggregate total Revolving Commitments at such time and the Borrowing Base at
such time (as determined by reference to the most recent Borrowing Base
Certificate delivered to the Agent pursuant to Section 5.01(h)), minus (b) the
aggregate Revolving Exposures of all Revolving Lenders at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Company or any other Loan Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Company or any other Loan Party is
located (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower Agent under Section 2.19(b)), any United States
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company or any
other Loan Party with respect to such withholding tax pursuant to
Section 2.17(a), and (d) any U.S. federal withholding tax imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements hereto.

 

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Company or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Second Amended Effective Date and
(b) listed on Schedule 1.01(a).

 

“Existing Mortgage” means any “Mortgage” as defined in, and granted pursuant to,
the Existing Credit Agreement and in existence on the Second Amended Effective
Date.

 

“Existing Note Documents” means, collectively, the Senior Note Documents and the
Senior Subordinated Note Documents.

 

“Existing Notes” means the Senior Notes and the Senior Subordinated Notes;
provided however that the Senior Notes shall cease to be Existing Notes for
purposes of Section 6.01(k)(i) if such Senior Notes have not been satisfied and
discharged or redeemed as of the date that is 60 days after the Second Amended
Effective Date.

 

“Existing Revolver Tranche” has the meaning specified in Section 2.27(a).

 

“Extended Revolving Commitments” has the meaning specified in Section 2.27(a).

 

18

--------------------------------------------------------------------------------


 

“Extending Revolving Lender” has the meaning specified in Section 2.27(b).

 

“Extension” means any establishment of Extended Revolving Commitments pursuant
to Section 2.27 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning specified in Section 2.27(c).

 

“Extension Election” has the meaning specified in Section 2.27(b).

 

“Extension Request” has the meaning specified in Section 2.27(a).

 

“Extension Series” has the meaning specified in Section 2.27(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Second Amended
Effective Date, any amended or successor provisions to the extent substantially
comparable thereto and any regulations issued thereunder or official
interpretations thereof.

 

“Federal Funds Effective Rate” means, (a) the weighted average of interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on the applicable Business Day (or on
the preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the Agent on the
applicable day on such transactions, as determined by the Agent.

 

“Financial Officer” means the chief financial officer, treasurer or controller
of the Company.

 

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) cash Interest Expense, plus (b) the aggregate amount of scheduled
principal payments in respect of long-term Indebtedness of the Company and the
Subsidiaries made during such period (other than payments made by the Company or
any Subsidiary to the Company or a Subsidiary), plus (c) expense for taxes paid
in cash, plus (d) scheduled Capital Lease Obligation payments, all calculated
for such period for the Company and its Subsidiaries on a consolidated basis.

 

“Fixed Charge Coverage Ratio” means, at any time, the ratio, determined for the
period of 12 fiscal months most recently ended for which financial statements
have been, or were required to be, delivered pursuant to Section 5.01, of
(a) EBITDA minus the unfinanced portion of Capital Expenditures, excluding
(i) any Capital Expenditure made with proceeds applied within twelve (12) months
of receipt of (x) any casualty insurance, condemnation or eminent domain or
(y) any sale of assets (other than Inventory or Credit Card Processor Accounts)
or (ii) any portion of the purchase price for a Permitted Acquisition which is
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP, to (b) Fixed
Charges, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

19

--------------------------------------------------------------------------------


 

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of the Guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the Primary Obligor so as to
enable the Primary Obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Second Amended Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

20

--------------------------------------------------------------------------------


 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 

“HSBC Agreements” means the Purchase, Sale and Servicing Transfer Agreement
dated as of June 8, 2005, among HSBC Bank Nevada, N.A., HSBC Finance Corporation
(together with their Affiliates, “HSBC”), the Company and Bergdorf
Goodman, Inc., and all material agreements and instruments entered into in
connection therewith, including the Amended and Restated Credit Card Program
Agreement dated as of September 23, 2010 and the related Services Agreement, in
each case, as amended prior to the date hereof and as may be further amended
from time to time in accordance with the terms of this Agreement.

 

“HSBC Arrangements” means the private label credit card program between the
Company and HSBC pursuant to the terms of the HSBC Agreements.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by the Company to the Agent and that
(i) contributed 2.5% or less of EBITDA for the period of four fiscal quarters
most recently ended more than forty-five (45) days prior to the date of
determination, (ii) had consolidated assets representing 2.5% or less of the
consolidated total assets of the Company and the Subsidiaries on the last day of
the most recent fiscal quarter ended more than forty-five (45) days prior to the
date of determination and (iii) did not own any Inventory with an aggregate
value of more than $5,000,000.  The Immaterial Subsidiaries as of the Second
Amended Effective Date are listed on Schedule 1.01(b).

 

“Impacted Lender” means any Lender (a) that is a Defaulting Lender, (b) as to
which the Swingline Lender or applicable Issuing Bank, as the case may be, has
actual knowledge that such Lender has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities, or (c) is under the
Control of an entity that has become subject to a Bankruptcy Proceeding;
provided, however that a Lender shall not be an Impacted Lender solely by virtue
of the ownership or acquisition of any Equity Interest in such Lender or the
Person controlling such Lender by a Governmental Authority.

 

“Incremental Term Loan Amendment” has the meaning specified in Section 2.23(c).

 

“Incremental Term Loan Claimholders” means, at any relevant time, the holders of
Incremental Term Loan Obligations at such time.

 

“Incremental Term Loan Commitment” means, as to any Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make an
Incremental Term Loan as set forth in an Incremental Term Loan Amendment.

 

“Incremental Term Loan Lender” has the meaning set forth in Section 2.23(c).

 

“Incremental Term Loan Obligations” means all present or future loans, advances,
debts, liabilities and obligations (whether or not performance is then required
or contingent, or such amounts are liquidated or determinable) owing by any Loan
Party to any Incremental Term Loan Lender in respect of any Incremental Term
Loan, whether or not evidenced by a Note,

 

21

--------------------------------------------------------------------------------


 

arising under this Agreement or any of the other Loan Documents, including all
principal, interest, fees, expenses, charges, indemnities and other amounts
(including interest, fees, expenses and other amounts accrued or incurred on and
after the filing of a petition initiating any Bankruptcy Proceeding, whether or
not such interest or fees are deemed to accrue, or such expenses or other
amounts are incurred, after the filing of such petition and whether or not
allowed or allowable as a claim in such proceeding).

 

“Incremental Term Loans” has the meaning set forth in Section 2.23(c).

 

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP,
(d) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (e) all Obligations of such Person in respect of Disqualified Equity
Interests, (f) any obligation of such Person (whether or not contingent) to any
other Person in respect of a letter of credit or other Guarantee issued by such
other Person, (g) any Swap Obligation, except that if any Swap Agreement
relating to such Swap Obligation provides for the netting of amounts payable by
and to such Person thereunder or if any such agreement provides for the
simultaneous payment of amounts by and to such Person, then in each such case,
the amount of such obligation shall be the net amount thereof, (h) any
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) a Lien on any
asset of such Person (provided that the amount of such Indebtedness shall be the
lesser of the fair market value of such asset at the date of determination
determined by such Person in good faith and the amount of such Indebtedness of
others so secured) and (i) any Indebtedness of others Guaranteed by such
Person.  For all purposes hereof, the Indebtedness of any Person shall exclude
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase price of an asset to satisfy warranties or other
unperformed obligations of the seller of such asset (other than earn-out
obligations).  For the avoidance of doubt, Banking Services shall not be
considered Indebtedness hereunder.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning set forth in Section 3.11(a).

 

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the Original Closing Date, among Holdings, the Company,
the Subsidiaries party from time to time thereto, the Original Agent and the
Term Loan Agent (as defined in the Intercreditor Agreement), as supplemented as
of the Effective Date pursuant to the Substitution of Agent and Joinder
Agreement, as amended pursuant to that certain Amendment No. 1 to the Lien
Subordination and Intercreditor Agreement dated as of May 16, 2011 by and among
Holdings, the Company, the Subsidiaries party thereto, the Agent and the Term
Agent, and as may be further amended, amended and restated, supplemented or
otherwise modified in accordance with its terms.

 

22

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower Agent to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations and Synthetic Lease
Obligations and the interest portion of any deferred payment obligation, but
excluding amortization of deferred financing costs and amortization of original
issue discount on any Indebtedness) of the Company and its Subsidiaries for such
period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP; provided that there shall be excluded therefrom any
Interest Expense of any Person accrued prior to the date it becomes a Subsidiary
of the Company or is merged into or consolidated with the Company or any of its
Subsidiaries.

 

“Interest Payment Date” means (a) with respect to any ABR Revolving Loan (other
than a Swingline Loan), the first Business Day of each January, April, July and
October and the Maturity Date, (b) with respect to any LIBOR Rate Revolving
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a LIBOR Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period (or if such day is not a Business Day, the
next succeeding Business Day), (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid, and (d) with respect to any Incremental
Term Loan, each day specified as an Interest Payment Date in the applicable
Incremental Term Loan Amendment.

 

“Interest Period” means (a) with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent reasonably acceptable to each Lender, nine or twelve months)
thereafter, as the Borrower Agent may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Grace Period” means, with respect to any Inventory Shortfall, the
earlier of (a) the date which is 30 days after the occurrence of such Inventory
Shortfall, and (b) if on the date of such Inventory Shortfall or at any time
thereafter Excess Availability is or becomes less than $75,000,000, the date
which is five Business Days after the first date on or

 

23

--------------------------------------------------------------------------------


 

after the date of the occurrence of such Inventory Shortfall on which Excess
Availability is or becomes less than $75,000,000.

 

“Inventory Reserves” means (a) such reserves as may be established from time to
time by any Co-Collateral Agent, in its Permitted Discretion, with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory and (b) Shrink Reserves.

 

“Inventory Shortfall” has the meaning specified in Section 5.14.

 

“Issuing Bank” means each of Bank of America, N.A., Wells Fargo Bank, N.A., and
any other Revolving Lender which at the request of the Borrower Agent and with
the consent of the Agent (not to be unreasonably withheld) agrees to become an
Issuing Bank and, solely with respect to any Existing Letter of Credit (and any
amendment, renewal or extension thereof in accordance with this Agreement), the
Lender or Affiliate of a Lender that issued such Existing Letter of Credit. 
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

“Joint Lead Arrangers” means Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Capital Finance, LLC, and J.P. Morgan Securities LLC.

 

“Landlord Lien” means any Lien of a landlord on the Company’s or any
Subsidiary’s property, granted by statute.

 

“Landlord Lien Reserve” means an amount equal to up to two months’ rent for all
of the Loan Parties’ leased locations where Eligible Inventory is located in
each Landlord Lien State, other than leased locations with respect to which the
Agent shall have received a landlord’s waiver or subordination of lien in form
reasonably satisfactory to the Agent.

 

“Landlord Lien State” means (i) each of Washington, Virginia, Pennsylvania,
Delaware and the District of Columbia and (ii) such other state(s) that the
Agent determines after the Second Amended Effective Date and notifies the
Borrower Agent thereof, that, as a result of a change in law (or in the
interpretation or application thereof by any Governmental Authority) occurring
after the Second Amended Effective Date, a landlord’s claim for rent has
priority by operation of law over the Lien of the Agent in any of the Collateral
consisting of Eligible Inventory.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Revolving Commitment hereunder at such time,
including the latest termination date of any Extended Revolving Commitment or
New Revolving Commitment, as applicable, as extended in accordance with this
Agreement from time to time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

24

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
on a Letter of Credit.

 

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Company or any other Loan Party at such time, less (c) the
amount then on deposit in the LC Collateral Account.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule, any Incremental
Term Loan Lender, and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any standby or commercial letter of credit issued (or,
in the case of an Existing Letter of Credit, deemed to be issued) pursuant to
this Agreement.

 

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

 

“LIBOR Rate” means, with respect to any Interest Period, the per annum rate of
interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined by
the Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
the Agent); or (b) if BBA LIBOR is not available for any reason, the interest
rate at which Dollar deposits in the approximate amount of the LIBOR Rate Loan
would be offered by the Agent’s London branch to major banks in the London
interbank Eurodollar market.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Event” means the determination by the Agent or any Co-Collateral
Agent that Excess Availability on any day is less than the greater of (a) 12.5%
of the lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing
Base and (b) $60,000,000.  Upon the occurrence of any Liquidity Event, such
Liquidity Event shall be deemed to be continuing notwithstanding that Excess
Availability may thereafter exceed the amount set forth in the preceding
sentence unless and until Excess Availability exceeds such amount for thirty
(30) consecutive days, in which event a Liquidity Event shall no longer be
deemed to be continuing; provided that a Liquidity Event may not be cured as
contemplated by this sentence more than two times in any four-fiscal-quarter
period.

 

25

--------------------------------------------------------------------------------


 

“Loan Account” has the meaning assigned to such term in Section 2.27.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letters of Credit or Letter of Credit applications, the
Collateral Documents, the Confirmation Agreement and the Intercreditor
Agreement.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means Holdings, each Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement, and their respective successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, Protective Advances and
Incremental Term Loans (if any).

 

“Management Services Agreement” means the agreement among Holdings, the Company
and the Sponsors dated as the Original Closing Date, as amended from time to
time in accordance with the terms hereof, pursuant to which the Sponsors agree
to provide certain advisory services to Holdings and the Company in exchange for
certain fees.

 

“Management Stockholders” means the management officers or employees of the
Company or its Subsidiaries who are investors in Holdings or any direct or
indirect parent thereof on the Second Amended Effective Date.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company and the other Loan Parties
(taken as a whole) to perform their obligations under the Loan Documents or
(c) the rights of, or remedies available to the Agent, the Co-Collateral Agents,
the Issuing Banks or the Lenders under, the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Company and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of Holdings, the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings, the Company or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

26

--------------------------------------------------------------------------------


 

“Maturity Date” means the earliest of (a) May 17, 2016, as may be extended
pursuant to Section 2.27 hereof, (b) the Other Debt Defeasement Date, or (c) or
any other date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgaged Properties” means, initially, the owned real properties and leasehold
and subleasehold interests of the Loan Parties specified on Schedule 1.01(c),
and shall include each other parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.11.

 

“Mortgage Amendments” has the meaning specified in Section 4.01(o).

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Company or
is merged into or consolidated with the Company or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received in cash
by the Company or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of all costs of liquidation thereof,
as based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and expressed as a percentage of Cost of such Inventory.

 

“New Revolving Commitment” has the meaning specified in Section 2.27.

 

“New Revolving Commitment Lenders” has the meaning specified in Section 2.27(c).

 

27

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

 

“Non-Ordinary Course Asset Disposition” mean any sale, transfer or other
disposition by one or more Loan Parties of Inventory with a carrying value in an
aggregate amount in excess of $25,000,000, including any such sale, transfer or
other disposition in bulk (other than customary end of season clearance sales to
jobbers) or in connection with the closing of one or more retail store
locations.

 

“Non-Ordinary Course Borrowing Base Certificate” means a Borrowing Base
Certificate delivered in connection with a Non-Ordinary Course Asset Disposition
pursuant to Section 5.01(h) giving pro forma effect to such Non-Ordinary Course
Asset Disposition.

 

“Non-Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means the Revolving Facility Obligations and the Incremental Term
Loan Obligations.

 

“Original Agent” means Deutsche Bank Trust Company Americas, as administrative
agent and collateral agent.

 

“Original Closing Date” means October 6, 2005.

 

“Other Debt Defeasement Date” means, with respect to the Senior Secured Term
Loan Facility and Existing Notes, as applicable, and any Indebtedness
refinancing any or all of the foregoing in accordance of the terms of this
Agreement and, to the extent applicable, the Intercreditor Agreement, the date
which is forty-five (45) days prior to the scheduled maturity date thereof,
unless as to any such Indebtedness, the Borrowers shall have defeased,
repurchased, refinanced or redeemed such Indebtedness, in which case as to such
Indebtedness, an Other Debt Defeasement Date shall not be deemed to have
occurred.

 

“Other Information” has the meaning assigned to such term in Section 3.11(b).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Pari Passu Liens” means any Lien on the Collateral granted for the benefit of
the holders of the 2028 Debentures that is required by the terms of the
indenture applicable thereto as a result of the grant of security interests
pursuant to any Loan Document, the Term Loan Security Documents or otherwise.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

28

--------------------------------------------------------------------------------


 

“Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Payment Conditions” means, at any time of determination with respect to any
Specified Payment, as of the date of such Specified Payment and after giving
effect thereto, that (a) no Default or Event of Default exists or has occurred
and is continuing, (b) Excess Availability shall be not less than 15% of the
lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing Base
immediately after giving effect to the making of such Specified Payment, (c) the
Agent and the Co-Collateral Agents shall have received projections reasonably
demonstrating that Projected Average Excess Availability on the last day of each
fiscal month during the 6-month period immediately succeeding any such Specified
Payment (after giving pro forma effect thereto) shall be not less than 15% of
the lesser of (A) the aggregate Revolving Commitments and (B) the Borrowing
Base, and (d) the Fixed Charge Coverage Ratio as of the end of the most recently
ended 12-month period, calculated on a pro forma basis to give effect to such
Specified Payment as if such Specified Payment had been made as of the first day
of such period, shall be equal to or greater than 1.00 to 1.00, or, if the
Specified Payment is a Restricted Payment, greater than 1.10:1.00.

 

“Payment in Full” means, with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees, expenses or
other amounts that would accrue and become due but for the commencement of a
Bankruptcy Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case; and (b) if such Obligations are LC Exposure
(other than LC Disbursements) or inchoate or contingent in nature, the payment
in full in cash of cash collateral or, at the Agent’s option, the delivery to
the Agent of a letter of credit payable to the Agent issued by a bank reasonably
acceptable to the Agent and in form and substance reasonably satisfactory to the
Agent, in the amount of 103% of such Obligations.  No Loans shall be deemed to
have been paid in full until all Commitments related to such Loans have expired
or been terminated.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit I to
the Security Agreement or any other form approved by the Agent.

 

“Permitted Acquisition” means the acquisition by the Company or any Subsidiary
of all or substantially all the assets or businesses of a Person or of assets
constituting a business unit, line of business or division of such Person or not
less than 100% (or such lesser percentage that, when combined with the
percentage of Equity Interests owned by the Company or such Subsidiary prior to
such acquisition, would equal 100%) of the Equity Interests (other than
directors’ qualifying shares) of a Person; provided that as of the date of such
acquisition and after giving effect thereto, (i) no Default or Event of Default
shall exist or have occurred and be continuing; (ii) the acquired assets,
division or Person is in a substantially similar line of business as that
conducted by the Company and the Subsidiaries during the then current and most
recent fiscal year or businesses reasonably related or ancillary thereto;
(iii) immediately prior to and after giving effect to such Permitted
Acquisition, each of the Payment Conditions shall have

 

29

--------------------------------------------------------------------------------


 

been satisfied; (iv) in the event that the purchase price of the proposed
acquisition is greater than $25,000,000, the Agent shall have received, not less
than five Business Days’ prior to the date of consummation of such acquisition,
written notice thereof, together with and including (A) the names of the parties
to such acquisition, (B) the proposed date and amount of the acquisition, (C) a
list and description of the assets or shares to be acquired, (D) the total
purchase price and the terms of payment, and (E) such other information with
respect thereto as the Agent may reasonably request; and (v) the Company and the
Subsidiaries shall comply, and (if applicable) shall cause the acquired Person
to comply, with the applicable provisions of Section 5.11 and the Collateral
Documents.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens for taxes, assessments or
governmental charges which are not overdue for a period of more than thirty (30)
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(b)                                 statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days, or if more than thirty
(30) days overdue, no other action has been taken to enforce such Lien or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(c)                                  leases, subleases, space leases, licenses
or sublicenses, in each case in the ordinary course of business and which do not
interfere in any material respect with the business of Holdings, the Company and
its Subsidiaries;

 

(d)                                 pledges and deposits of cash and cash
equivalents made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security or similar laws
or regulations; and pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Company or any Subsidiary;

 

(e)                                  deposits of cash and cash equivalents to
secure the performance of bids, trade contracts, government contracts, leases,
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations), in each case incurred in the ordinary course of
business;

 

30

--------------------------------------------------------------------------------


 

(f)                                    Liens in respect of judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(g)                                 easements, zoning restrictions,
rights-of-way, restrictions, encroachments and similar encumbrances and minor
title defects on real property imposed by law or arising in the ordinary course
of business, and any other liens scheduled as exceptions on any of the Title
Insurance Policies, which do not in the aggregate materially interfere with the
ordinary conduct of business of the Company or any Subsidiary, and any other
Liens “insured over” by the Title Insurance Company; and

 

(h)                                 rights of setoff and other customary Liens
in favor of issuers of credit cards arising in the ordinary course of business
securing the obligation of the Company and its Subsidiaries to pay customary
fees and expenses in connection with credit card arrangements entered into with
such issuers;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means the Sponsors, Management Stockholders and the Co-
Investors.

 

“Permitted Investments” shall mean (a) marketable securities issued or directly
and unconditionally guaranteed as to interest and principal by the United States
government or any agency of the United States government, in each case having
maturities of not more than 12 months from the date of acquisition thereof;
(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally available from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service); (c) commercial paper issued by any
Revolving Lender or any bank holding company owning any Revolving Lender who is
not a Defaulting Lender at the time of acquisition thereof; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and Eurodollar certificates of deposit or bankers’
acceptances issued or accepted by any Revolving Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that is at least (i) “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$250,000,000, in each case maturing within 12 months after issuance or
acceptance thereof; (f) repurchase agreements with a term of not more than 30
days for underlying securities of the type described in clauses (a), (b) and
(e) above entered into with any bank meeting the qualifications specified in
clause (e) above or securities dealers of recognized national standing;
(g) marketable short-term money market and similar securities having a rating of
at least A-1 or P-1 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally

 

31

--------------------------------------------------------------------------------


 

recognized rating service); (h) shares of investment companies that are
registered under the Investment Company Act of 1940 and invest solely in one or
more of the types of securities described in clauses (a) through (g) above; and
(i) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States of America, other customarily utilized
high-quality investments in the country where such Foreign Subsidiary is located
or in which such investment is made that would customarily constitute “cash
equivalents”.

 

“Permitted Replacement Credit Card Program” means any private label credit card
program or similar arrangement substantially similar in all material respects to
the HSBC Arrangements, with such modifications as the Agent shall have consented
to in writing prior to the effectiveness thereof (such consent not to be
unreasonably withheld or delayed), which, after notice to the Agent in
accordance with Section 5.07, is entered into by the Company or any of its
Subsidiaries on commercially reasonable terms generally available at that time
(as determined in good faith by the Company), or is in effect with respect to
any Person that becomes a Subsidiary after the date hereof in connection with a
Permitted Acquisition and is not created in contemplation of or in connection
therewith, provided that if such program grants a security interest in any
assets other than those certain Accounts, receivables, or transferor interest or
other similar residual interests subject to such program or arrangement,
including a security interest in any returned goods, and the grant of such
security interest could reasonably be expected to be detrimental in any material
respect to the rights and interests of the Lenders under the Loan Documents, as
determined by the Agent in its reasonable discretion, such program shall not be
considered a Permitted Replacement Credit Card Program unless and until the
Agent and the third party with whom the program is created have entered into an
intercreditor agreement reasonably satisfactory to the Agent with respect to the
priority and enforcement of such security interests.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” the rate of interest announced by the Agent from time to time as
its prime rate.  Such rate is set by the Agent on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate.  Any change in such rate announced by the
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Projected Average Excess Availability” means the projected average Excess
Availability for each month during any 6-month period as determined in good
faith by the Company and certified by a Financial Officer.

 

32

--------------------------------------------------------------------------------


 

“Projections” means the projections of the Company and the Subsidiaries and any
forward-looking statements of such entities furnished to the Lenders or the
Agent by or on behalf of Holdings, the Company or any of the Subsidiaries prior
to and in connection with the Second Amended Effective Date.

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Public Offering” means the initial underwritten public offering of
common Equity Interests of Holdings or any direct or indirect parent of Holdings
or the Company pursuant to an effective registration statement filed with the
SEC in accordance with the Securities Act (other than a registration statement
on Form S-8 or any successor form).

 

“Real Estate” means all of the Company’s and its Subsidiaries’ now or hereafter
owned or leased estates in real property, including all fee, leasehold and
future interests, together with all of the Company’s and its Subsidiaries’ now
or hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

 

“Real Property Collateral Requirements” means, with respect to any Mortgaged
Property, each of the following, in form and substance reasonably satisfactory
to the Agent:

 

(a)                        a Mortgage on such Mortgaged Property or, where
applicable, a Mortgage Amendment;

 

(b)                       evidence that a counterpart of the Mortgage or, if
applicable, the Mortgage Amendment has been recorded or delivered to the
appropriate title insurance company subject to arrangements reasonably
satisfactory to the Agent for the prompt recording thereof;

 

(c)        an ALTA or other mortgagee’s title policy or amendment thereto;

 

(d)                       an opinion of counsel in the state in which such
Mortgaged Real Property is located with respect to the Mortgage or Mortgage
Amendment as the Agent may reasonably require; and

 

(e)                        such consents, estoppels and other information,
documentation and certifications as may be reasonably required by the Agent.

 

“Recovery” has the meaning specified in Section 7.5(f).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

33

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, members, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Report” means reports prepared by any Co-Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after any Co-Collateral Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
any Co-Collateral Agent, subject to the provisions of Section 9.12.

 

“Reported Value” means the Cost of the Inventory of the Loan Parties as
reflected in the Company’s retail stock ledger and excluding any Consignment
Inventory, plus Inventory received by any Loan Party and not yet reflected in
the retail stock ledger of the Company, in each case as shown in the most recent
Borrowing Base Certificate delivered pursuant to Section 5.01(h).

 

“Required Incremental Term Loan Lenders” means, at any time, Incremental Term
Loan Lenders holding Incremental Term Loans representing more than 50% of the
sum of all Incremental Term Loans at such time.

 

“Required Lenders” means, at any time, Revolving Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Exposure and unused Revolving Commitments at such time;
provided that the Revolving Exposure and unused Revolving Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

 

“Required Reserve Notice” means no less than three Business Days’ advance notice
to the Borrower Agent.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or Regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves
(including Banking Services Reserves, Landlord Lien Reserves, Customer Credit
Liabilities Reserves, Customer Deposits Reserves and reserves for Secured Swap
Obligations) and any and all other reserves which any Co-Collateral Agent deems
necessary in its Permitted Discretion.

 

34

--------------------------------------------------------------------------------


 

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Second Amended
Effective Date (but subject to the express requirements set forth in
Article IV), shall include any secretary or assistant secretary of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Debt Payment” has the meaning set forth in Section 6.08(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings or the Company or any option, warrant
or other right to acquire any such Equity Interests in Holdings or the Company.

 

“Revolving Borrowing” means a request for Revolving Loans.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Protective Advances, Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.23.  The initial amount of each Revolving Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $700,000,000.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.23(b).

 

“Revolving Commitment Increase Date” has the meaning set forth in
Section 2.23(b).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an

 

35

--------------------------------------------------------------------------------


 

amount equal to its Applicable Percentage of the aggregate principal amounts of
Swingline Loans and Protective Advances outstanding at such time.

 

“Revolving Facility Claimholders” means, at any relevant time, the holders of
Revolving Facility Obligations at such time, including without limitation the
Revolving Lenders and the Agent to the extent it is owed any Revolving Facility
Obligations by any Loan Party.

 

“Revolving Facility Obligations” means all present or future loans, advances,
debts, liabilities and obligations (whether or not performance is then required
or contingent, or such amounts are liquidated or determinable) owing by any Loan
Party to any Revolving Lender, Issuing Bank, Co-Collateral Agent or the Agent,
or any Affiliate of any thereof, in respect of any Revolving Loan, LC Exposure,
Banking Services Obligations or Secured Swap Obligations or otherwise, whether
or not evidenced by a Note, arising under or secured by this Agreement or any of
the other Loan Documents, including all principal, interest, fees, expenses,
charges, indemnities and other amounts (including interest, fees, expenses and
other amounts accrued or incurred on and after the filing of a petition
initiating any Bankruptcy Proceeding, whether or not such interest or fees are
deemed to accrue, or such expenses or other amounts are incurred, after the
filing of such petition and whether or not allowed or allowable as a claim in
such proceeding), provided that the term Revolving Facility Obligations shall
not include any Incremental Term Loan Obligations owing to any Incremental Term
Loan Lender in its capacity as such.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.  Unless the context otherwise
requires, the term “Revolving Lenders” includes the Swingline Lender.

 

“Revolving Loan” means the loans and advances made by the Revolving Lenders
pursuant to this Agreement, including a Loan made pursuant to Section 2.01(a),
Swingline Loans and Protective Advances.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of the McGraw-Hill Companies, Inc., and any successor to its rating agency
business.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Season” means the period from January 1 through July 31 or from August 1
through December 31 of any year.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Second Amended Effective Date” means the date on which the conditions specified
in Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Second Priority Lien” means any Lien described in Section 6.02(x).

 

36

--------------------------------------------------------------------------------


 

“Secured Obligations” means all Obligations.

 

“Secured Swap Obligations” means all Swap Obligations owing to the Agent, a
Joint Lead Arranger or a co-arranger, a Co-Collateral Agent, a Revolving Lender
or any Affiliate thereof and with respect to which the Company (or other Loan
Party) and the Revolving Lender or other Person referred to above in this
definition party thereto (except in the case of the Agent) shall have delivered
written notice to the Agent, at or prior to the time that the Swap Agreement
relating to such Revolving Facility Obligation is entered into or, if later, the
time that such Revolving Lender becomes a party to this Agreement, that such a
transaction has been entered into and that it constitutes a Secured Swap
Obligation entitled to the benefits of the Collateral Documents and the
Intercreditor Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security Agreement” means that certain Pledge and Security Agreement,
originally dated as of the Original Closing Date, between the Loan Parties and
the Original Agent, as amended and restated as of the Effective Date with the
Agent in place of the Original Agent, and as the same may be further amended,
amended and restated or otherwise modified in accordance with the terms of the
Loan Documents.

 

“Senior Note Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing the
Senior Notes or providing for any Guarantee or other right in respect thereof.

 

“Senior Notes” means (a) the Company’s 9%/9¾% Senior Notes due 2015, in an
initial aggregate principal amount of $700,000,000 and (b) any additional Senior
Notes issued after the Original Closing Date pursuant to the same Senior Note
Documents to the extent comprising interest accrued on the Senior Notes and not
paid in cash.

 

“Senior Secured Term Facility Credit Agreement” means the Credit Agreement dated
as of the Original Closing Date, as amended and restated as of November 17,
2010, as further amended and restated as of May 16, 2011, as amended, among
Holdings, the Company, the subsidiaries of the Company from time to time party
thereto, Credit Suisse, as administrative agent and collateral agent, and the
lenders from time to time party thereto, as such Credit Agreement may be
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

“Senior Secured Term Loan Facility” means (i) the credit facility provided for
under the Senior Secured Term Facility Credit Agreement, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and (ii) any amendments, supplements, modifications,
extensions, replacements, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that extend, replace,
refund, refinance, renew or defease any part of the loans, notes, other credit
facilities or commitments

 

37

--------------------------------------------------------------------------------


 

thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under
Section 6.01(k)(ii)) and the Intercreditor Agreement, and provided that any
extension of credit referred to in clause (ii) shall comply with the
requirements of Section 6.01(g) as though the same were a refinancing of the
Senior Secured Term Facility Credit Agreement.

 

“Senior Subordinated Notes” means the Company’s 103/8% Senior Subordinated Notes
due 2015, in an initial aggregate principal amount of $500,000,000.

 

“Senior Subordinated Note Documents” means the indenture under which the Senior
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing the Senior Subordinated Notes or providing for any
Guarantee or other right in respect thereof.

 

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.05(b).

 

“Shrink” means Inventory identified by the Company as lost, misplaced, or
stolen.

 

“Shrink Reserve” means an amount reasonably estimated by any Co-Collateral Agent
to be equal to that amount which is required in order that the Shrink reflected
in current retail stock ledger of the Company and its Subsidiaries would be
reasonably equivalent to the Shrink calculated as part of the Company’s most
recent physical inventory (it being understood and agreed that no Shrink Reserve
established by any Co-Collateral Agent shall be duplicative of any Shrink as so
reflected in the current retail stock ledger of the Company and its Subsidiaries
or estimated by the Company for purposes of computing the Borrowing Base other
than at month’s end).

 

“Specified Event of Default” means any Event of Default set forth in Sections
7.01(a), (b) (with respect to any Borrowing Base Certificate), (c) (as it
relates to compliance with Section 2.21, Section 5.01(h), and Section 6.14),
(g), (h) and (i) hereof.

 

“Specified Payment” means (a) any Permitted Acquisition, (b) any investment,
loan or advance pursuant to Section 6.04(v), (c) any Restricted Payment pursuant
to Section 6.08(a)(x), and (d) any Restricted Debt Payment pursuant to
Section 6.08(b)(ix) or Section 6.08(b)(xi).

 

“Specified Segregated Accounts” means those segregated checking or other demand
deposit accounts which the Company designates to the Agent as such in writing,
into which (a) funds from the sale of Inventory held by the Company or any of
its subsidiaries on a consignment basis, (b) funds from the sale of Inventory
relating to a leased department within one of the Company’s or any of its
subsidiaries’ retail stores, in the case of each of clause (a) and (b), which
Inventory is not owned by a Loan Party (and would not be reflected on a
consolidated balance sheet of the Company and its Subsidiaries prepared in
accordance with GAAP), or (c) in-store payments in respect of private label
credit cards subject to the HSBC Arrangements or any Permitted Replacement
Credit Card Program are made.

 

38

--------------------------------------------------------------------------------


 

“Sponsors” means TPG Capital, L.P. and Warburg Pincus LLC and their respective
Affiliates but not including, however, any portfolio companies of any of the
foregoing.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms and conditions no less favorable to the Agent and the Lenders than those
contained in the Senior Subordinated Note Documents.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Company.  Notwithstanding the foregoing (and except for purposes of
Sections 3.06, 3.09, 3.10, 3.15, 5.04, 5.08, and the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.

 

 “Super Majority Lenders” means, at any time, Revolving Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 66-2/3% of the
sum of the total Revolving Exposure and unused Revolving Commitments at such
time; provided that the Revolving Exposure and unused Revolving Commitments of
any Defaulting Lender shall be disregarded in the determination of the Super
Majority Lenders at any time.

 

 “Swap Agreement” means any agreement with respect to any Derivative Transaction
between the Company or any Subsidiary and any other Person.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S.  Federal income tax purposes, other than any such lease under
which such person is the lessor.

 

39

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Loan Pari Passu Lien Obligations” means any Indebtedness constituting debt
securities incurred pursuant to an indenture with an institutional trustee or
loans incurred in the bank credit market (including institutional investor
participation therein), which Indebtedness is secured with Liens that rank pari
passu with, or subordinate to, the Liens securing the Indebtedness under the
Senior Secured Term Loan Facility outstanding on the Second Amended Effective
Date.

 

“Term Loan Security Documents” has the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan Prepayment Conditions” means, at any time of determination, with
respect to any prepayment of Incremental Term Loans, that immediately prior to
such prepayment, and after giving effect thereto, either (a) the Payment
Conditions shall be satisfied or (b) no Revolving Loans shall then be
outstanding and the Agent and Co-Collateral Agents shall have received
projections reasonably satisfactory to the Agent demonstrating that Projected
Average Excess Availability for each fiscal month during the period of 12 fiscal
months immediately succeeding any such prepayment shall be not less than 50% of
the lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing
Base after giving pro forma effect to such prepayment as if such prepayment (if
applicable to such calculation) had been made as of the first day of each such
period.

 

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

 

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

 

“Total Outstandings” means, at any time of determination, the sum of (a) the
aggregate principal amount of all Revolving Loans then outstanding, (b) the
aggregate LC Exposure then outstanding, and (c) the aggregate principal amount
of all Incremental Term Loans then outstanding .

 

“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are a party and the
borrowings thereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

40

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations; but excluding unripened or contingent obligations related
to indemnification under Section 9.03 for which no written demand has been made.

 

“Unrestricted Subsidiary” means (a) Neiman Marcus Funding Corporation and its
subsidiaries and (b) any Subsidiary of the Company that is acquired or created
after the Second Amended Effective Date and designated by the Company as an
Unrestricted Subsidiary hereunder by written notice to the Agent in accordance
with Section 5.13.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L.  No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Agent.

 

SECTION 1.02.                                         Classification of Loans
and Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “LIBOR Rate
Loan”) or by Class and Type (e.g., a “LIBOR Rate Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “LIBOR Rate Borrowing”) or by Class and Type (e.g., a “LIBOR
Rate Revolving Borrowing”).

 

SECTION 1.03.                                         Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not

 

41

--------------------------------------------------------------------------------


 

to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.                                         Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time;  provided that all leases that would be treated as operating
leases for purposes of GAAP on the Second Amended Effective Date shall continue
to be accounted for as operating leases for purposes of all financial
definitions and calculations hereunder regardless of any change to GAAP
following the Second Amended Effective Date that would otherwise require such
leases to be treated as Capital Lease Obligations; and further provided that, if
the Company notifies the Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

SECTION 1.05.                                         Amendment and Restatement
of Existing Credit Agreement.  This Agreement amends and restates the Existing
Credit Agreement, and on and after the date hereof, each reference in any Loan
Document to “the Credit Agreement”, “therein”, “thereof”, “thereunder” or words
of similar import when referring to the Existing Credit Agreement shall mean,
and shall hereafter be a reference to, the Existing Credit Agreement, as amended
and restated by this Agreement.  Each Loan Party hereby acknowledges and agrees,
as of the date hereof, for itself and for each of its Subsidiaries, that it does
not have any claims, offsets, counterclaims, cross-complaints, defenses or
demands of any kind or nature whatsoever under or relating to the Existing
Credit Agreement, the other “Loan Documents” (as defined in the Existing Credit
Agreement) or any of the obligations existing thereunder that could be asserted
to reduce or eliminate all or any part of the obligation of any Loan Party to
pay any amounts owed thereunder, or to assert any claim for affirmative relief
or damages against any lender party thereto.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.                                         Revolving Commitments. 
Subject to the terms and conditions set forth herein, each Revolving Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrowers from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Revolving Lender’s Revolving Exposure exceeding
such Revolving Lender’s Revolving Commitment or (ii) the total Revolving
Exposures exceeding the lesser of (x) the sum of the total Revolving Commitments
and (y) the Borrowing Base (subject to the Agent’s authority, in its sole
discretion, to make Protective

 

42

--------------------------------------------------------------------------------


 

Advances pursuant to the terms of Section 2.04).  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, repay and reborrow Revolving Loans.

 

SECTION 2.02.                                         Revolving Loans and
Borrowings.  (a)  Each Revolving Loan (other than a Swingline Loan or a
Protective Advance) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Revolving Lenders ratably in accordance with
their respective Commitments of the applicable Class.  Any Protective Advance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Sections 2.04 and 2.05, respectively.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or LIBOR Rate Loans as the
Borrower Agent may request in accordance herewith.  Each Swingline Loan and each
Protective Advance shall be an ABR Loan.  Each Revolving Lender at its option
may make any LIBOR Rate Loan by causing any domestic or foreign branch or
Affiliate of such Revolving Lender to make such Revolving Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrowers
to repay such Revolving Loan in accordance with the terms of this Agreement and
(ii) in exercising such option, such Revolving Lender shall use reasonable
efforts to minimize any increase in the Adjusted LIBOR Rate or increased costs
to the Borrowers resulting therefrom (which obligation of such Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply).

 

(c)                                  At the commencement of each Interest Period
for any LIBOR Rate Revolving Borrowing, such Revolving Borrowing shall comprise
an aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000.  Each ABR Revolving Borrowing when made shall be in a
minimum principal amount of $1,000,000; provided that an ABR Revolving Borrowing
may be made in a lesser aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). 
Revolving Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
different Interest Periods in effect for LIBOR Rate Revolving Borrowings at any
time outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower Agent shall not be entitled to request, or to elect to
convert or continue, any Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

SECTION 2.03.                                         Requests for Revolving
Borrowings.  To request a Revolving Borrowing, the Borrower Agent shall notify
the Agent of such request either in writing by delivery of a Borrowing Request
(by hand or facsimile) signed by the Borrower Agent or by telephone (a) in the
case of a LIBOR Rate Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days (or, in the case of a LIBOR Rate Borrowing to be made on
the Effective Date, two (2) Business Days) before the date of the proposed
Borrowing or (b) in the

 

43

--------------------------------------------------------------------------------


 

case of an ABR Borrowing (including any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e)), not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Agent of a written Borrowing Request signed by the Borrower Agent.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

 

(i)             the aggregate amount of the requested Revolving Borrowing.

 

(ii)          the date of such Revolving Borrowing, which shall be a Business
Day;

 

(iii)       whether such Revolving Borrowing is to be an ABR Borrowing or a
LIBOR Rate Borrowing;

 

(iv)      in the case of a LIBOR Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)         the location and number of the Borrower’s account to which funds are
to be disbursed.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested LIBOR Rate Borrowing, then the
Borrower Agent shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.                                         Protective Advances.  (a) 
Subject to the limitations set forth below (and notwithstanding anything to the
contrary in Section 4.02), the Agent is authorized by the Borrowers and the
Revolving Lenders, from time to time in the Agent’s sole discretion (but shall
have absolutely no obligation), to make Loans to the Borrowers, on behalf of all
Lenders at any time that any condition precedent set forth in Section 4.02 has
not been satisfied or waived, which the Agent, in its Permitted Discretion,
deems necessary or desirable (x) to preserve or protect the Collateral, or any
portion thereof, (y) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations, or (z) to pay any other amount
chargeable to or required to be paid by the Borrowers pursuant to the terms of
this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents (each such Loan, a “Protective Advance”).  Any Protective
Advance may be made in a principal amount that would cause the aggregate
Revolving Exposure to exceed the Borrowing Base; provided that no Protective
Advance may be made to the extent that, after giving effect to such Protective
Advance (together with the outstanding principal amount of any outstanding
Protective Advances), the aggregate principal amount of Protective Advances
outstanding hereunder would exceed five percent (5%) of the Borrowing Base as
determined on the date of such proposed Protective Advance; and provided further
that, the aggregate amount of outstanding Protective Advances plus the

 

44

--------------------------------------------------------------------------------


 

aggregate of all other Revolving Exposure shall not exceed the aggregate total
Commitments.  No Protective Advance may remain outstanding for more than
forty-five (45) days without the consent of the Required Lenders.  Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied or waived.  Each Protective Advance shall be secured by
the Liens in favor of the Agent in and to the Collateral and shall constitute
Revolving Facility Obligations hereunder.  The Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Agent’s receipt thereof.  The making of a Protective Advance on any one
occasion shall not obligate the Agent to make any Protective Advance on any
other occasion.  At any time that the conditions precedent set forth in
Section 4.02 have been satisfied or waived, the Agent may request the Revolving
Lenders to make a Revolving Loan to repay a Protective Advance.  At any other
time, the Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

 

(b)                                 Upon the making of a Protective Advance by
the Agent (whether before or after the occurrence of a Default), each Revolving
Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage.  From and after the date, if
any, on which any Revolving Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Agent shall promptly distribute to
such Revolving Lender, such Revolving Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Agent in respect of such Protective Advance.

 

SECTION 2.05.                                         Swingline Loans.  (a) 
Subject to the terms and conditions set forth herein, the Swingline Lender may
in its discretion, and in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.05, make available Swingline Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $45,000,000
or (ii) the total Revolving Exposures exceeding the lesser of the total
Revolving Commitments and the Borrowing Base; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Notwithstanding anything herein to the contrary, the Swingline
Lender shall not be obligated to fund the percentage of any Swingline Loan
allocable to any Impacted Lender and with respect to any portion of a Swingline
Loan so not funded, such Impacted Lender shall not have any obligation to make
Revolving Loans or to purchase participation interests in accordance with
Section 2.05(c) and any pro rata calculations related to such Swingline Loans
for purposes thereof shall disregard such Impacted Lender.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.  To request a Swingline Loan,
the Borrower Agent shall notify the Agent of such request by telephone
(confirmed by facsimile), not later than 12:00 p.m. (noon), New York City time,
on the day of a proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan.  The Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower Agent.  The Swingline
Lender shall make each Swingline Loan available to the Borrowers by means of a
credit to the Funding Account or otherwise in accordance with the instructions
of the Borrower Agent (including, in the case of a

 

45

--------------------------------------------------------------------------------


 

Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank, and
in the case of repayment of another Loan or fees or expenses as provided by
Section 2.18(c), by remittance to the Agent to be distributed to the Lenders) on
the requested date of such Swingline Loan.

 

(b)                                 To facilitate administration of the
Revolving Loans, the Revolving Lenders and the Agent agree (which agreement is
solely among them, and not for the benefit of or enforceable by any Borrower)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among them as to the Revolving Loans and the
Swingline Loans and the Protective Advances shall take place on a periodic basis
in accordance with this clause (b).  The Agent shall request settlement (a
“Settlement”) with the Revolving Lenders on at least a weekly basis, or on a
more frequent basis if so determined by the Agent, (A) on behalf of the
Swingline Lender, with respect to each outstanding Swingline Loan and (B) with
respect to collections received, in each case, by notifying the Revolving
Lenders of such requested Settlement by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 12:00 noon,
New York City Time, on the date of such requested Settlement (the “Settlement
Date”).  Each Revolving Lender (other than the Swingline Lender, in the case of
Swingline Loans) shall make the amount of such Revolving Lender’s Applicable
Percentage of the outstanding principal amount of the Swingline Loans with
respect to which Settlement is requested available to the Agent, to such account
of the Agent as the Agent may designate, not later than 3:00 p.m., New York City
time, on the Settlement Date applicable thereto, which may occur before or after
the occurrence or during the continuation of a Default or an Event of Default
and whether or not the applicable conditions precedent set forth in Article IV
have then been satisfied without regard to the any minimum amount specified
therein.  Such amounts made available to the Agent shall be applied against the
amounts of the applicable Swingline Loan and, together with the portion of such
Swingline Loan representing the Swingline Lender’s pro rata share thereof, shall
constitute Revolving Loans of the Revolving Lenders.  If any such amount is not
made available to the Agent by any Revolving Lender on the Settlement Date
applicable thereto, the Agent shall, on behalf of the Swingline Lender with
respect to each outstanding Swingline Loan, be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon at the
Federal Funds Effective Rate for the first three days from and after the
Settlement Date and thereafter at the interest rate then applicable to Revolving
Loans.  Between Settlement Dates the Agent may pay over to the Swingline Lender
any payments received by the Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Swingline Lender’s Revolving Loans or Swingline Loans.  If,
as of any Settlement Date, collections received since the then immediately
preceding Settlement Date have been applied to the Swingline Lender’s Revolving
Loans, the Swingline Lender shall pay to the Agent for the accounts of the
Revolving Lenders, to be applied to the outstanding Revolving Loans of such
Revolving Lenders, an amount such that each Revolving Lender shall, upon receipt
of such amount, have, as of such Settlement Date, its Applicable Percentage of
the Revolving Loans.  During the period between Settlement Dates, the Swingline
Lender with respect to Swingline Loans, the Agent with respect to Protective
Advances and each Revolving Lender with respect to its Revolving Loans shall be
entitled to interest thereon at the applicable rate or rates payable under this
Agreement.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Upon the making of a Swingline Loan by the
Swingline Lender, each Revolving Lender shall be deemed, without further action
by any party hereto, unconditionally and irrevocably to have purchased from the
Swingline Lender without recourse or warranty, an undivided interest and
participation in such Swingline Loans in proportion to its Applicable
Percentage.  The Swingline Lender may by written notice given to the Agent not
later than 1:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to fund their respective participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans which Revolving Lenders will
fund.  Promptly upon receipt of such notice, the Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Agent, for the account of the Swingline Lender, such
Revolving Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Agent shall notify the Borrower Agent of any
funded participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Agent and not to the Swingline Lender.  Any amounts received by the Swingline
Lender from the Borrowers (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Agent; any such
amounts received by the Agent shall be promptly remitted by the Agent to the
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Agent, as applicable, if and to the extent such payment is required to be
refunded to any Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.

 

SECTION 2.06.                                         Letters of Credit.  (a) 
General.  On and after the Second Amended Effective Date, each Existing Letter
of Credit shall be deemed to be a Letter of Credit issued hereunder for all
purposes of this Agreement and the other Loan Documents and for purposes hereof
will be deemed to have been issued on the Second Amended Effective Date. 
Subject to the terms and conditions set forth herein, (i) each Issuing Bank
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.06, (A) from time to time on any Business Day during the
period from the Second Amended Effective Date to but not including the 30th day
prior to the Maturity Date, upon the request of the Borrower Agent, to issue
Letters of Credit denominated in Dollars only and issued on sight basis only for
the account of one or more of the Borrowers (or any other Subsidiary of the
Company so long as the Company is a joint and several co-applicant, and
references to the Company or a “Borrower” in

 

47

--------------------------------------------------------------------------------


 

this Section 2.06 shall be deemed to include reference to such Subsidiary) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.06(b), and (B) to honor drafts under the Letters of Credit, and
(ii) the Revolving Lenders severally agree to participate in the Letters of
Credit issued pursuant to Section 2.06(d).  Subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower Agent shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Agent, at least two (2)
Business Days in advance of the requested date of issuance (or such shorter
period as is acceptable to the applicable Issuing Bank), a request to issue in
the form of Exhibit E attached hereto (each a “Letter of Credit Request”).  To
request an amendment, extension or renewal of a Letter of Credit, the Borrower
Agent shall submit such a request on its letterhead, addressed to the applicable
Issuing Bank (with a copy to the Agent) at least two (2) Business Days in
advance of the requested date of amendment, extension or renewal, identifying
the Letter of Credit to be amended, renewed or extended, and specifying the
proposed date (which shall be a Business Day) and other details of the
amendment, extension or renewal.  Requests for issuance, amendment, renewal or
extension must be accompanied by such other information as shall be necessary to
issue, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower Agent also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower Agent to, or
entered into by the Borrower Agent or any Borrower with, the applicable Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  A Letter of Credit shall be issued, amended, renewed
or extended only with the approval of the Agent and if (and on issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$150,000,000 and (ii) the total Revolving Exposures shall not exceed the lesser
of the total Commitments and the Borrowing Base.  Promptly after the delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, the applicable Issuing Bank
will also deliver to the Borrower Agent and the Agent a true and complete copy
of such Letter of Credit or amendment.  If so requested by a Revolving Lender,
the Agent will provide such Revolving Lender with copies of such Letter of
Credit or amendment.  With respect to commercial Letters of Credit, each Issuing
Bank shall, on the first Business Day of each week, submit to the Agent, by
facsimile, a report detailing the daily aggregate total of commercial Letters of
Credit for the previous calendar week.  Anything contained herein to the
contrary notwithstanding, no Issuing Bank shall have any obligation to issue a
requested Letter of Credit or any other Letter of Credit (x) if any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental

 

48

--------------------------------------------------------------------------------


 

Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular, or (y) if at such time any Revolving
Lender is an Impacted Lender unless the Borrowers shall have cash collateralized
such Impacted Lender’s Applicable Percentage of the requested Letter of Credit
in accordance with the procedures set forth in paragraph (j) below, or other
arrangements satisfactory to such Issuing Bank have been entered into with the
Borrowers or such Impacted Lender to eliminate such Issuing Bank’s risk with
respect to such Impacted Lender.

 

(c)                                  Expiration Date.  Each standby Letter of
Credit shall expire not later than the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any standby
Letter of Credit may provide for the automatic extension thereof for any number
of additional periods each of up to one year in duration (none of which, in any
event, shall extend beyond the date referred to in clause (ii) of this
paragraph (c)).  Each commercial Letter of Credit shall expire on the earlier of
(i) 180 days after the date of the issuance of such Letter of Credit and
(ii) the date that is thirty (30) days prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, the applicable Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the applicable Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section 2.06, or
of any reimbursement payment required to be refunded to any Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or the failure to satisfy the conditions
precedent set forth in Section 4.02 and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any LC Disbursement in respect of a Letter of Credit, the
Borrowers shall reimburse such LC Disbursement by paying to the Agent (or, in
the case of documentary Letters of Credit, the applicable Issuing Bank) an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the Business Day immediately following the date the Borrower Agent
receives notice of such LC Disbursement under paragraph (g) of this Section
2.06; provided that the Borrower Agent may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrowers fail to make such
payment

 

49

--------------------------------------------------------------------------------


 

when due, the Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Agent its Applicable Percentage
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Agent shall promptly pay to the applicable Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Agent of any payment from the Borrowers pursuant to this paragraph, the Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

 

(f)                                    Obligations Absolute.  The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.06 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Borrower’s obligations hereunder.  Neither the Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of applicable Issuing Bank
(as finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

50

--------------------------------------------------------------------------------


 

(g)                                 Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Agent and the Borrower
Agent by telephone (confirmed by facsimile) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced with the consent of the Agent (not to be
unreasonably withheld or delayed) at any time by written agreement among the
Borrower Agent, the Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Agent shall notify the Revolving Lenders of any such replacement of
an Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(j)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
Agent receives notice from the Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, upon such demand, the Borrowers
shall deposit, in an account with the Agent, in the name of the Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any

 

51

--------------------------------------------------------------------------------


 

Borrower described in clause (g) or (h) of Article VII.  Such deposit shall be
held by the Agent as collateral for the payment and performance of the Secured
Obligations in accordance with the provisions of this paragraph (j).  The Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and each Borrower hereby grants the Agent a
security interest in the LC Collateral Account.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (together with all interest and other earnings with respect
thereto, to the extent not applied as aforesaid) shall be returned promptly to
the Borrower Agent but in no event later than three (3) Business Days after such
Event of Default has been waived.

 

SECTION 2.07.                                         Funding of Borrowings. 
(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., New
York City time, to the account of the Agent most recently designated by it for
such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage (or, in the case of any Incremental Term Loan, such
Lender’s Incremental Term Loan Commitment); provided that Swingline Loans shall
be made as provided in Section 2.05.  The Agent will make such Loans available
to the Borrowers by promptly crediting the amounts so received, in like funds,
to the Funding Account or as otherwise directed by the Borrower Agent; provided
that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the Agent to
the applicable Issuing Bank and (ii) a Protective Advance shall be retained by
the Agent to be applied as contemplated by Section 2.04 (and the Agent shall,
upon the request of the Borrower Agent, deliver to the Borrower Agent a
reasonably detailed accounting of such application).

 

(b)                                 Unless the Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Agent such Lender’s share of such Borrowing, the Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Nothing herein shall be deemed to relieve any
Lender from

 

52

--------------------------------------------------------------------------------


 

its obligation to fulfill its Commitment or to prejudice any rights which the
Agent or any Borrower or any Loan Party may have against any Lender as a result
of any default by such Lender hereunder.

 

SECTION 2.08.                                         Type; Interest Elections. 
(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower Agent may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a LIBOR Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.08.  The Borrower
Agent may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section 2.08 shall not apply to Swingline Borrowings or Protective Advances,
which may not be converted or continued, and shall apply to any Incremental Term
Loans only if and to the extent so specified in the applicable Incremental Term
Loan Amendment.

 

(b)                                 To make an election pursuant to this
Section, the Borrower Agent shall notify the Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower Agent were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Agent of a written Interest
Election Request in a form approved by the Agent and signed by the Borrower
Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                           the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                        the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day;

 

(iii)                     whether the resulting Borrowing is to be an ABR
Borrowing or a LIBOR Rate Borrowing; and

 

(iv)                    if the resulting Borrowing is a LIBOR Rate Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

 

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then the Borrower Agent shall be deemed to have
selected an Interest Period of one month’s duration.

 

53

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Agent shall advise each Lender of the details thereof and
of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower Agent fails to deliver a
timely Interest Election Request with respect to a LIBOR Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the Agent, at
the request of the Required Lenders (or Required Incremental Term Loan Lenders
with respect to outstanding Incremental Term Loans if and to the extent so
provided in the applicable Incremental Term Loan Amendment), so notifies the
Borrower Agent, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing with respect to Revolving Loans or Incremental Term Loans,
as the case may be, may be converted to or continued as a LIBOR Rate Borrowing
and (ii) unless repaid, each LIBOR Rate Borrowing shall be converted to an ABR
Borrowing at the end of the then-current Interest Period applicable thereto.

 

SECTION 2.09.                                         Termination and Reduction
of Revolving Commitments.  (a)  Unless previously terminated, all Revolving
Commitments shall terminate on the Maturity Date.

 

(b)                                 Upon delivering the notice required by
Section 2.09(d), the Borrower Agent may at any time terminate the Revolving
Commitments upon (i) the payment in full of all outstanding Revolving Loans,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Agent of a cash deposit (or at
the discretion of the Agent a back up standby letter of credit reasonably
satisfactory to the Agent) equal to 103% of the LC Exposure as of such date) and
(iii) the payment in full of all accrued and unpaid fees and all reimbursable
expenses and other Obligations then due, together with accrued and unpaid
interest thereon.

 

(c)                                  Upon delivering the notice required by
Section 2.09(d), the Borrower Agent may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower Agent shall not reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Revolving Commitments and the
Borrowing Base.

 

(d)                                 The Borrower Agent shall notify the Agent of
any election to terminate or reduce the Revolving Commitments under
paragraph (b) or (c) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Agent shall advise the Revolving Lenders of the contents thereof.  Each notice
delivered by the Borrower Agent pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower Agent may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Agent (by notice to the Agent on or prior to the
specified effective

 

54

--------------------------------------------------------------------------------


 

date) if such condition is not satisfied.  Any termination or reduction of the
Revolving Commitments pursuant to this Section 2.09 shall be permanent.  Each
reduction of the Revolving Commitments shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments.

 

SECTION 2.10.                                         Repayment of Loans;
Evidence of Debt.  (a)  Each Borrower hereby unconditionally promises to pay
(i) to the Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the Agent
the then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Agent and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Maturity Date; provided that on
each date that a Revolving Loan is made while any Swingline Loan or Protective
Advance is outstanding, the Borrowers shall repay all such Swingline Loans and
Protective Advances with the proceeds of such Revolving Loan then outstanding. 
The principal of any Incremental Term Loans shall become due and payable as set
forth in the applicable Incremental Term Loan Amendment, but in no event shall
any principal of any Incremental Term Loans be scheduled to become due and
payable on a date that is prior to the 90th day after the Maturity Date other
than quarterly principal payments in an aggregate annual amount not to exceed
one percent (1%) of the original aggregate principal amount of such Incremental
Term Loans.

 

(b)                                 At all times after the occurrence and during
the continuance of a Liquidity Event and notification thereof by the Agent to
the Borrower Agent (subject to the provisions of Section 2.18(b) and to the
terms of the Security Agreement), on each Business Day, at or before 1:00 p.m.,
New York City time, the Agent shall apply all immediately available funds
credited to the BANA Account or such other account directed by the Agent
pursuant to Section 2.21(d), first to pay any fees or expense reimbursements
then due to the Agent, the Issuing Banks and the Revolving Lenders (other than
in connection with Banking Services, Secured Swap Obligations or any Incremental
Term Loans), pro rata, second to pay interest due and payable in respect of any
Revolving Loans (including Swingline Loans) and any Protective Advances that may
be outstanding, pro rata, third to prepay the principal of any Protective
Advances that may be outstanding, pro rata, and fourth to prepay the principal
of the Revolving Loans (including Swingline Loans) and, if an Event of Default
has occurred and is continuing, to cash collateralize outstanding LC Exposure,
pro rata.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder for the account of the Lenders and each Lender’s share
thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations

 

55

--------------------------------------------------------------------------------


 

recorded therein; provided that the failure of any Lender or the Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

 

(f)                                    Any Revolving Lender may request that
Revolving Loans made by it be evidenced by a promissory note.  In such event,
the Borrowers shall prepare, execute and deliver to such Revolving Lender a
promissory note payable to such Revolving Lender and its registered assigns and
in substantially the form of Exhibit G hereto.

 

(g)                                 Any Incremental Term Loan Lender may request
that Incremental Term Loans made by it be evidenced by a promissory note.  In
such event, the Company shall prepare, execute and deliver to such Incremental
Term Loan Lender a promissory note payable to such Incremental Term Loan Lender
and its registered assigns and in substantially the form of Exhibit H hereto.

 

SECTION 2.11.                                         Prepayment of Loans.  (a) 
Upon prior notice in accordance with paragraph (c) of this Section 2.11, the
Borrowers shall have the right at any time and from time to time to prepay any
Revolving Borrowing in whole or in part without premium or penalty (but subject
to Section 2.16).  At any time and from time to time, the Borrowers may prepay
the Incremental Term Loans, in whole or in part, without premium or penalty
(except as otherwise agreed in any Incremental Term Loan Amendment applicable to
such Incremental Term Loans), together with accrued and unpaid interest thereon;
provided that no portion of the principal of any Incremental Term Loans may be
prepaid prior to the Discharge of Revolving Facility Obligations unless (i) the
Term Loan Prepayment Conditions are satisfied, or (ii) such prepayment is
otherwise permitted under Section 6.08(b).

 

(b)                                 Except for Protective Advances permitted
under Section 2.04, in the event and on each Business Day on which the total
Revolving Exposure exceeds the lesser of (i) the aggregate Revolving Commitments
and (ii) the Borrowing Base (including by reason of the delivery of a
Non-Ordinary Course Borrowing Base Certificate as a condition to the
consummation of any Non-Ordinary Course Asset Disposition pursuant to
Section 6.05), the Borrowers shall prepay the Revolving Loans or Swingline Loans
and/or reduce LC Exposure, in an aggregate amount equal to such excess by taking
any of the following actions as the Borrower Agent shall determine at its sole
discretion:  (1) prepayment of Revolving Loans or Swingline Loans or (2) deposit
of cash in the LC Collateral Account.

 

(c)                                  The Borrower Agent shall notify the Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a LIBOR Rate Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the day of prepayment, or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 (noon), New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance

 

56

--------------------------------------------------------------------------------


 

with Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

 

SECTION 2.12.                                         Fees.  (a)  The Borrowers
agree to pay to the Agent for the account of each Revolving Lender a commitment
fee, which shall accrue at the Commitment Fee Rate on the average daily amount
of the Available Revolving Commitment of such Revolving Lender during the period
from and including the Effective Date to but excluding the date on which the
Lenders’ Revolving Commitments terminate; provided that any commitment fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Revolving Lender became a Defaulting Lender
and unpaid at such time shall not be payable by the Borrowers so long as such
Lender shall be a Defaulting Lender except to the extent that such commitment
fee shall otherwise have been due and payable by the Borrowers prior to such
time; and provided further, that no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Revolving Lender shall be a
Defaulting Lender.  Accrued commitment fees shall be payable in arrears on the
first Business Day of each January, April, July and October and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of
calculating the commitment fees only, no portion of the Revolving Commitments
shall be deemed utilized as a result of outstanding Swingline Loans.

 

(b)                                 The Borrowers agree to pay (i) to the Agent
for the account of each Revolving Lender (A) a participation fee with respect to
its participations in standby Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to LIBOR Rate
Revolving Loans on the daily amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
and (B) a participation fee with respect to its participations in commercial
Letters of Credit, which shall accrue at fifty percent (50%) of the Applicable
Rate used to determine the interest rate applicable to LIBOR Rate Revolving
Loans on the daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements), in each case
during the period from and including the Effective Date to but excluding the
later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank, for its own account, a fronting fee, in
respect of each Letter of Credit issued by such Issuing Bank for the period from
the date of issuance of such Letter of Credit through the expiration date of
such Letter of Credit (or if terminated on an earlier date to the termination
date of such Letter of Credit), computed at a rate equal to a percentage per
annum to be agreed upon between the Borrower Agent and such Issuing Bank of the
daily stated amount of such Letter of Credit, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder; provided that no
fronting fee payable pursuant to this clause (ii) shall be less than $500.00 per
annum or greater than 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion

 

57

--------------------------------------------------------------------------------


 

thereof attributable to unreimbursed LC Disbursements). Participation fees and
fronting fees accrued through and including the last day of each March, June,
September and December shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Second Amendment
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

 

(c)                                  The Borrowers agree to pay to the Agent,
for its own account, such agency fees as may be separately agreed upon by the
Company and the Agent payable in the amounts and at the times so agreed.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.13.                                         Interest.  (a)  The
Revolving Loans comprising each ABR Borrowing (including each Swingline Loan and
each Protective Advance) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                                 The Revolving Loans comprising each LIBOR
Rate Borrowing shall bear interest at the Adjusted LIBOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  All Incremental Term Loans shall bear
interest as provided in the applicable Incremental Term Loan Amendment.

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the applicable Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

58

--------------------------------------------------------------------------------


 

(f)                                    All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBOR Rate or LIBOR Rate shall be determined by
the Agent, and such determination shall be conclusive absent manifest error.

 

SECTION 2.14.                                         Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a LIBOR Rate
Borrowing:

 

(a)                                  the Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as
applicable, for such Interest Period; or

 

(b)                                 the Agent is advised by the Required Lenders
or, in the case of any Incremental Term Loans, the Required Incremental Term
Loan Lenders, that the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Agent shall promptly give notice thereof to the Borrower Agent and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereof, and (ii) if any Borrowing Request requests a
LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

59

--------------------------------------------------------------------------------


 

SECTION 2.15.              Increased Costs.  (a)  If any Change in Law shall
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or Issuing Bank; or impose on any Lender or Issuing Bank or
the London interbank market any other condition affecting this Agreement or
LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated by paragraph (c) of this Section, the
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered (except for
any Taxes, which shall be dealt with exclusively pursuant to Section 2.17).

 

(b)           If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes, which shall be dealt with exclusively pursuant to
Section 2.17 (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time following
delivery of the certificate contemplated by paragraph (c) of this Section the
Borrowers will pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrower Agent and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or
Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrower Agent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is

 

60

--------------------------------------------------------------------------------


 

retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)           Notwithstanding any other provision of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction
pursuant to this Section if it shall not at the time be the general policy or
practice of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements.

 

SECTION 2.16.              Break Funding Payments.  In the event of (a) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower Agent
pursuant to Section 2.19 or 9.02(e), then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a LIBOR Rate Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and the basis therefor and setting forth in reasonable detail the manner
in which such amount or amounts was determined shall be delivered to the
Borrower Agent and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17.              Taxes.  (a)  Any and all payments by or on account of
any obligation of any Loan Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or any Issuing
Bank (as applicable) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.  If at
any time a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender, Agent or Issuing Bank upon becoming aware of the
same.  In

 

61

--------------------------------------------------------------------------------


 

addition, each Lender, Agent or Issuing Bank shall promptly notify a Loan Party
upon becoming aware of any circumstances as a result of which a Loan Party is or
would be required to make any deduction or withholding from any sum payable
hereunder.

 

(b)           In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Each Loan Party shall indemnify the Agent, each Co-Collateral
Agent, each Lender and each Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Agent, each Co-Collateral Agent, such Lender or such Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of such Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower Agent by a Lender or an Issuing Bank, or by the Agent on its own behalf
or on behalf of a Lender, Co-Collateral Agent or an Issuing Bank, shall be
conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower Agent
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower Agent as will permit such payments to be
made without withholding or at a reduced rate.  In particular, on or prior to
the date which is ten (10) Business Days after the Effective Date, each Foreign
Lender shall deliver to the Borrower Agent (with a copy to the Agent) two duly
signed, properly completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, United States withholding tax on all payments to be made to
such Foreign Lender by any Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by any
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrower Agent
and the Agent that such Foreign Lender is entitled to an exemption from, or
reduction of, United States withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower Agent and the Agent that such Foreign
Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code,
(ii) a 10- percent stockholder within the meaning of Section 871(h)(3)(B) of the
Code, or (iii) a controlled

 

62

--------------------------------------------------------------------------------


 

foreign corporation related to a Borrower with the meaning of Section 864(d) of
the Code.  Thereafter and from time to time, each such Foreign Lender shall
(A) promptly so long as it is eligible to do so submit to the Borrower Agent
(with a copy to the Agent) such additional duly completed and signed copies of
one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
Laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the Borrower Agent and the Agent of any available exemption from, or reduction
of, United States withholding taxes in respect of all payments to be made to
such Foreign Lender by any Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower Agent
and (3) from time to time thereafter if reasonably requested by the Borrower
Agent or the Agent, and (B) promptly notify the Borrower Agent and the Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.  For the avoidance of doubt, if, as a result of a Change
in Law, a Foreign Lender is no longer legally able to provide documentation with
respect to an exemption from or a reduction of withholding tax, such Foreign
Lender will be treated as complying with this Section 2.17(e) and such inability
will not affect the Foreign Lender’s rights under Section 2.17(a).

 

(f)            Each Lender, Agent or Issuing Bank that is a United States
person, agrees to complete and deliver to the Borrower Agent a statement signed
by an authorized signatory of the Lender to the effect that it is a United
States person together with a duly completed and executed copy of Internal
Revenue Service Form W-9 or successor form.

 

(g)           If the Agent or a Lender determines, in good faith in its
reasonable sole discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Agent or such Lender in good faith in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender in the event the Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section shall not be construed
to require the Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Loan Party or any other Person.

 

(h)           If the Borrower Agent determines in good faith that a reasonable
basis exists for contesting any Indemnified Taxes or Other Taxes for which
additional amounts have been paid under this Section 2.17, the relevant Lender,
Agent or Issuing Bank shall cooperate

 

63

--------------------------------------------------------------------------------


 

with the Borrower Agent in challenging such Indemnified Taxes or Other Taxes, at
the Borrowers’ expense, if so requested by the Borrower Agent in writing.

 

(i)            If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such other time or times reasonably requested by
the Withholding Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.17(i), “FATCA” shall include any amendments made to
FATCA after the Second Amended Effective Date.

 

SECTION 2.18.              Payments Generally; Allocation of Proceeds; Sharing
of Set-offs.  (a)  Unless otherwise specified, each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 (noon), New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Agent to the applicable account designated to the Borrower
Agent by the Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in Dollars.  Any payment required to be
made by the Agent hereunder shall be deemed to have been made by the time
required if the Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Agent to make such
payment.  At all times that the circumstances specified in Section 2.21(d) are
in effect, solely for purposes of determining the amount of Revolving Loans
available for borrowing purposes, checks and cash or other immediately available
funds from collections of items of payment and proceeds of any Collateral shall
be applied in whole or in part against the applicable Revolving Facility
Obligations, on the day of receipt, subject to actual collection.

 

(b)           Subject in all respects to the provisions of the Intercreditor
Agreement, all proceeds of Collateral received by the Agent after an Event of
Default has occurred and is continuing and all or any portion of the Loans shall
have been accelerated hereunder pursuant to Section 7.01, shall upon election by
the Agent or at the direction of the Required Lenders be applied, first, to,
ratably, pay any fees, indemnities, or expense reimbursements then due to the
Agent, any Co-Collateral Agent or any Issuing Bank from the Borrowers (other
than in

 

64

--------------------------------------------------------------------------------


 

connection with Banking Services or Secured Swap Obligations), second, ratably,
to pay any fees or expense reimbursements then due to the Revolving Lenders from
the Borrowers (other than in connection with Banking Services or Secured Swap
Obligations), third, to pay interest due and payable in respect of any Revolving
Loans (including any Swingline Loans) and any Protective Advances, ratably,
fourth, to pay the principal of the Protective Advances, fifth, to prepay
principal on the Revolving Loans (including Swingline Loans) (other than the
Protective Advances) and unreimbursed LC Disbursements, ratably, sixth, to pay
an amount to the Agent equal to 103% of the LC Exposure on such date, to be held
in the LC Collateral Account as cash collateral for such Obligations, seventh,
to pay any amounts owing with respect to Banking Services and Secured Swap
Obligations, ratably, eighth, to the payment of any other Revolving Facility
Obligation due to the Agent, any Co-Collateral Agent or any Revolving Lender by
the Borrowers, ninth, ratably, to pay any fees or expense reimbursements then
due to the Incremental Term Loan Lenders (if any) from the Borrowers, tenth, to
pay interest due and payable in respect of any Incremental Term Loans, ratably,
eleventh, to prepay principal on any Incremental Term Loans, ratably, twelfth,
to the payment of any other Incremental Term Loan Obligations due to the Agent,
any Co-Collateral Agent or any Incremental Term Loan Lender by the Borrowers,
thirteenth, as provided for under the Intercreditor Agreement and fourteenth, to
the Borrowers or as the Borrower Agent shall direct.

 

(c)           (i) If any Revolving Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements, Swingline Loans or Protective Advances resulting in such
Revolving Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Loans and participations in LC Disbursements, Swingline
Loans or Protective Advances and accrued interest thereon than the proportion
received by any other Revolving Lender, then the Revolving Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements, Swingline Loans and
Protective Advances of other Revolving Lenders at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Revolving Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans and participations
in LC Disbursements, Swingline Loans and Protective Advances; provided that
(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (B) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Revolving Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in LC Disbursements, Swingline Loans or
Protective Advances to any assignee or participant, other than to a Borrower or
any subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Revolving
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Revolving Lender were a direct
creditor of such Borrower in the amount of such participation.

 

65

--------------------------------------------------------------------------------


 

(ii) Subject to Section 2.18(c)(iii), if any Incremental Term Loan Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Incremental Term Loans
resulting in such Incremental Term Loan Lender receiving payment of a greater
proportion of the aggregate amount of its Incremental Term Loans and accrued
interest thereon than the proportion received by any other Incremental Term Loan
Lender, then the Incremental Term Loan Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Incremental Term
Loans of other Incremental Term Loan Lenders at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Incremental Term Loan Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Incremental Term Loans;
provided that (A) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (B) the provisions of this paragraph shall not
be construed to apply to any payment made by the Company pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by
an Incremental Term Loan Lender as consideration for the assignment of or sale
of a participation in any of its Incremental Term Loans to any assignee or
participant, other than to any Borrower or any subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Incremental Term Loan Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Incremental Term Loan Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(iii)          Anything contained herein to the contrary notwithstanding, and
without limitation on the provisions of Sections 7.03, 7.04 and 7.05, if any
Incremental Term Loan Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Incremental Term Loans resulting in such Incremental Term
Loan Lender receiving prepayment that is not otherwise permitted to be made
hereunder, such Incremental Term Loan Lender shall immediately turn such payment
over to the Agent for application to the Revolving Facility Obligations as
provided herein.

 

(d)           Unless the Agent shall have received notice from the Borrower
Agent prior to the date on which any payment is due to the Agent for the account
of the Lenders or the applicable Issuing Bank hereunder that the Borrowers will
not make such payment, the Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.04(b), 2.05(b), 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(c) or 9.03(c), then the

 

66

--------------------------------------------------------------------------------


 

Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)            Anything contained herein to the contrary notwithstanding, the
Agent may (but shall not be required to), in its discretion, retain any payments
or other funds received by the Agent that are otherwise to be provided to a
Defaulting Lender hereunder and apply such funds to such Defaulting Lender’s
defaulted obligations or readvance such funds to the Borrower in connection with
the funding of any Revolving Loan or issuance of any Letters of Credit
hereunder, including cash collateralization thereof, in accordance with this
Agreement.

 

SECTION 2.19.              Mitigation Obligations; Replacement of Lenders.  (a) 
If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower Agent may, at its
sole expense and effort, upon notice to such Lender and the Agent, replace such
Lender by requiring such Lender to assign and delegate (and such Lender shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower Agent shall have received the prior
written consent of the Agent and each Issuing Bank, which consent in each case
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, Swingline Loans and Protective Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender (other than a Defaulting Lender) shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower Agent to require
such assignment and delegation cease to apply.  Nothing in this Section 2.19
shall be deemed to prejudice any rights that any Borrower or any Lender may have
against any Lender that is a Defaulting Lender.

 

67

--------------------------------------------------------------------------------


 

SECTION 2.20.              Illegality.  If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Effective Date that it is unlawful, for such Lender or its
applicable lending office to make or maintain any LIBOR Rate Loans, then, on
notice thereof by such Lender to the Borrower Agent through the Agent, any
obligations of such Lender to make or continue LIBOR Rate Loans or to convert
ABR Borrowings to LIBOR Rate Borrowings shall be suspended until such Lender
notifies the Agent and the Borrower Agent that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrower
Agent shall upon demand from such Lender (with a copy to the Agent), either
convert all LIBOR Rate Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Rate Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.  Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be disadvantageous to it.

 

SECTION 2.21.              Cash Receipts.  (a)  A list (certified by a
Responsible Officer) of all DDAs, that, to the knowledge of the Responsible
Officers of the Loan Parties, are maintained by the Loan Parties, which list
includes, with respect to each depository (i) the name and address of such
depository; (ii) the account number(s) maintained with such depository, (iii) a
contact person at such depository and (iv) the purpose of such account has been
delivered to the Agent and the Lenders pursuant to Section 4.01(e).

 

(b)           A list (certified by a Responsible Officer) describing all
arrangements to which any Loan Party is a party with respect to the payment to
such Loan Party of the proceeds of all credit card charges for sales by such
Loan Party has been delivered to the Agent and the Lenders pursuant to
Section 4.01(e).

 

(c)           Each Loan Party shall (i) to the extent not previously delivered,
 deliver to the Agent, within five Business Days following the Second Amended
Effective Date, notifications in form reasonably satisfactory to the Agent which
have been executed on behalf of such Loan Party and addressed to such Loan
Party’s Credit Card Processors (each, a “Credit Card Notification”), (ii) to the
extent not previously delivered, deliver to the Agent, within five Business Days
following the Second Amended Effective Date, notifications executed on behalf of
the Loan Parties to each depository institution with which any DDA is maintained
in form reasonably satisfactory to the Agent, of the Agent’s interest in such
DDA (each, a “DDA Notification”), (iii) to the extent not previously done,
instruct each depository institution for a DDA to cause all amounts on deposit
and available at the close of each Business Day in such DDA (net of such minimum
balance, not to exceed $15,000, as may be required to be maintained in the
subject DDA by the depository institution at which such DDA is maintained), to
be swept to one of the Loan Parties’ concentration accounts no less frequently
than on a daily basis, such instructions to be irrevocable unless otherwise
agreed to by the Agent; and (iv) to the extent not previously delivered, within
sixty (60) days after the Second Amended Effective Date, with respect to the
Loan Parties’ primary concentration account, or ninety (90) days after the
Second Amended Effective Date, with respect to each other concentration account
of the Loan Parties (in each case, or such later date approved by the Agent),
enter into a control agreement (each, a

 

68

--------------------------------------------------------------------------------


 

“Blocked Account Agreement”), in form reasonably satisfactory to the Agent, with
the Agent and any bank with which such Loan Party maintains a concentration
account into which the DDAs are swept (collectively, the “Blocked Accounts”),
which concentration accounts as of the Second Amended Effective Date are set
forth on a list that has been delivered to the Agent and the Lenders pursuant to
Section 4.01(e).  Each Loan Party agrees that it will not cause proceeds of such
DDAs to be otherwise redirected.

 

(d)           Each Credit Card Notification and Blocked Account Agreement shall
require, after the occurrence and during the continuance of a Specified Event of
Default or a Liquidity Event (and delivery of notice thereof from the Agent to
the Borrower Agent and the other parties to such instrument or agreement), the
ACH or wire transfer no less frequently than once per Business Day (unless the
Commitments have been terminated and the Obligations have been paid in full), of
all available cash balances and cash receipts, including the then contents or
then entire ledger balance of each Blocked Account (net of such minimum balance,
not to exceed $15,000 (or, in the case of the Loan Parties’ primary
concentration account, $50,000), as may be required to be maintained in the
subject Blocked Account by the bank at which such Blocked Account is
maintained), to an account maintained by the Agent at BANA (the “BANA Account”)
or such other account as directed by the Agent.  Subject to the terms of the
Security Agreement, all amounts received in the BANA Account or such other
account shall be applied (and allocated) by the Agent in accordance with
Section 2.10(b); provided, that if the circumstances described in
Section 2.18(b) are applicable, all such amounts shall be applied in accordance
with such Section 2.18(b).  Each Loan Party agrees that it will not cause any
credit card proceeds or proceeds of any Blocked Account to be otherwise
redirected.

 

(e)           If, at any time after the occurrence and during the continuance of
a Specified Event of Default or a Liquidity Event, any cash or cash equivalents
owned by any Loan Party (other than (i) an amount not to exceed $25,000,000 in
the aggregate that is on deposit in a segregated DDA which the Borrower Agent
designates in writing to the Agent as being the “uncontrolled cash account” (the
“Designated Disbursement Account”), which funds shall not be funded from, or
when withdrawn from the Designated Disbursement Account, shall not be
replenished by, funds constituting proceeds of Collateral so long as such
Specified Event of Default or Liquidity Event continues, (ii) de minimus cash or
cash equivalents from time to time inadvertently misapplied by any Loan Party,
(iii) payroll, trust and tax withholding accounts funded in the ordinary course
of business and required by applicable law and (iv) funds in any Specified
Segregated Account) are deposited to any account, or held or invested in any
manner, otherwise than in a Blocked Account subject to a Blocked Account
Agreement (or a DDA which is swept daily to such Blocked Account), the Agent
shall be entitled to require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and to cause all future
deposits to be made to a Blocked Account.

 

(f)            The Loan Parties may close DDAs or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the contemporaneous execution and
delivery to the Agent of a DDA Notification or Blocked Account Agreement
consistent with the provisions of this Section 2.21 and otherwise reasonably
satisfactory to the Agent.  Unless consented to in writing by the Agent, the
Loan Parties shall not enter into any agreements with Credit Card Processors
other than the ones listed on Schedule 2.21(b) unless contemporaneously
therewith, a Credit Card Notification is executed and a copy thereof is
delivered to the Agent.

 

69

--------------------------------------------------------------------------------


 

(g)           The BANA Account shall at all times be under the sole dominion and
control of the Agent.  Each Loan Party hereby acknowledges and agrees that,
except to the extent otherwise provided in the Security Agreement (i) such Loan
Party has no right of withdrawal from the BANA Account, (ii) the funds on
deposit in the BANA Account shall at all times continue to be collateral
security for all of the Secured Obligations, and (iii) the funds on deposit in
the BANA Account shall be applied as provided in this Agreement and the
Intercreditor Agreement.  In the event that, notwithstanding the provisions of
this Section 2.21, any Loan Party receives or otherwise has dominion and control
of any proceeds or collections required to be transferred to the BANA Account
pursuant to Section 2.21(d), such proceeds and collections shall be held in
trust by such Loan Party for the Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall promptly be deposited into the BANA Account or dealt with in such other
fashion as such Loan Party may be instructed by the Agent.

 

(h)           So long as (i) no Specified Event of Default has occurred and is
continuing, and (ii) no Liquidity Event as to which the Agent has notified the
Borrower Agent has occurred and is continuing, the Loan Parties may direct, and
shall have sole control over, the manner of disposition of funds in the Blocked
Accounts.

 

(i)            Any amounts held or received in the BANA Account (including all
interest and other earnings with respect thereto, if any) at any time (x) when
all of the Secured Obligations have been satisfied or (y) all Specified Events
of Default have been waived and all Liquidity Events have been cured shall
(subject in the case of clause (x) to the provisions of the Intercreditor
Agreement), be remitted to the operating account of the Company as specified by
the Borrower Agent.

 

SECTION 2.22.              Reserves; Change in Reserves; Decisions by
Co-Collateral Agents.  (a) Any Co-Collateral Agent may at any time and from time
to time in the exercise of its Permitted Discretion establish and increase or
decrease Reserves, provided that, as a condition to the establishment of any new
category of Reserves, or any increase in Reserves resulting from a change in the
manner of determination thereof, any Required Reserve Notice shall have been
given to the Borrower Agent; and provided further that no Co-Collateral Agent
shall hereafter impose Reserves based upon facts in existence and known to such
Co-Collateral Agent as of the Second Amended Effective Date (it being agreed
that the knowledge of any Co-Collateral Agent shall not be imputed to the other
Co-Collateral Agent).  The amount of any Reserve established by any
Co-Collateral Agent shall have a reasonable relationship to the event, condition
or other matter that is the basis for the Reserve.  Upon delivery of such
notice, the Co-Collateral Agents shall be available to discuss the proposed
Reserve or increase, and the Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Co-Collateral Agents in the exercise of their Permitted Discretion.  In
no event shall such notice and opportunity limit the right of any Co-Collateral
Agent to establish or change such Reserve, unless such Co-Collateral Agent shall
have determined in its Permitted Discretion that the event, condition or other
matter that is the basis for such new Reserve or such change no longer exists or
has otherwise been adequately addressed by the Borrowers.  Notwithstanding
anything herein to the contrary, Reserves shall not duplicate eligibility
criteria contained in the definition of “Eligible Account” or “Eligible
Inventory” and vice versa, or reserves or criteria deducted in

 

70

--------------------------------------------------------------------------------


 

computing the cost or market value of  Eligible Account or Eligible Inventory or
the Net Orderly Liquidation Value of Eligible Inventory and vice versa.

 

(b)                                      Anything contained herein to the
contrary notwithstanding, (i) any Reserve may be established or increased by any
Co-Collateral Agent without the consent of the Agent or the other Co-Collateral
Agent, and (ii) no Reserve may be decreased or eliminated without the consent of
both Co-Collateral Agents.

 

SECTION 2.23.              Revolving Commitment Increases and Incremental Term
Loans.  (a)  So long as no Event of Default then exists, or would result
therefrom, the Borrower Agent shall have the right at any time, and from time to
time, to request one or more increases in the amount of the total Commitments in
an aggregate amount not to exceed $300,000,000 or, if less, the amount by which
$1,000,000,000 exceeds the total Commitments then in effect (such amount, the
“Aggregate Incremental Capacity”).  Each such increase shall be subject to the
consent of the Agent and the Co-Collateral Agents (which shall not be
unreasonably withheld) and may consist of either Revolving Commitment Increases
or Incremental Term Loans.  Anything contained herein to the contrary
notwithstanding, the aggregate amount of Commitments and, without duplication,
Loans outstanding hereunder at any time, including the aggregate amount of
Revolving Commitment Increases and Incremental Term Loans, shall not exceed
$1,000,000,000 at any time.

 

(b)           Revolving Commitment Increases.  (i) Any request to increase the
Revolving Commitments shall be made to any Person, which may, in the Borrower’s
sole discretion, include existing Revolving Lenders (each such increase means, a
“Revolving Commitment Increase”, and each such Person issuing, or Lender
increasing, its Revolving Commitment, an “Additional Revolving Commitment
Lender”); provided, however, that (A) no Revolving Lender shall be obligated to
provide a Revolving Commitment Increase as a result of any such request by the
Borrower Agent, (B) any Additional Revolving Commitment Lender which is not an
existing Revolving Lender shall be an Eligible Assignee and shall be subject to
the approval of the Agent, the Co-Collateral Agents, each Issuing Bank and the
Borrower Agent (each such consent not to be unreasonably withheld), and (C) for
the avoidance of doubt, no Additional Revolving Loans shall be used to effect
any exchange of Existing Notes for Revolving Loans or Revolving Commitments. 
Each Revolving Commitment Increase shall be in a minimum aggregate amount of at
least $25,000,000 and in integral multiples of $5,000,000 in excess thereof. 
Each Revolving Commitment Increase shall be subject to the terms and conditions
set forth in this Section 2.23(b) and any Revolving Loans pursuant to such
Revolving Commitment Increase or new Revolving Commitments shall be on the same
terms and conditions as all other Revolving Loans, except with respect to any
fees payable in connection therewith as may be separately agreed among the
Borrower Agent, the Agent and the Additional Revolving Commitment Lenders.

 

(ii)           No Revolving Commitment Increase shall become effective unless
and until each of the following conditions have been satisfied:

 

(A)       the Borrower Agent, the Agent, and any Additional Revolving Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in such
form as the Agent may reasonably require;

 

71

--------------------------------------------------------------------------------


 

(B)        the Borrowers shall have paid such fees and other compensation as the
Borrower Agent, the Agent and each such Additional Revolving Commitment Lender
may agree;

 

(C)        the Borrower Agent shall have delivered to the Agent and the
Revolving Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Agent, from counsel to the Borrowers reasonably satisfactory
to the Agent (it being agreed that the counsel that delivers the legal opinions
on the Effective Date shall be satisfactory to the Agent) and dated such date;

 

(D)        to the extent requested by any Additional Revolving Commitment
Lender, a promissory note will be issued at the Borrowers’ expense, to each such
Additional Revolving Commitment Lender, to be in conformity with the
requirements of Section 2.10 (with appropriate modification) to the extent
necessary to reflect the new Revolving Commitment of such Additional Revolving
Commitment Lender;

 

(E)        the Borrower Agent shall have delivered to the Agent (1) the
resolutions adopted by each Borrower approving or consenting to such Revolving
Commitment Increase and (2) a certificate of a Responsible Officer of the
Company to the effect that, after giving effect to the requested Revolving
Commitment Increase, no Event of Default shall have occurred and be continuing;
and

 

(F)        the Borrower Agent, the Borrowers and the Additional Revolving
Commitment Lenders shall have delivered such other instruments, documents and
agreements as the Agent may reasonably request.

 

(iii)          The Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Revolving Commitment Increase Date”), and at such
time (A) the aggregate total Revolving Commitments and the aggregate total
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Revolving Commitment Increases, (B) the Commitment
Schedule shall be deemed modified, without further action, to reflect the
revised Revolving Commitments of the Lenders, and (C) this Agreement shall be
deemed amended, without further action, to the extent necessary to reflect such
increased aggregate total Commitments.

 

(iv)          In connection with Revolving Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (A) the Borrowers shall, in coordination with the Agent,
(1) repay outstanding Revolving Loans of certain Lenders, and obtain Revolving
Loans from certain other Revolving Lenders (including the Additional Revolving
Commitment Lenders), or (2) take such other actions as reasonably may be
required by the Agent, in each case to the extent necessary so that all of the
Revolving Lenders effectively participate in each of the outstanding Revolving
Loans pro rata on the basis of their Applicable Percentages (determined after
giving effect to any increase in the aggregate

 

72

--------------------------------------------------------------------------------


 

total Revolving Commitments pursuant to this Section 2.23); and (B) the
Borrowers shall pay to the Revolving Lenders any costs of the type referred to
in Section 2.16 in connection with any repayment and/or prepayment of Revolving
Loans required pursuant to preceding clause (A).  Without limiting the
obligations of the Borrowers provided for in this Section 2.23(b), the Agent and
the Lenders agree that they will use their commercially reasonable efforts to
attempt to minimize the costs of the type referred to in Section 2.16 which the
Borrowers would otherwise incur in connection with the implementation of an
increase in the aggregate total Revolving Commitments and the aggregate total
Commitments hereunder.

 

(c)           Incremental Term Loans.  (i)  The Company may also utilize part or
all of the Aggregate Incremental Capacity to obtain one or more incremental term
loans (the “Incremental Term Loans”) as provided herein.  Incremental Term Loans
may be exchanged by the Company for any of the Company’s Existing Notes, or the
cash proceeds of any Incremental Term Loans may be used to repurchase any of the
Company’s Existing Notes, for working capital and other general corporate
purposes.  The Incremental Term Loans shall constitute Secured Obligations
subject to the provisions of Sections 7.03, 7.04 and 7.05 hereof.  Each
extension of Incremental Term Loans shall be subject to the terms and conditions
set forth in this Section 2.23(c).

 

(ii)           Each Incremental Term Loan shall be subject to the terms of this
Agreement and each of the other Loan Documents and, to the extent not specified
or inconsistent with the terms and conditions set forth herein or therein, the
terms and conditions applicable to each Incremental Term Loan shall be set forth
in a separate amendment agreement (each an “Incremental Term Loan Amendment”)
among the Company, the Agent and each lender of such Incremental Term Loans (an
“Incremental Term Loan Lender”), which may, in the Borrower Agent’s sole
discretion, include existing Lenders; provided that no Lender shall be obligated
to provide any Incremental Term Loan as a result of any request by the Company. 
Unless otherwise agreed by the Required Lenders, (A) each Incremental Term Loan
Amendment shall be in form and substance reasonably satisfactory to the Agent
(and the Agent shall not be required to seek the direction or consent of the
Required Lenders for any such Incremental Term Loan Amendment to the extent such
Incremental Term Loan Amendment is not inconsistent with the terms and
conditions set forth herein), and (B) no Incremental Term Loan Amendment shall
include (1) any terms or conditions of the Incremental Term Loans (other than
interest rates and fees, maturity date, amortization (if any) and conditions to
effectiveness) that are in conflict with any of the provisions of this
Agreement, or (2) any additional covenants or Events of Default or provisions
for mandatory prepayment not otherwise provided for herein; provided that such
Incremental Term Loan Amendment may provide for assignments and transfers of
Incremental Term Loans to third parties (other than any Loan Party, any Sponsor
or any of their Affiliates) on terms and conditions other than those specified
in Section 9.04 without the consent of the Required Lenders or any other Lender.

 

(iii)          No extension of an Incremental Term Loan shall become effective
unless and until each of the following conditions have been satisfied:

 

73

--------------------------------------------------------------------------------


 

(A)          the Company, the Agent, and each participating Incremental Term
Loan Lender shall have executed and delivered an Incremental Term Loan Amendment
and such other loan documentation as the Agent may reasonably require in
connection therewith;

 

(B)           the Company shall have paid such fees and other compensation to
the Incremental Term Loan Lenders as the Company, the Agent and each such
Incremental Term Loan Lender may agree;

 

(C)           the Company shall have delivered to the Agent and the Incremental
Term Loan Lenders and the other Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Company
reasonably satisfactory to the Agent (it being agreed that the counsel that
delivers the legal opinions on the Effective Date shall be satisfactory to the
Agent) and dated such date;

 

(D)          to the extent requested by any Incremental Term Loan Lender, a
promissory note will be issued at the Company’s expense, to each such
Incremental Term Loan Lender, to be in conformity with the requirements of
Section 2.10 (with appropriate modification) to the extent necessary to reflect
the Incremental Term Loans of such Incremental Term Loan Lender;

 

(E)           the Company shall have delivered to the Agent (1) the resolutions
adopted by the Company approving or consenting to such incurrence of Incremental
Term Loans and (2) a certificate of a Responsible Officer of the Company to the
effect that, after pro forma application of the extension of the requested
Incremental Term Loans, (a) no Event of Default shall have occurred and be
continuing, (b) the Company shall be in compliance with the requirements of
Section 5.14 hereof (without regard to any Inventory Grace Period), and
(c) Excess Availability shall be at least 15% of the lesser of (i) the aggregate
Revolving Commitments and (ii) the Borrowing Base;

 

(F)           no Incremental Term Loan shall by its terms be scheduled to mature
or require any other payment of principal prior to the date that is at least 90
days after the Maturity Date; provided that Incremental Term Loans may be
subject to quarterly scheduled payments of principal in an annual amount not to
exceed 1% of the original principal amount of such Incremental Term Loans, with
the balance payable at the maturity thereof and may be prepaid pursuant to
Section 2.11(a) hereof; and

 

(G)           the Company and the Incremental Term Loan Lenders shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably request.

 

(iv)          The Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan, and at such time (A) the aggregate
total Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount

 

74

--------------------------------------------------------------------------------


 

of such Incremental Term Loans, (B) the Commitment Schedule shall be deemed
modified, without further action, to reflect the revised Incremental Term Loan
Commitments of the Lenders, and (C) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect such increased
aggregate total Commitments.

 

(v)           The Company shall cancel and extinguish the Indebtedness under any
Existing Notes repurchased with the proceeds of Incremental Term Loans.

 

SECTION 2.24.              Borrower Agent.  Each Borrower hereby designates the
Company as its representative and agent (in such capacity, the “Borrower Agent”)
for all purposes under the Loan Documents, including requests for Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the Agent,
the Co-Collateral Agents, the Issuing Banks or any Lender.  The Borrower Agent
hereby accepts such appointment.  The Agent, the Issuing Banks, the
Co-Collateral Agents and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.  The
Agent, the Issuing Banks, the Co-Collateral Agents and the Lenders may give any
notice or communication with a Borrower hereunder to the Borrower Agent on
behalf of such Borrower.  Each of the Agent, the Co-Collateral Agents, the
Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.  Anything contained
herein to the contrary notwithstanding, no Borrower (other than the Borrower
Agent) shall be authorized to request any Borrowing or Letter of Credit
hereunder without the prior written consent of the Company.

 

SECTION 2.25.              Joint and Several Liability of the Borrowers. (a) 
Each Borrower agrees that it is absolutely and unconditionally jointly and
severally liable, as co-borrower, for the prompt payment and performance of all
Obligations and all agreements of each of the Borrowers under the Loan
Documents.  Each Borrower agrees that its co-borrower obligations hereunder are
direct obligations of payment and not of collection, that such obligations shall
not be discharged until Full Payment of the Obligations.

 

(b)           It is agreed among each Borrower, the Agent, the Co-Collateral
Agents, the Issuing Banks and the Lenders that the provisions of this
Section 2.25 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Agent, the Co-Collateral
Agents, the Issuing Banks and the Lenders would decline to make Loans and issue
Letters of Credit.  Each Borrower acknowledges that its obligations pursuant to
this Section are necessary to the conduct and promotion of its business, and can
be expected to benefit such business.

 

75

--------------------------------------------------------------------------------


 

(c)           Nothing contained in this Agreement (including any provisions of
this Section 2.25 to the contrary) shall limit the liability of (i) any Borrower
to pay Loans made directly or indirectly to that Borrower (including Loans
advanced to any other Borrower and then re-loaned or otherwise transferred to,
or for the benefit of, such Borrower), LC Exposure and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder, or (ii) the
Company in respect of all of the Revolving Facility Obligations under the Loan
Documents.  The Agent, the Co-Collateral Agents, the Issuing Banks and the
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

 

(d)           Each Borrower has requested that the Agent and the Lenders make
this credit facility available to the Borrowers on a combined basis, in order to
finance the Borrowers’ business most efficiently and economically.  The
Borrowers’ business is a mutual and collective enterprise, and the Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease the administration of their relationship with
the Lenders, all to the mutual advantage of the Borrowers.  The Borrowers
acknowledge and agree that the Agent’s and the Lenders’ willingness to extend
credit to the Borrowers and to administer the Collateral on a combined basis, as
set forth herein, is done solely as an accommodation to the Borrowers and at the
Borrowers’ request.

 

(e)           In any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Borrower under this Section 2.25 or under this Agreement would otherwise be held
or determined to be avoidable, invalid or unenforceable on account of the amount
of such Borrower’s liability under this Section 2.25 or under this Agreement,
then, notwithstanding any other provision of this Section 2.25 to the contrary,
the amount of such liability shall, without any further action by the Borrowers
or the Lenders, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Borrower’s maximum
liability (“Borrower’s Maximum Liability”).  This Section 2.25(e) with respect
to the Borrower’s Maximum Liability of each Borrower is intended solely to
preserve the rights of the Lenders to the maximum extent not subject to
avoidance under applicable law, and no Borrower nor any other Person or entity
shall have any right or claim under this Section with respect to such Borrower’s
Maximum Liability, except to the extent necessary so that the obligations of any
Borrower hereunder shall not be rendered voidable under applicable law.  Each
Borrower agrees that the Obligations may at any time and from time to time
exceed the Borrower’s Maximum Liability of each Borrower without impairing this
Section 2.25 or this Agreement, or affecting the rights and remedies of the
Lenders hereunder, provided, that nothing in this sentence shall be construed to
increase any Borrower’s obligations hereunder beyond its Borrower’s Maximum
Liability.

 

(f)            In the event any Borrower (a “Paying Borrower”) shall make any
payment or payments under this Section 2.25 or shall suffer any loss as a result
of any realization upon any collateral granted by it to secure its obligations
under this Agreement, each other Borrower (each a “Non-Paying Borrower”) shall
contribute to such Paying Borrower an amount equal to

 

76

--------------------------------------------------------------------------------


 

such Non-Paying Borrower’s “Borrower Percentage” of such payment or payments
made, or losses suffered, by such Paying Borrower.  For purposes of this
Section 2.25, each Non-Paying Borrower’s “Borrower Percentage” with respect to
any such payment or loss by a Paying Borrower shall be determined as of the date
on which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Borrower’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Borrower’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Borrower from any
other Borrower after the date hereof (whether by loan, capital infusion or by
other means) to (ii) the aggregate Borrower’s Maximum Liability of all Borrowers
hereunder (including such Paying Borrower) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Borrower’s Maximum Liability has not been
determined for any Borrower, the aggregate amount of all monies received by such
Borrowers from any other Borrower after the date hereof (whether by loan,
capital infusion or by other means).  Nothing in this provision shall affect any
Borrower’s several liability for the entire amount of the Obligations (up to
such Borrower’s Maximum Liability).  Each of the Borrowers covenants and agrees
that its right to receive any contribution under this Section 2.25 from a
Non-Paying Borrower shall be subordinate and junior in right of payment to the
Payment in Full of the Obligations.  This provision is for the benefit of all of
the Agent, the Co-Collateral Agents, the Issuing Banks, the Lenders, the
Borrowers and the Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

 

SECTION 2.26.              Loan Account; Statement of Obligations.  (a) The
Agent shall maintain in accordance with its usual and customary practices an
account or accounts (“Loan Account”) evidencing the Indebtedness of the
Borrowers resulting from each Revolving Loan or issuance of a Letter of Credit
from time to time and all other payment Obligations hereunder or under the other
Loan Documents, including accrued interest, fees and expenses.  Any failure of
the Agent to record anything in the Loan Account, or any error in doing so,
shall not limit or otherwise affect the obligation of the Borrowers to pay any
amount owing hereunder.  The Agent may maintain a single Loan Account in the
name of the Borrower Agent, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations.  In the absence of manifest error, entries made in the Loan Account
shall constitute presumptive evidence of the information contained therein.

 

(b)           The Borrowers hereby authorize the Agent, from time to time
without prior notice to the Borrowers, to charge to the Loan Account all
interest and all fees payable hereunder or under any of the other Loan
Documents, all costs and expenses payable by any Loan Party hereunder or under
any of the other Loan Documents, all fees and costs provided for in
Section 2.12, and all other payments due and payable under any Loan Document,
which amounts so charged shall thereafter constitute Revolving Loans hereunder
which shall accrue interest at the rate then applicable to Revolving Loans that
are ABR Loans (unless and until converted into LIBOR Rate Loans in accordance
with the terms hereof); provided that the Agent shall not be authorized to
charge any such amount to the Loan Account unless the same shall not have been
paid by any Loan Party within two Business Days after such payment of such
amount has otherwise become due and payable hereunder or under any other Loan
Document.  Any interest not paid by any Loan Party within two Business Days
after such payment of such amount has otherwise become due and payable hereunder
or under any other Loan Document shall be

 

77

--------------------------------------------------------------------------------


 

compounded by being charged to the Loan Account and shall thereafter constitute
Loans hereunder and shall accrue interest at the rate then applicable to Loans
that are ABR Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms hereof).

 

SECTION 2.27.              Extensions of Loans.

 

(a)           Extension of Revolving Commitments.  The Borrower Agent may at any
time and from time to time request that all or a portion of the Revolving
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Commitments (any such Revolving Commitments which have
been so amended, “Extended Revolving Commitments”) and to provide for other
terms consistent with this Section 2.27; provided that there shall be no more
than three (3) Classes of Loans and Commitments outstanding at any time.  In
order to establish any Extended Revolving Commitments, the Borrower Agent shall
provide a notice to the Agent (who shall provide a copy of such notice to each
of the Lenders under the applicable Existing Revolver Tranche) (each, an
“Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Agent) of the Extended Revolving Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Commitments under the Existing
Revolver Tranche from which such Extended Revolving Commitments are to be
amended, except that: (i) the Maturity Date of the Extended Revolving
Commitments shall be later than the Maturity Date of the Revolving Commitments
of such Existing Revolver Tranche, (ii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Commitments);
and (iii) all borrowings under the Revolving Commitments and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (II) repayments required upon the termination date of
the non-extending Revolving Commitments); provided further, that (A) the
conditions precedent to a Borrowing set forth in Section 4.02 shall be satisfied
as of the date of such Extension Amendment and at the time when any Loans are
made in respect of any Extended Revolving Commitment, (B) in no event shall the
final maturity date of any Extended Revolving Commitments of a given Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Revolving Commitments hereunder, (C) any such
Extended Revolving Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreement and (D) all documentation
in respect of the such Extension Amendment shall be consistent with the
foregoing.  Any Extended Revolving Commitments amended pursuant to any Extension
Request shall be designated a series (each, an “Extension Series”) of Extended
Revolving Commitments for all purposes of this Agreement; provided that any
Extended Revolving Commitments amended from an Existing Revolver Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Extension Series with respect to such
Existing Revolver Tranche.    Each Extension Series of Extended Revolving
Commitments incurred under this Section 2.27 shall be in an aggregate principal
amount equal to not less than $50,000,000.

 

78

--------------------------------------------------------------------------------


 

(b)           Extension Request.  The Borrower Agent shall provide the
applicable Extension Request at least five (5) Business Days (or such shorter
period as may be agreed by the Agent) prior to the date on which Lenders under
the Existing Revolver Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the Agent, in
each case acting reasonably, to accomplish the purposes of this Section 2.27. 
No Lender shall have any obligation to agree to provide any Extended Revolving
Commitment pursuant to any Extension Request.  Any Revolving Lender (each, an
“Extending Revolving Lender”) wishing to have all or a portion of its Revolving
Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Commitments shall notify the Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Revolving Commitments under the Existing
Revolver Tranche which it has elected to request be amended into Extended
Revolving Commitments (subject to any minimum denomination requirements imposed
by the Agent).  In the event that the aggregate principal amount of Revolving
Commitments under the Existing Revolver Tranche in respect of which applicable
Revolving Lenders shall have accepted the relevant Extension Request exceeds the
amount of Extended Revolving Commitments requested to be extended pursuant to
the Extension Request, Revolving Commitments subject to Extension Elections
shall be amended to reflect allocations of the Extended Revolving Commitments,
which Extended Revolving Commitments shall be allocated as agreed by Agent and
the Borrower Agent.

 

(c)           New Revolving Commitment Lenders.  Following any Extension Request
made by the Borrower Agent in accordance with Sections 2.27(a) and 2.27(b), if
the Lenders shall have declined to agree during the period specified in
Section 2.27(b) above to provide Extended Revolving Commitments in an aggregate
principal amount equal to the amount requested by the Borrower Agent in such
Extension Request, the Borrower Agent may request that banks, financial
institutions or other institutional lenders or investors other than the Lenders
or Extending Revolving Lenders (the “New Revolving Commitment Lenders”), which
New Revolving Commitment Lenders may elect to provide an Extended Revolving
Commitment hereunder (a “New Revolving Commitment”); provided that such Extended
Revolving Commitments of such New Revolving Commitment Lenders (i) shall be in
an aggregate principal amount for all such New Revolving Commitment Lenders not
to exceed the aggregate principal amount of Extended Revolving Commitments so
declined to be provided by the existing Lenders and (ii) shall be on identical
terms to the terms applicable to the terms specified in the applicable Extension
Request (and any Extended Revolving Commitments provided by existing Lenders in
respect thereof); provided further that, as a condition to the effectiveness of
any Extended Revolving Commitment of any New Revolving Commitment Lender, the
Agent, each Issuing Bank and the Swingline Lender shall have consented (such
consent not to be unreasonably withheld) to each New Revolving Commitment Lender
if such consent would be required under Section 9.04(b) for an assignment of
Revolving Commitments to such Person.  Notwithstanding anything herein to the
contrary, any Extended Revolving Commitment provided by New Revolving Commitment
Lenders shall be pro rata to each New Revolving Commitment Lender.  Upon
effectiveness of the Extension Amendment to which each such New Revolving
Commitment Lender is a party, (a) the Revolving Commitments of all existing
Revolving Lenders of each Class specified in the Extension Amendment in
accordance with this Section 2.27 will be permanently reduced pro rata by an
aggregate amount equal to the aggregate principal amount of the Extended
Revolving Commitments of such New Revolving Commitment

 

79

--------------------------------------------------------------------------------


 

Lenders and (b) the Revolving Commitment of each such New Revolving Commitment
Lender will become effective.  The Extended Revolving Commitments of New
Revolving Commitment Lenders will be incorporated as Revolving Commitments
hereunder in the same manner in which Extended Revolving Commitments of existing
Lenders are incorporated hereunder pursuant to this Section 2.27, and for the
avoidance of doubt, all Borrowings and repayments of Revolving Loans from and
after the effectiveness of such Extension Amendment shall be made pro rata
across all Classes of Revolving Commitments including such New Revolving
Commitment Lenders (based on the outstanding principal amounts of the respective
Classes of Revolving Commitments) except for (x) payments of interest and fees
at different rates for each Class of Revolving Commitments (and related
Revolving Exposure) and (y) repayments required on the Maturity Date for any
particular Class of Revolving Commitments.  Upon the effectiveness of each New
Revolving Commitment pursuant to this Section 2.27(c), (a) each Revolving Lender
of all applicable existing Classes of Revolving Commitments immediately prior to
such effectiveness will automatically and without further act be deemed to have
assigned to each New Revolving Commitment Lender, and each such New Revolving
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each Revolving Lender
of each Class of Revolving Commitments (including each such New Revolving
Commitment Lender) will equal the percentage of the aggregate Revolving
Commitments of all Classes of Revolving Lenders represented by such Revolving
Lender’s Revolving Commitment and (b) if, on the date of such effectiveness,
there are any Revolving Loans outstanding, such Revolving Loans shall on or
prior to the effectiveness of such New Revolving Commitment be prepaid  from the
proceeds of Loans outstanding after giving effect to such New Revolving
Commitments, which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.15.  The Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

(d)           Extension Amendment.  Extended Revolving Commitments and New
Revolving Commitments shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrower Agent, the Agent and
each Extending Revolving Lender and each New Revolving Commitment Lender, if
any, providing an Extended Revolving Commitment or a New Revolving Commitment,
as applicable, thereunder, which shall be consistent with the provisions set
forth in Sections 2.27(a), (b) and (c) above (but which shall not require the
consent of any other Lender).  The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Agent, receipt by the Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Second Amended
Effective Date other than changes to such legal opinion resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Agent and (ii) reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Co-Collateral Agents in order to ensure that the Extended Revolving Commitments
or the New Revolving Commitments, as the case may be,

 

80

--------------------------------------------------------------------------------


 

are provided with the benefit of the applicable Loan Documents.  The Agent shall
promptly notify each Lender as to the effectiveness of each Extension
Amendment.  Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Revolving
Commitments or the New Revolving Commitments, as the case may be, incurred
pursuant thereto, (ii) make such other changes to this Agreement and the other
Loan Documents (without the consent of the Required Lenders) and (iii) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agent and the
Borrower Agent, to effect the provisions of this Section, and the Required
Lenders hereby expressly authorize the Agent to enter into any such Extension
Amendment.

 

(e)           No conversion of Loans pursuant to any Extension in accordance
with this Section 2.27 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 

SECTION 3.01.              Organization; Powers.  Each of the Loan Parties and
each of its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 3.02.              Authorization; Enforceability.  The Transactions are
within each applicable Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action of
such Loan Party.  Each Loan Document to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and is a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

 

SECTION 3.03.              Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, except for filings
necessary to perfect Liens created pursuant to the Loan Documents (all of which
have been timely made or otherwise provided for (including, where applicable,
delivery to the Agent of documents to perfect Liens created pursuant to the Loan
Documents)) and filings as may be required under the Exchange Act and the
Securities Act, (b) will not violate any Requirement of Law applicable to any
Loan Party or any of its Subsidiaries, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon

 

81

--------------------------------------------------------------------------------


 

any Loan Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents and the Term Loan Security Documents; except, in
each case other than with respect to the creation of Liens, to the extent that
any such violation, default or right, or any failure to obtain such consent or
approval or to take any such action, would not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.04.              Financial Condition; No Material Adverse Change. 
(a)  The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of earnings, shareholders’ equity and cash flows
(i) as of and for the fiscal year ended July 31, 2010 reported on by Ernst &
Young LLP, independent public accountants, and (ii) as of and for each of the
three subsequent fiscal quarters of the Company, and each fiscal month
thereafter ended at least thirty (30) days before the Second Amended Effective
Date, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to the absence
of footnotes and normal year-end adjustments in the case of the statements
referred to in clause (ii) above.

 

(b)           No event, change or condition has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect, since January 29,
2011.

 

SECTION 3.05.              Properties.  (a)  As of the date of this Agreement,
Schedule 3.05(a) sets forth the address of each parcel of real property (or each
set of parcels that collectively comprise one operating property) that is owned
or leased by each Loan Party, together with a list of the lessors with respect
to all such leased property.  Schedule 3.05(a) also identifies the principal
place of business and chief executive office of each Loan Party.  The books and
records of each Loan Party, and all of their respective chattel paper and
records of Accounts, are maintained exclusively at such locations.  There is no
location at which any Loan Party has any Collateral (except for vehicles and
Inventory in transit in the ordinary course of business) other than those
locations identified on Schedule 3.05(a).

 

(b)           Each of the Company and each of the Subsidiaries has good and
insurable fee simple title to, or valid leasehold interests in, or easements or
other limited property interests in, all its real properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Liens
(i) permitted by Section 6.02 or (ii) arising by operation of law (which Liens,
in the case of this clause (ii) do not materially interfere with the ability of
Holdings, the Company or the relevant Subsidiary to carry on its business as now
conducted or to utilize the affected properties or assets for their intended
purposes).

 

82

--------------------------------------------------------------------------------


 

(c)           Each of the Company and each of the Subsidiaries has complied with
all obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  Each of the Company and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(d)           As of the Second Amended Effective Date, none of Holdings, the
Company or any Subsidiary has received any notice of, nor has any knowledge of,
any pending or contemplated condemnation proceeding affecting any of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation.

 

(e)           To the Company’s knowledge, as of the Second Amended Effective
Date, none of the Company or any Subsidiary is obligated under any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Mortgaged Property or any interest therein.

 

(f)            As of the Original Closing Date, copies of certificates of
occupancy relating to each Mortgaged Property that the mortgagor had in its
possession were delivered to the Agent as mortgagee with respect to each
Mortgaged Property.

 

(g)           Each of the Company and the Subsidiaries owns or possesses, or is
licensed to use, all patents, trademarks, service marks, trade names and
copyrights and all licenses and rights with respect to the foregoing, necessary
for the present conduct of its business, without any conflict with the rights of
others, and free from any burdensome restrictions on the present conduct of its
business, except where such failure to own, possess or hold pursuant to a
license or such conflicts and restrictions would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or except as
set forth on Schedule 3.05(g).

 

SECTION 3.06.              Litigation and Environmental Matters.  (a)  Other
than the Disclosed Matters, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties or
any of their Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Documents or the Transactions.

 

(b)           Except for the Disclosed Matters or any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect (i) no Loan Party nor any of its Subsidiaries has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Loan Party nor
any of its Subsidiaries (1) has failed to comply with any Environmental Law or
to

 

83

--------------------------------------------------------------------------------


 

obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law or (2) has become subject to any Environmental
Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07.              Compliance with Laws and Agreements; Licenses and
Permits.  (a)  Each Loan Party is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Each Loan Party and its Subsidiaries has obtained and holds in
full force and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or advisable for the operation of its businesses
as presently conducted and as proposed to be conducted, except where the failure
to have so obtained or hold or to be in force, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  No
Loan Party or any of its Subsidiaries is in violation of the terms of any such
franchise, license, lease, permit, certificate, authorization, qualification,
easement, right of way, right or approval, except where any such violation,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.08.              Investment Company Status.  No Loan Party is  an
“investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.

 

SECTION 3.09.              Taxes.  Each Loan Party and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10.              ERISA.  No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is continuing or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect.  Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plans, in the aggregate.

 

84

--------------------------------------------------------------------------------


 

SECTION 3.11.              Disclosure.  (a)  All written information (other than
the Projections, the pro forma financial statements and estimates and
information of a general economic nature) concerning Holdings, the Company, the
Subsidiaries, the Transactions and any other transactions contemplated hereby
prepared by or on behalf of the foregoing or their representatives and made
available to any Lender or the Agent in connection with the Transactions on or
before the date hereof (the “Information”), when taken as a whole, as of the
date such Information was furnished to the Lenders and as of the Second Amended
Effective Date, did not contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were made.

 

(b)           The Projections, pro forma financial statements and estimates and
information of a general economic nature prepared by or on behalf of the Company
or any of its representatives and that have been made available to any Lender or
the Agent in connection with the Transactions on or before the date hereof (the
“Other Information”) (i) have been prepared in good faith based upon assumptions
believed to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Other Information), and (ii) as of
the Second Amended Effective Date, have not been modified in any material
respect by the Company.

 

SECTION 3.12.              Material Agreements.  No Loan Party is in default in
any material respect in the performance, observance or fulfillment of any of its
obligations contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument to which it is a party evidencing or governing
Indebtedness, except where any such default would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 3.13.              Solvency.  (a)  Immediately after the consummation of
the Transactions to occur on the Second Amended Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (i) the fair value of the assets of the Loan Parties
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Loan Parties
on a consolidated basis; (ii) the present fair saleable value of the property of
the Loan Parties on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Loan Parties on a
consolidated basis, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Loan Parties on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the Loan
Parties on a consolidated basis will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Second Amended
Effective Date.

 

(b)           The Loan Parties do not intend to incur debts beyond their ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by the Loan Parties and the timing and amounts of cash to be
payable by the Loan Parties on or in respect of their Indebtedness.

 

85

--------------------------------------------------------------------------------


 

SECTION 3.14.              Insurance.  A true, complete and correct description
of all insurance maintained by or on behalf of the Loan Parties and the
Subsidiaries as of the Second Amended Effective Date has been delivered to the
Agent and the Lenders pursuant to Section 4.01(e).  As of the Second Amended
Effective Date, all such insurance is in full force and effect and all premiums
in respect of such insurance have been duly paid.  The Company believes that the
insurance maintained by or on behalf of the Company and the Subsidiaries is
adequate and is in accordance with normal industry practice.

 

SECTION 3.15.              Capitalization and Subsidiaries.  Schedule 3.15 sets
forth as of the Second Amended Effective Date (a) a correct and complete list of
the name and relationship to the Company of each and all of the Company’s
Subsidiaries, (b) a true and complete listing of each class of each of the
Company’s and each Subsidiary’s authorized Equity Interests, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Company and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests of the
Subsidiaries owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens (other than
Liens created under the Loan Documents and the Term Loan Security Documents). 
As of the Second Amended Effective Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests or powers of attorney granted by the Company or a Subsidiary of the
Company relating to Equity Interests of the Company or any Subsidiary.

 

SECTION 3.16.              Security Interest in Collateral.  The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Agent, for the benefit of the Agent, the
Co-Collateral Agents, the Lenders and the other Secured Parties; and upon the
proper filing of UCC financing statements required pursuant to
Section 4.01(n) and any Mortgage Amendments with respect to Mortgaged
Properties, such Liens will continue to constitute perfected and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Encumbrances,
to the extent any such Permitted Encumbrances would have priority over the Liens
in favor of the Agent pursuant to any applicable law, (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Agent has not obtained or does not maintain possession of such Collateral
and (c) subject to and as provided for under the terms of the Intercreditor
Agreement, the Liens granted under the Term Loan Security Documents.  The
Company has delivered to the Agent true and complete copies of the Collateral
Documents.  As of the Second Amended Effective Date, no Loan Party is in default
under any Collateral Document in any material respect.

 

SECTION 3.17.              Labor Disputes.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes, lockouts or slowdowns against any Loan Party pending
or, to the knowledge of the Company, threatened, (b) the hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (c) all
payments due from any Loan Party or any Subsidiary, on account of wages and
employee health and welfare

 

86

--------------------------------------------------------------------------------


 

insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary to the extent required by GAAP. 
Except (i) as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or (ii) as set forth on
Schedule 3.17, the consummation of the Transactions will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Holdings, the Company or any of its
Subsidiaries (or any predecessor) is a party or by which Holdings, the Company
or any of the Subsidiaries (or any predecessor) is bound.

 

SECTION 3.18.              Federal Reserve Regulations.  (a)  On the Second
Amended Effective Date, none of the Collateral is Margin Stock.

 

(b)           None of Holdings, the Company and the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(c)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately for any purpose that entails a violation of, or that is
inconsistent with, the provisions of Regulation U or Regulation X.

 

SECTION 3.19.              Senior Indebtedness.  The obligations of the
Borrowers under the Loan Documents (a) for principal (including reimbursement
obligations with respect to Letters of Credit whether or not drawn), interest
(including, to the extent legally permitted, all interest accrued thereon after
the commencement of any insolvency or liquidation proceeding at the rate,
including any applicable post-default rate, specified in the applicable
agreement), premium (if any), fees, indemnifications, reimbursements, expenses,
damages and other liabilities payable under the Loan Documents constitute
“Senior Indebtedness” under and as defined in the Senior Subordinated Note
Documents, and (b) for unpaid principal (including reimbursement obligations
with respect to drawn Letters of Credit) and accrued interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement) constitute “Designated
Senior Indebtedness” under and as defined in the Senior Subordinated Note
Documents.  The Secured Obligations constitute “Revolving Facility Obligations”
under and as defined in the Intercreditor Agreement.

 

SECTION 3.20.              Intellectual Property.  Each Loan Party owns or has
the lawful right to use all material intellectual property used in the conduct
of its business, without conflict with any intellectual property rights of
others, except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
there is no pending or, to any Borrower’s knowledge, threatened claim that any
Loan Party’s ownership, use, marketing, sale or distribution of any Inventory or
other product violates another Person’s intellectual property rights.

 

87

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.                                         Second Amended Effective
Date.  This Agreement shall become effective on the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                  Credit Agreement and Loan Documents.  The
Agent (or its counsel) shall have received (i) from each party hereto either
(A) a counterpart of this Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement, and (ii) duly executed copies of
joinders, assignments and/or or amendments to other Loan Documents as the Agent
may reasonably require, and  such other certificates, documents, instruments and
agreements as the Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10.

 

(b)                                 Legal Opinions.  The Agent shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Second
Amended Effective Date, a favorable written opinion of (i) Cleary Gottlieb
Steen & Hamilton LLP, special counsel for Holdings and the Company, in form and
substance reasonably satisfactory to the Agent and (ii) local or other counsel
reasonably satisfactory to the Agent or as specified on Schedule 4.01(b), in
each case (A) dated the Second Amended Effective Date, (B) addressed to each
Issuing Bank on the Second Amended Effective Date, the Agent and the Lenders and
(C) in form and substance reasonably satisfactory to the Agent and covering such
other matters relating to the Loan Documents and the Transactions as the Agent
shall reasonably request.

 

(c)                                  Financial Statements and Projections.  The
Agent shall have received (i) the financial statements and opinion referred to
in Section 3.04(a) and (b) and (ii) detailed financial projections and business
assumptions for the Borrowers and their subsidiaries on (x) a quarterly basis
through the Borrowers’ 2012 fiscal year, and (y) on an annual basis, for each
fiscal year thereafter through the Borrowers’ 2016 fiscal year, including, in
each case, a consolidated income statement, balance sheet, and statement of cash
flow, and (iii) a detailed borrowing base availability analysis prepared on a
monthly basis through the Borrowers’ 2012 fiscal year.

 

(d)                                 Closing Certificates; Certified Certificate
of Incorporation; Good Standing Certificates.  The Agent shall have received
(i) a certificate of each Loan Party, dated the Second Amended Effective Date
and executed by its Secretary or Assistant Secretary (or, in the case of NM
Nevada Trust, its Clerk), which shall (A) certify the resolutions of its Board
of Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain

 

88

--------------------------------------------------------------------------------


 

appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization.

 

(e)                                  No Default, Etc. Certificate.  The Agent
shall have received a certificate, signed by the chief financial officer of the
Company, dated the Second Amended Effective Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
of the Loan Parties contained in the Loan Documents are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) as of such date and (iii) certifying to the accuracy of the
information delivered to the Agent and the Lenders pursuant to Section 2.21(a),
Section 2.21(b), Section 2.21(c) and Section 3.14.

 

(f)                                    Fees.  The Lenders, the Joint Lead
Arrangers, the Co-Collateral Agents and the Agent shall have received all fees
that have accrued or are required to be paid, and all expenses for which
invoices have been presented (including the reasonable documented fees and
expenses of legal counsel), on or before the Second Amended Effective Date.

 

(g)                                 Lien and Judgment Searches.  The Agent shall
have received the results of recent lien and judgment searches in each of the
jurisdictions contemplated by the Perfection Certificate, and such search shall
reveal no material judgments and no liens on any of the assets of the Loan
Parties except for liens permitted by Section 6.02 or Liens discharged on or
prior to the Second Amended Effective Date pursuant to documentation reasonably
satisfactory to the Agent.

 

(h)                                 Funding Account.  The Agent shall have
received a notice setting forth the deposit account of the Borrower Agent (the
“Funding Account”) to which the Agent is authorized by the Borrowers to transfer
the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

 

(i)                                     Collateral Access and Blocked Account
Agreements.  The Loan Parties shall have used commercially reasonable efforts to
(i) obtain and deliver to the Agent each Collateral Access Agreement required to
be provided pursuant to Section 4.12 of the Security Agreement and the Blocked
Account Agreements required to be delivered pursuant to Section 2.21 and
(ii) deliver to the Agent each Credit Card Notification and DDA Notification
required to be provided pursuant to Section 2.21.

 

(j)                                     Solvency.  The Agent shall have received
a customary certificate from the chief financial officer of the Company
certifying that Holdings and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions to occur on the Second Amended Effective Date,
are solvent (within the meaning of Section 3.13).

 

(k)                                  Borrowing Base Certificate.  The Agent
shall have received prior to the Second Amended Effective Date a Borrowing Base
Certificate which calculates the

 

89

--------------------------------------------------------------------------------


 

Borrowing Base as of the last Business Day of the most recent fiscal month ended
at least ten (10) Business Days prior to the Second Amended Effective Date.

 

(l)                                     Closing Excess Availability.  After
giving effect to all Borrowings to be made on the Second Amended Effective Date
and the issuance of any Letters of Credit on the Second Amended Effective Date,
Excess Availability shall be not less than $300,000,000.

 

(m)                               Pledged Stock; Stock Powers; Pledged Notes. 
The Agent (or its bailee) shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) pledged to the Agent (or its bailee) pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(n)                                 Perfection Certificate; Filings,
Registrations and Recordings.  The Agent shall have received a completed
Perfection Certificate dated the Second Amended Effective Date and signed by a
Responsible Officer of the Company, together with all attachments contemplated
thereby.  Each document (including any UCC financing statement) required by the
Collateral Documents or under law or reasonably requested by the Agent to be
filed, registered or recorded in order to create in favor of the Agent, for the
benefit of the Agent, the Co-Collateral Agents, the Lenders and other holders of
Secured Obligations, a perfected Lien on the Collateral described therein, prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.  The Agent, on behalf of the Agent, the
Co-Collateral Agents, the Lenders and other holders of Secured Obligations,
shall have a security interest in the Collateral of the type and priority
described in the Collateral Documents (subject to Liens expressly permitted by
Section 6.02 and, subject to the terms of the Intercreditor Agreement and the
Liens granted under the Term Loan Security Documents).

 

(o)                                 Mortgages, etc.  The Company shall have used
its commercially reasonable efforts to deliver to the Agent, with respect to
each Mortgaged Property for which an Existing Mortgage has been granted (subject
to the Lien priority set forth in the Intercreditor Agreement), each of the
following, in form and substance reasonably satisfactory to the Agent:

 

(i)                                     evidence that mortgage amendments,
supplements and restatements (the “Mortgage Amendments”) with respect to each of
the Existing Mortgages have been duly executed, acknowledged and delivered by
each party thereto to the appropriate title insurance company and are in form
suitable for filing or recording in all applicable filing or recording offices;

 

(ii)                                  with respect to each Existing Mortgage,
fully paid title searches, mortgage amendment endorsements and/or date-down
endorsements (in each case as reasonably determined by the Agent (which
determination may be based, in

 

90

--------------------------------------------------------------------------------


 

part, on the relative costs to the Company and benefits to the Secured Parties
of such alternatives)) or the suitable equivalent or other form available in
each applicable jurisdiction, to the Title Insurance Policies issued in respect
of the Existing Mortgages;

 

(iii)                               such advice or opinions from local counsel
retained by the Company in the states in which the Mortgaged Properties for
which the Existing Mortgages have been granted are located as may be reasonably
required by the Agent; provided that such opinions shall be satisfactory to the
Agent if (x) they are rendered by counsel as set forth in Schedule 4.01(b) of
the Existing Credit Agreement dated as of the Original Closing Date (the
“Initial Existing Credit Agreement”) and (y) are in form and substance
substantially similar to and based on opinions delivered by such counsel in
accordance with the Initial Existing Credit Agreement; and

 

(iv)                              evidence that all fees, costs and expenses
have been paid in connection with the Mortgage Amendments, including filing and
recording fees, title insurance company fees and title charges.

 

(p)                                 Material Adverse Effect.  No event shall
have occurred since January 29, 2011 that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(q)                                 Consents.  Any consents, approvals,
assignments or other actions under the Existing Credit Agreement in connection
with the effectiveness of this Agreement shall have been obtained or given and
shall be in full force and effect, including (i) the consent of the Lenders as
defined therein (and any Lender under the Existing Credit Agreement that is a
party hereto hereby provides such consent by execution hereof), and (iii) the
assignment or repayment in full of all amounts owing to lenders under the
Existing Credit Agreement to the extent not constituting amounts or obligations
owing hereunder.

 

(r)                                    Other Indebtedness.  After giving effect
to the Transactions and the other transactions contemplated hereby, Holdings,
the Company and its Subsidiaries shall not have any outstanding Indebtedness or
preferred stock other than (a) the Obligations, (b) Indebtedness under the
Senior Secured Term Loan Facility, (c) the Existing Notes, (d) the 2028
Debentures and (e) Indebtedness set forth on Schedule 6.01.

 

(s)                                  Insurance.  The Agent shall have received
evidence of insurance coverage in form, scope, and substance reasonably
satisfactory to the Agent and otherwise in compliance with the terms of
Section 5.10 and Section 4.11 of the Security Agreement and shall have received
endorsements naming the Agent (together with the Term Loan Agent, as applicable)
as an additional insured or loss payee, as applicable, subject to the terms of
the Intercreditor Agreement

 

(t)                                    Collateral Documents.  The Agent shall
have received true and complete certified copies of the Collateral Documents and
the Term Loan Security Documents (as defined in the Intercreditor Agreement).

 

91

--------------------------------------------------------------------------------


 

(u)                                 PATRIOT Act.  The Agent shall have received
all documentation and other information reasonably requested by it or any Lender
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

The Agent shall notify the Company and the Lenders of the Second Amended
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of any Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
May 17, 2011 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

SECTION 4.02.                                         Each Credit Event Other
Than Incremental Term Loans.  The obligation of each Revolving Lender to make a
Revolving Loan on the occasion of any Revolving Borrowing, and of any Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                                  The Agent shall have received, in the case
of a Revolving Borrowing, a Borrowing Request as required by Section 2.03 (or a
Borrowing Request shall have been deemed given in accordance with the last
paragraph of Section 2.03) or, in the case of the issuance of a Letter of
Credit, the applicable Issuing Bank and the Agent shall have received a notice
requesting the issuance of such Letter of Credit as required by
Section 2.06(b) or, in the case of a Swingline Borrowing, the Swingline Lender
and the Agent shall have received a Swingline Borrowing Request as required by
Section 2.05(a).

 

(b)                                 The representations and warranties of the
Loan Parties set forth in this Agreement and in each of the other Loan Documents
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date).

 

(c)                                  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit (other than an amendment, extension or renewal of a Letter
of Credit without any increase in the stated amount of such Letter of Credit),
as applicable, no Event of Default or Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (b) and
(c).

 

92

--------------------------------------------------------------------------------


 

SECTION 4.03.                                         Incremental Term Loans. 
The obligation of each Incremental Term Loan Lender to make an Incremental Term
Loan on the occasion of any Incremental Term Loan Borrowing shall be subject to
the satisfaction of the conditions specified in the applicable Incremental Term
Loan Amendment.

 

SECTION 4.04.                                         Post Closing Obligation.

 

On or before sixty (60) days following the Second Amended Effective Date, the
Agent and the Co-Collateral Agents shall have received (i) the results of a
completed field examination with respect to the Collateral to be included in
calculating the Borrowing Base and of the relevant accounting systems, policies
and procedures of Holdings and its Subsidiaries, with results satisfactory to
the Co-Collateral Agents and (ii) an appraisal of the Net Orderly Liquidation
Value of Inventory in form and substance reasonably satisfactory to the
Co-Collateral Agents.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to Section 2.09(b)) and all LC Disbursements shall
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

 

SECTION 5.01.                                         Financial Statements;
Borrowing Base and Other Information.  The Company will furnish to the Agent
(which will promptly furnish such information to the Lenders):

 

(a)                                  within ninety (90) days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing and
reasonably acceptable to the Agent (without a “going concern” or like
qualification or exception or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its

 

93

--------------------------------------------------------------------------------


 

Financial Officers as presenting fairly, in all material respects, the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                                  within thirty-five (35) days after the end
of each of the first two fiscal months of each fiscal quarter of the Company,
its consolidated balance sheet and related statements of earnings and cash flows
as of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the balance sheet, as of the end of) the corresponding period or
periods of the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) or (c) above, a certificate of a Financial
Officer of the Company in substantially the form of Exhibit C (i) certifying
that no Event of Default or Default has occurred and, if an Event of Default or
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth, in the case of
the financial statements delivered under clause (a) or (b), reasonably detailed
calculations of the Fixed Charge Coverage Ratio as of the end of the period to
which such financial statements relate, (iii) describing in reasonable detail
such information with respect to Permitted Acquisitions consummated during the
preceding fiscal quarter as the Agent or any Co-Collateral Agent may reasonably
require, to the extent such information has not previously been supplied to the
Agent or the Co-Collateral Agents hereunder, and (iv) certifying, in the case of
the financial statements delivered under clause (a), a list of names of all
Immaterial Subsidiaries (if any) and Unrestricted Subsidiaries (if any), that
each Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary or Unrestricted Subsidiary, as applicable, and that all Domestic
Subsidiaries listed as Immaterial Subsidiaries in the aggregate comprise less
than 5% of consolidated total assets of the Company and the Subsidiaries at the
end of the period to which such financial statements relate and represented (on
a contribution basis) less than 5% of EBITDA for the period to which such
financial statements relate;

 

(e)                                  concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(f)                                    concurrently with any delivery of
consolidated financial statements under clause (a) or (b) above, the related
unaudited consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements;

 

94

--------------------------------------------------------------------------------


 

(g)                                 within sixty (60) days after the beginning
of each fiscal year, (i) a detailed consolidated budget of the Company and its
Subsidiaries by month for such fiscal year (including a projected consolidated
balance sheet and the related consolidated statements of projected cash flows
and projected income and Projected Average Excess Availability for each month of
such fiscal year (and, with respect to Projected Average Excess Availability,
not limited to six months as the definition of such term requires) and (ii) an
update of the annual projections provided pursuant to Section 4.01(c), including
in each case a summary of the underlying material assumptions with respect
thereto (collectively, the “Budget”), and, as soon as available, significant
revisions, if any, of such Budget, which Budget or revisions thereto shall in
each case be accompanied by the statement of a Financial Officer of the Company
to the effect that, to the best of his knowledge, the Budget is a reasonable
estimate for the period covered thereby;

 

(h)                                 as soon as available but in any event on or
prior to the 10th Business Day of each fiscal month, a Borrowing Base
Certificate as of the close of business on the last day of the immediately
preceding fiscal month, together with such supporting information in connection
therewith as the Agent or any Co-Collateral Agent may reasonably request, and
which may include, without limitation, Inventory reports by category and
location, together with a reconciliation to the corresponding Borrowing Base
Certificate, a reasonably detailed calculation of Eligible Inventory, Eligible
Accounts and the Reported Value of Inventory, and a reconciliation of the
Borrowers’ Inventory between the amounts shown in the Company’s retail stock
ledger and any Inventory reports delivered pursuant to this clause (h); provided
that (i) by notice to the Co-Collateral Agents at least 10 days in advance, the
Company may elect at any time to deliver Borrowing Base Certificates on a weekly
basis during any Season, in which case the Company shall be required to continue
to deliver such Borrowing Base Certificates on a weekly basis until the end of
such Season (each such weekly Borrowing Base Certificate to be delivered on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day) as of the close of business on the immediately
preceding Saturday), (ii) (A) upon the occurrence and during the continuance of
an Event of Default or (B) at any time that Excess Availability is less than the
greater of (1) 15% of the lesser of (x) the aggregate Revolving Commitments, or
(y) the Borrowing Base and (2) $75,000,000, and (C) during any Inventory Grace
Period and until the expiration of 30 consecutive days after any associated
Inventory Shortfall has been cured, the Company shall deliver a Borrowing Base
Certificate and such supporting information on Wednesday of each week (or if
Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business on the immediately preceding Saturday, (iii) the Company may
deliver a Non-Ordinary Course Borrowing Base Certificate as a condition to any
Non-Ordinary Course Asset Disposition pursuant to Section 6.05, and (iv) after
the occurrence of any Inventory Shortfall and until the same is cured, the
Company may deliver additional Borrowing Base Certificates as of the close of
business on any day subsequent to the day on which any preceding Borrowing Base
Certificate has been delivered; provided, further, that any Borrowing Base
Certificate delivered other than with respect to month’s end may be based on
such reasonable estimates by the Company of Shrink and other amounts as the
Company may deem necessary;

 

95

--------------------------------------------------------------------------------


 

(i)                                     as soon as practicable upon the
reasonable request of the Agent from time to time, an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this clause (i) or Section 5.11;

 

(j)                                     promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials publicly filed by Holdings, the Company or any Subsidiary with the
SEC, or with any national securities exchange, or, after an initial public
offering of shares of capital stock of Holdings or the Company, distributed by
Holdings or the Company to its shareholders generally, as the case may be;

 

(k)                                  promptly, a copy of any final “management
letter” received from the Company’s independent public accountants to the extent
such independent public accountants have consented to the delivery of such
management letter to the Agent upon the request of the Company;

 

(l)                                     promptly following the Agent’s request
therefor, all documentation and other information that the Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(m)                               as promptly as reasonably practicable from
time to time following the Agent’s request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Company or any Subsidiary, or compliance with the terms of any Loan
Document, as the Agent or any Lender may reasonably request.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Company’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Company and its Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under clause (a) of this Section 5.01, such
materials are accompanied by a report and opinion of Ernst & Young LLP or other
independent public accountants of recognized national standing and reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

 

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been

 

96

--------------------------------------------------------------------------------


 

delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 9.01; or (ii) on which such documents are posted on the
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided that:  (i) upon
written request by the Agent, the Company shall deliver paper copies of such
documents to the Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Agent and (ii) the
Company shall notify (which may be by facsimile or electronic mail) the Agent of
the posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the compliance certificates required by clause (d) of
this Section 5.01 to the Agent.

 

SECTION 5.02.                                         Notices of Material
Events.  The Company will furnish to the Agent written notice of the following
promptly after any Responsible Officer of Holdings or the Company obtains
knowledge thereof:

 

(a)                                  the occurrence of any Event of Default or
Default;

 

(b)                                 the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Holdings, the Company or any
of the Subsidiaries as to which an adverse determination is reasonably probable
and which, if adversely determined, would reasonably be expected to have a
Material Adverse Effect;

 

(c)                                  any loss, damage, or destruction to the
Collateral in the amount of $10,000,000 or more, whether or not covered by
insurance;

 

(d)                                 any and all default notices received under
or with respect to any leased location or public warehouse where any material
Collateral is located;

 

(e)                                  the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred and are continuing,
would reasonably be expected to have a Material Adverse Effect; and

 

(f)                                    any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

SECTION 5.03.                                         Existence; Conduct of
Business.  Each Loan Party will, and will cause each Subsidiary to, do or cause
to be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits (except as such would otherwise reasonably expire, be
abandoned or permitted to lapse

 

97

--------------------------------------------------------------------------------


 

in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Company’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

 

SECTION 5.04.                                         Payment of Obligations. 
Each Loan Party will, and will cause each Subsidiary to, pay or discharge all
material Tax liabilities, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.05.                                         Maintenance of
Properties.  Each Loan Party will, and will cause each Subsidiary to (a) at all
times maintain and preserve all material property necessary to the normal
conduct of its business in good repair, working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and (b) make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto as necessary in accordance with prudent
industry practice in order that the business carried on in connection therewith,
if any, may be properly conducted at all times, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.06.                                         Books and Records;
Inspection Rights; Appraisals; Field Examinations.  (a)  Each Loan Party will,
and will cause each Subsidiary to, (i) keep proper books of record and account
in accordance with GAAP in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by any Co-Collateral Agent (including
employees of any Co-Collateral Agent or any consultants, accountants, lawyers
and appraisers retained by any Co-Collateral Agent), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, including environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, prospects, finances and condition
with its officers and independent accountants, all at such reasonable times
during normal business hours and as often as reasonably requested.

 

(b)                                 At reasonable times during normal business
hours and upon reasonable prior notice that any Co-Collateral Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, the Borrowers and the Subsidiaries will grant access to any
Co-Collateral Agent (including employees of any Co-Collateral Agent or any
consultants, accountants, lawyers and appraisers retained by any Co-Collateral
Agent) to such Person’s books, records, accounts and Inventory so that any
Co-Collateral Agent or an appraiser retained by any Co-Collateral Agent may
conduct an Inventory appraisal.  All such appraisals, field examinations and
other verifications and evaluations shall be at the sole expense of the
Borrowers; provided that such Co-Collateral Agent shall provide the Company with
a reasonably detailed accounting of all such expenses and provided further that,
at the expense of the Borrower, the Co-Collateral Agents may conduct no more
than one such appraisal and field

 

98

--------------------------------------------------------------------------------


 

examination in any twelve month period except that: (i) the Co-Collateral Agents
may conduct up to two such appraisals and field examinations during any twelve
month period at the expense of the Borrower if, for at least five
(5) consecutive days during such twelve month period, Excess Availability is
less than 40% of the lesser of (1) the aggregate Revolving Commitments and
(2) the Borrowing Base (but not less than 12.5% of the lesser of (1) the
aggregate Revolving Commitments and (2) the Borrowing Base) and (ii) the
Co-Collateral Agents may conduct up to three such appraisals and field
examinations during any twelve month period at the expense of the Borrower if,
for at least five (5) consecutive days during such twelve month period, Excess
Availability is less than 12.5% of the lesser of (1) the aggregate Revolving
Commitments and (2) the Borrowing Base; provided however, that (x) any
Co-Collateral Agent may conduct as many appraisals and field examinations at the
expense of the Borrower as it deems reasonable in its Permitted Discretion
during the existence and continuance of an Event of Default and (y) the
Co-Collateral Agents may conduct one additional appraisal and field examination
during any twelve month period at their own expense.

 

(c)                                  The Loan Parties acknowledge that any
Co-Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Agent, the Co-Collateral Agents and the Lenders, subject
to the provisions of Section 9.12 hereof.

 

SECTION 5.07.                                         HSBC Agreement and
Permitted Replacement Credit Card Program.  At least fifteen (15) days prior to
the execution by any Borrower or any Subsidiary of documents evidencing the
proposed adoption of any Permitted Replacement Credit Card Program (or of the
consummation of any Permitted Acquisition of the type referred to in the
definition of the term “Permitted Replacement Credit Card Program”), the
Borrower Agent shall deliver or cause to be delivered notice to the Agent of
such adoption, which notice shall include a copy, in the then-existing form, of
any documents to be executed in connection with such Permitted Replacement
Credit Card Program.  The Borrower Agent shall deliver or cause to be delivered
to the Agent copies of all such documents delivered in connection with such
Permitted Replacement Credit Card Program within a reasonable period of time
after the execution of such documents, and shall deliver any Credit Card
Notification in connection therewith required under Section 2.21(f) in
accordance with the terms of Section 2.21(f).

 

SECTION 5.08.                                         Compliance with Laws. 
Each Loan Party will, and will cause each Subsidiary to, comply in all material
respects with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.09.                                         Use of Proceeds.  The
proceeds of the Revolving Loans will be used solely for purposes of refinancing
the loans under the Existing Credit Agreement and for working capital and
general corporate purposes permitted hereunder.  The Incremental Term Loans and
proceeds thereof shall be used to repurchase the Existing Notes, whether for
purchase or in exchange for such Incremental Term Loans, for working capital and
other general corporate purposes.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that would entail a violation of Regulations U or X.

 

99

--------------------------------------------------------------------------------


 

SECTION 5.10.                                         Insurance.  Each Loan
Party will, and will cause each Subsidiary to, maintain, with financially sound
and reputable insurance companies (a) insurance in such amounts and against such
risks, as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations (after
giving effect to any self-insurance reasonable and customary for similarly
situated companies) and (b) all insurance required pursuant to the Collateral
Documents (and shall cause the Agent to be listed as a loss payee (together with
any other loss payee in accordance with the Intercreditor Agreement) on property
and casualty policies covering loss or damage to Collateral and as an additional
insured on liability policies).  The Company will furnish to the Agent, upon
request, information in reasonable detail as to the insurance so maintained.

 

SECTION 5.11.                                         Additional Loan Parties;
Additional Collateral; Further Assurances.  (a)  Subject to applicable law, each
Borrower and each Subsidiary that is a Loan Party shall cause (i) each of its
Domestic Subsidiaries (other than any Immaterial Subsidiary (except as otherwise
provided in paragraph (e) of this Section 5.11) or Unrestricted Subsidiary)
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement and (ii) any Domestic Subsidiary that was an Immaterial
Subsidiary but, as of the end of the most recently ended fiscal quarter of the
Company has ceased to qualify as an Immaterial Subsidiary, to become a Loan
Party as promptly thereafter as reasonably practicable by executing a Joinder
Agreement in substantially the form set forth as Exhibit D hereto (the “Joinder
Agreement”).  Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Agent, for the benefit of the Agent and the
Lenders in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11, the limitations with
respect to real property set forth in paragraph (f) of this Section 5.11 and any
other limitations set forth in the Security Agreement) of such Loan Party which
constitutes Collateral, on such terms as may be required pursuant to the terms
of the Collateral Documents and in such priority as may be required pursuant to
the terms of the Intercreditor Agreement.  Subject to the approval of the Agent
and Co-Collateral Agents, any Domestic Subsidiary that is a Loan Party may be a
Borrower hereunder, subject to (A) execution of a Joinder Agreement pursuant to
which such Loan Party agrees to be bound as a Borrower hereunder and such other
agreements, documents or instruments as the Agent may reasonably request and
(B) the completion of a field examination and appraisal with results
satisfactory to the Co-Collateral Agents.

 

(b)                                 Each Borrower and each Subsidiary that is a
Loan Party (including a Domestic Subsidiary that is either disregarded as an
entity separate from its owner or treated as a partnership for federal income
tax purposes) will cause (i) 100% of the issued and outstanding Equity Interests
of each of its Domestic Subsidiaries, other than any Domestic Subsidiary that is
either disregarded as an entity separate from its owner or taxed as a
partnership for federal income tax purposes that holds Equity Interests of a
Foreign Subsidiary whose Equity Interests are pledged pursuant to
clause (ii) below, and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg.  Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg.  Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by any Borrower or any Subsidiary that is a Loan Party to be
subject at all times to a first priority (subject to the

 

100

--------------------------------------------------------------------------------


 

Intercreditor Agreement), perfected Lien in favor of the Agent pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Agent shall reasonably request; provided, however this paragraph (b) shall not
require any Borrower or any Subsidiary to grant a security interest in (i) any
Equity Interests of a Subsidiary to the extent a pledge of such Equity Interests
in favor of the Agent or to secure any debt securities of any Borrower or any
Subsidiary that would be entitled to such a security interest would require
separate financial statements of a Subsidiary to be filed with the SEC (or any
other government agency) under Rule 3-10 or Rule 3-16 of Regulation S-X under
the Securities Act (or any successor thereto) or any other law, rule or
regulation) or (ii) the Equity Interests of any Unrestricted Subsidiary.

 

(c)                                  Without limiting the foregoing, each Loan
Party will, and will cause each Subsidiary that is a Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable (including the
delivery of the Real Property Collateral Requirements), which may be required by
law or which the Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

 

(d)                                 Subject to the limitations set forth or
referred to in this Section 5.11, if any material assets (including any real
property or improvements thereto or any interest therein) are acquired by any
Borrower or any Subsidiary that is a Loan Party after the Second Amended
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Agent upon acquisition
thereof), the Borrower Agent will notify the Co-Collateral Agents thereof, and,
if requested by either of the Co-Collateral Agents, the Borrowers will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the Loan Parties that are Subsidiaries to take, such actions as
shall be necessary or reasonably requested by any Co-Collateral Agent to grant
and perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

 

(e)                                  If, at any time and from time to time after
the Second Amended Effective Date, Subsidiaries that are not Loan Parties
because they are Immaterial Subsidiaries comprise in the aggregate more than 5%
of consolidated total assets as of the end of the most recently ended fiscal
quarter of the Company or more than 5% of EBITDA for the period of four
consecutive fiscal quarters as of the end of the most recently ended fiscal
quarter of the Company, then the Company shall, not later than 45 days after the
date by which financial statements for such quarter are required to be delivered
pursuant to this Agreement, cause one or more such Subsidiaries to become
additional Loan Parties (notwithstanding that such Subsidiaries are,
individually, Immaterial Subsidiaries) such that the foregoing condition ceases
to be true.

 

(f)                                    Notwithstanding anything to the contrary
in this Section 5.11, real property required to be mortgaged under this
Section 5.11 shall be limited to real property located in the U.S. that are
full-line Neiman Marcus retail stores owned in fee by a Loan Party or leased by
a Loan Party pursuant to a financeable lease or other real property owned in fee
by a

 

101

--------------------------------------------------------------------------------


 

Loan Party having a fair market value at the time of the acquisition thereof of
$5,000,000 or more (provided that the cost of perfecting such Lien is not
unreasonable in relation to the benefits to the Lenders of the security afforded
thereby in the Agent’s reasonable judgment after consultation with the Borrower
Agent; provided further that the Company shall use commercially reasonable
efforts to ensure that all leases entered into after the Second Amended
Effective Date by the Borrowers and the other Loan Parties will be financeable
leases).  For any Existing Mortgage for which the actions described in
Section 4.01(o) shall not have been completed on or prior to the Second Amended
Effective Date (after the Company shall have used commercially reasonable
efforts to do so), the Company shall complete all such actions described in
Section 4.01(o) within 120 days after the Second Amended Effective Date (or such
later date as may be agreed by the Agent from time to time).

 

(g)                                 Notwithstanding anything to the contrary
contained herein, the Loan Parties shall not be required to include as
Collateral any Excluded Assets (as defined in the Security Agreement).

 

SECTION 5.12.                                         Maintenance of Corporate
Separateness.  Each Loan Party will, and will cause each Subsidiary to, satisfy
customary corporate or limited liability company formalities, including the
maintenance of corporate and business records.

 

SECTION 5.13.                                         Designation of
Subsidiaries.  The board of directors of the Company may at any time after the
Second Amended Effective Date, in accordance with the definition of Unrestricted
Subsidiary, designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Subsidiary; provided that (i) immediately before
and after such designation, no Default or Event of Default shall have occurred
and be continuing, (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Existing
Notes and (iii) no Unrestricted Subsidiary that is designated as a Subsidiary
may be redesignated as an Unrestricted Subsidiary at any time after being so
designated as a Subsidiary.  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an investment by the Company therein at
the date of designation in an amount equal to the net book value of the
Company’s investment therein.  The designation of any Unrestricted Subsidiary as
a Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

 

SECTION 5.14.                                         Inventory Covenant.  If,
at any time during which Incremental Term Loans are outstanding, the Reported
Value of the Loan Parties’ Inventory (as determined on the basis of the then
most recent Borrowing Base Certificate delivered pursuant to Section 5.01(h),
including any Borrowing Base Certificate delivered after the occurrence of an
Inventory Shortfall) shall be less than the Total Outstandings (any such
occurrence being an “Inventory Shortfall”), the Company shall, on or before the
expiration of the Inventory Grace Period, cause the Total Outstandings to be not
more than the Reported Value of the Loan Parties’ Inventory.

 

102

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated (or have been cash collateralized pursuant to Section 2.09(b)) and
all LC Disbursements shall have been reimbursed, the Loan Parties covenant and
agree, jointly and severally, with the Lenders that:

 

SECTION 6.01.                                         Indebtedness.  No Loan
Party will, nor will it permit any Subsidiary to, create, incur or suffer to
exist any Indebtedness, except:

 

(a)                                  Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01;

 

(c)                                  Indebtedness of the Company to Holdings or
any Subsidiary, Indebtedness of any Subsidiary to the Company, Holdings or any
other Subsidiary and Indebtedness of Holdings to the Company or any Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to the
Company, Holdings or any Subsidiary that is a Loan Party shall only be permitted
to the extent permitted under Section 6.04(v) or 6.04(w), (ii) Indebtedness of
the Company or Holdings to any Subsidiary that is not a Loan Party and
Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Agent, and (iii) Indebtedness of Holdings to any
other Loan Party shall only be permitted to the extent permitted by
Section 6.04;

 

(d)                                 Guarantees (i) by Holdings and the
Subsidiaries that are Loan Parties of the Indebtedness of the Company described
in clause (k) hereof, so long as the Guarantee of the Senior Subordinated Notes
is subordinated substantially on terms as set forth in the Senior Subordinated
Note Documents, (ii) by Holdings, the Company or any Subsidiary that is a Loan
Party of any Indebtedness of the Company or any Subsidiary that is a Loan Party
expressly permitted to be incurred under this Agreement, (iii) by Holdings, the
Company or any Subsidiary that is a Loan Party of Indebtedness otherwise
expressly permitted hereunder of any Subsidiary that is not a Loan Party to the
extent such Guarantees are permitted by Section 6.04(v) or 6.04(w); provided
that Guarantees by Holdings, the Company or any Subsidiary that is a Loan Party
under this clause (d) of any other Indebtedness of a Person that is subordinated
to other Indebtedness of such Person shall be expressly subordinated to the
Obligations on terms at least as favorable to the Lenders as the Guarantee of
the Senior Subordinated Notes is under the Senior Subordinated Note Documents,
and (iv) by Holdings, the Company or any Subsidiary that is a Loan Party of any
real property lease obligations of the Company or any Subsidiary that is a Loan
Party;

 

(e)                                  (i) purchase money Indebtedness (including
Capital Lease Obligations and Synthetic Lease Obligations) incurred exclusively
to finance the acquisition,

 

103

--------------------------------------------------------------------------------


 

construction, repair, renovations, replacement or improvement of any fixed or
capital assets (other than Real Estate), and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof and not incurred in contemplation
thereof; and (ii) Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned or acquired
by any Loan Party, provided that, in the case of clauses (i) and (ii) of this
clause (e), if requested by the Agent, the Loan Parties will use commercially
reasonable efforts to cause the holder of such Indebtedness in respect of any
Real Estate owned or acquired by any Loan Party to enter into a Collateral
Access Agreement providing for access and use of the applicable personal
property located on such premises following the occurrence and during the
continuance of an Event of Default on terms reasonably satisfactory to the
Agent;

 

(f)                                    Capital Lease Obligations and Synthetic
Lease Obligations incurred by the Company or any Subsidiary in respect of any
Sale and Lease-Back Transaction that is permitted under Section 6.06;

 

(g)                                 Indebtedness which represents an extension,
refinancing, refunding, replacement or renewal of any of the Indebtedness
described in clauses (b), (e), (f), (g), (j), (k), (l), (t), (v) and (w) hereof;
provided that, (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so extended, refinanced, refunded, replaced or renewed,
except by an amount equal to unpaid accrued interest and premium (including
applicable prepayment penalties) thereon (or, in the case of the Senior Secured
Term Loan Facility, the amount provided in Section 6.01(k)(ii), if greater) plus
fees and expenses reasonably incurred in connection therewith, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) other than in respect to Indebtedness referred to in
clause (e)(ii), such extension, refinancing, refunding, replacement or renewal
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, refunded, replaced or renewed, (v) if the
Indebtedness that is extended, refinanced, refunded, replaced or renewed was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of the extension, refinancing, refunding, replacement or renewal
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Lenders as those that were applicable to the extended,
refinanced, refunded, replaced or renewed Indebtedness and (vi) with respect to
any such extension, refinancing, refunding, replacement or renewal of the Senior
Secured Term Loan Facility or any Term Loan Pari Passu Lien Obligations, such
refinancing Indebtedness, if secured, is secured only by assets of the Loan
Parties that constitute Collateral for the Obligations pursuant to a security
agreement subject to the Intercreditor Agreement or another intercreditor
agreement in form and substance reasonably satisfactory to the Agent and in any
event that is no less favorable to the Secured Parties than the Intercreditor
Agreement;

 

(h)                                 Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance,

 

104

--------------------------------------------------------------------------------


 

pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

 

(i)                                     Indebtedness of the Company or any
Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations, or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case provided in the ordinary course of
business;

 

(j)                                     Indebtedness of any Person that becomes
a Subsidiary after the date hereof and Indebtedness acquired or assumed in
connection with Permitted Acquisitions; provided that such Indebtedness exists
at the time such Person becomes a Subsidiary or at the time of such Permitted
Acquisition and is not created in contemplation of or in connection therewith;

 

(k)                                  Indebtedness of the Company pursuant to
(i) the Existing Notes and the 2028 Debentures and (ii) the Senior Secured Term
Loan Facility in an aggregate principal amount that is not in excess of
$2,060,000,000, as such amount may be increased in accordance with the
provisions of Section 6.01(w) hereof and the Senior Secured Term Facility Credit
Agreement;

 

(l)                                     other Indebtedness not otherwise
permitted under this Section 6.01 provided, that (i) as of the date of
incurrence of such Indebtedness and after giving effect thereto, no Event of
Default shall exist or have occurred and be continuing, (ii) the Payment
Conditions shall have been satisfied, (iii) the weighted average life to
maturity of such Indebtedness is at least six months after maturity of the
Obligations (it being understood that, subject to compliance with the weighted
average life to maturity test described in this clause (iii), there shall be no
limitation on the amortization of such Indebtedness prior to the Maturity Date),
(iv) such Indebtedness shall have a maturity no earlier than six months after
the Maturity Date, (v) such Indebtedness shall be unsecured; and (vi) the Agent
shall have received true, correct and complete copies of all agreements,
documents or instruments evidencing or otherwise related to such Indebtedness;

 

(m)                               Swap Obligations pursuant to Swap Agreements
permitted by Section 6.07;

 

(n)                                 Indebtedness consisting of promissory notes
issued by any Loan Party to current or former officers, directors and employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof) or of the Company (following a Qualified Public Offering of the
Company) permitted by Section 6.08;

 

(o)                                 Indebtedness constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments in connection with acquisitions and dispositions permitted under
this Agreement;

 

105

--------------------------------------------------------------------------------


 

(p)                                 Indebtedness consisting of obligations of
Holdings, the Company or any Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with the Transactions
and Permitted Acquisitions or any other investment expressly permitted
hereunder;

 

(q)                                 cash management obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

 

(r)                                    Indebtedness consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(s)                                  Indebtedness incurred by the Company or any
Subsidiary in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business; provided that any such documentary letter of credit or other similar
instrument may be secured only by Liens attaching to the related documents of
title and not the Inventory represented thereby;

 

(t)                                    unsecured Indebtedness of Holdings
(“Permitted Holdings Debt”) (i) that is not subject to any Guarantee by the
Company or any Subsidiary, (ii) that will not mature prior to the date that is
ninety-one (91) days after the Maturity Date, (iii) that has no scheduled
amortization or payments of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (v) hereof), (iv) that does not require
any payments in cash of interest or other amounts in respect of the principal
thereof prior to the earlier to occur of (A) the date that is five (5) years
from the date of the issuance or incurrence thereof and (B) the date that is
ninety-one (91) days after the Maturity Date, and (v) that has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior discount notes of an issuer that is the parent of a
borrower under senior secured credit facilities, and in any event, with respect
to covenant, default and remedy provisions, no more restrictive than those set
forth in the Senior Subordinated Notes Documents taken as a whole (other than
provisions customary for senior discount notes of a holding company); provided
that a certificate of a Responsible Officer of the Company delivered to the
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Agent notifies the Company within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); and provided, further, that any such
Indebtedness shall constitute Permitted Holdings Debt only if both before and
after giving effect to the issuance or incurrence thereof, no Event of Default
shall have occurred and be continuing;

 

106

--------------------------------------------------------------------------------


 

(u)                                 Indebtedness supported by a Letter of
Credit, in a principal amount not to exceed the face amount of such Letter of
Credit;

 

(v)                                 Subordinated Indebtedness constituting all
or a portion of the deferred purchase price of, or incurred to finance,
Permitted Acquisitions; and

 

(w)                               Term Loan Pari Passu Lien Obligations;
provided that at the time of incurrence and after giving pro forma effect
thereto, the Consolidated Secured Debt Ratio would be no greater than 4.50 to
1.00.

 

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

 

SECTION 6.02.                                         Liens.  No Loan Party
will, nor will it permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)                                  Liens created pursuant to any Loan
Document;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of the
Company or any Subsidiary existing on the date hereof and set forth in
Schedule 6.02 and any replacements, renewals or extensions thereof; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or Subsidiary other than after-acquired property affixed or incorporated thereto
and proceeds or products thereof and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (except to the extent permitted under Section 6.01(g));

 

(d)                                 Liens securing Indebtedness permitted under
Section 6.01(e) or (f); provided that (i) such Liens (other than with respect to
Real Estate) attach concurrently with or within two hundred and seventy (270)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and any accessions thereto and the proceeds and the products thereof and
(iii) with respect to Capital Lease Obligations and Synthetic Lease Obligations,
such Liens do not at any time extend to or cover any assets (except for
accessions to such assets) other than the assets subject to the applicable
capitalized lease or Synthetic Lease; provided that individual financings of
property provided by one lender may be cross collateralized to other financings
of property provided by such lender;

 

(e)                                  Liens on the membership interests in, or
other similar Liens resulting from standard joint venture agreements or
stockholder agreements and other similar agreements applicable to joint
ventures;

 

107

--------------------------------------------------------------------------------


 

(f)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(g)                                 Liens (i) on cash advances in favor of the
seller of any property to be acquired in an investment permitted pursuant to
Sections 6.04 to be applied against the purchase price for such investment, and
(ii) consisting of an agreement to transfer any property in a disposition
permitted under Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(j) which constitute Liens, which sales, transfers and dispositions
constituting Liens are not otherwise permitted under Section 6.05), in each
case, solely to the extent such investment or disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(h)                                 Liens on property (i) of any Subsidiary that
is not a Loan Party and (ii) that does not constitute Collateral, which Liens
secure Indebtedness of the applicable Subsidiary permitted under Section 6.01;

 

(i)                                     Liens in favor of Holdings, the Company
or a Subsidiary securing Indebtedness permitted under Section 6.01, including
Liens granted by a Subsidiary that is not a Loan Party in favor of the Company
or another Loan Party in respect of Indebtedness owed by such Subsidiary;

 

(j)                                     any interest or title of a lessor under
leases or secured by a lessor’s interests under leases entered into by the
Company or any of the Subsidiaries in the ordinary course of business;

 

(k)                                  Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Company or any of the Subsidiaries in the ordinary course of
business or Liens arising by operation of law under Article 2 of the UCC in
favor of a reclaiming seller of goods or buyer of goods;

 

(l)                                     Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(m)                               Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Holdings, the Company or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, the Company and the Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Company or any Subsidiary in the ordinary course of business;

 

(n)                                 Liens solely on any cash earnest money
deposits made by Holdings, the Company or any of the Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

108

--------------------------------------------------------------------------------


 

(o)                                 Liens on Accounts, Instruments, General
Intangibles, Documents, Records and proceeds of the foregoing in respect of the
HSBC Arrangements (or any Permitted Replacement Credit Card Program) to the
extent such Liens (i) exist under the HSBC Arrangements as in effect on the date
hereof or (ii) are customarily required in such transactions; provided that no
such Lien shall apply to (A) any Credit Card Processor Account or to any cash or
cash equivalents constituting proceeds of any Credit Card Processor Account or
(B) any Inventory or proceeds thereof (other than proceeds that are part of the
obligations financed in such arrangement);

 

(p)                                 Liens in respect of the licensing of
patents, copyrights, trademarks, trade names, other indications of origin,
domain names and other forms of intellectual property in the ordinary course of
business;

 

(q)                                 Other Liens (other than Liens on Borrowing
Base Assets) securing obligations incurred in the ordinary course of business
which obligations do not exceed $15,000,000 at any time outstanding;

 

(r)                                    any Lien existing on any property or
asset (other than Liens on Borrowing Base Assets) prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset
(other than Liens on Borrowing Base Assets) of any Person that becomes a Loan
Party after the date hereof prior to the time such Person becomes a Loan Party;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Loan Party, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Loan Party
(other than proceeds or products thereof) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Loan Party, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent permitted under Section 6.01(g));

 

(s)                                  Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the Uniform Commercial Code
in effect in the relevant jurisdiction covering only the items being collected
upon;

 

(t)                                    Liens arising out of Sale and Lease-Back
transactions permitted by Section 6.06;

 

(u)                                 Liens to secure Indebtedness under
Section 6.01(s), but only to the extent that such Liens are permitted under said
Section 6.01(s);

 

(v)                                 Liens arising from precautionary UCC
financing statements or similar filings made in respect of operating leases
entered into by the Company or any of its Subsidiaries;

 

(w)                               the Pari Passu Liens (or any Liens of no
greater scope securing any extensions, renewals or replacements of the 2028
Debentures that do not increase the outstanding principal amount thereof (except
to the extent permitted under Section 6.01(g))); provided that such Liens do not
apply to any property other than that

 

109

--------------------------------------------------------------------------------


 

described in Section 10.6 of the indenture pursuant to which the 2028 Debentures
were issued;

 

(x)                                   Liens granted (i) under the Term Loan
Security Documents, (ii) with respect to Term Loan Pari Passu Obligations or
other Indebtedness incurred pursuant to Section 6.01(k)(ii), under a separate
security agreement or agreements substantially similar in all material respects
to the Term Loan Security Documents and (iii) any extensions and replacements of
the Liens described in clause (i) or (ii); provided that (A) such Liens secure
only the obligations referred to in the Term Loan Security Documents or such
separate security agreements (and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (except to the
extent permitted under Sections 6.01(g) or 6.01(k)(ii))), (B) such Liens do not
apply to any asset other than Collateral that is subject to a Lien granted under
a Collateral Document to secure the Secured Obligations and (C) all such Liens
shall be subject to the terms of, and have the priorities with respect to the
Collateral as set forth in, the Intercreditor Agreement (or, in the case of any
Term Loan Pari Passu Obligations another intercreditor agreement in form and
substance reasonably acceptable to the Agent that is no less favorable to the
Secured Parties than the Intercreditor Agreement);

 

(y)                                 Liens deemed to exist in connection with
investments in repurchase agreements under Section 6.04; provided that such
Liens do not extend to any assets other than those assets that are the subject
of such repurchase agreements; and

 

(z)                                   ground leases in respect of Real Property
on which facilities owned or leased by the Company or any of its Subsidiaries
are located.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Borrowing Base Assets,
other than those permitted under clauses (a), (b) and (h) of the definition of
Permitted Encumbrance and clauses (a), (f), (g)(ii), (k), (u), (w) and
(x) above.

 

SECTION 6.03.                                         Fundamental Changes.  (a) 
No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Person may merge with or into the
Company in a transaction in which the surviving entity is the Company or another
Person organized or existing under the laws of the United States of America, any
State thereof or the District of Columbia and such Person (if not the Company)
expressly assumes, in writing, all the obligations the Company under the Loan
Documents (and provides to the Agent such documentation and opinions as the
Agent may reasonably request in connection therewith), in which event such
Person will succeed to, and be substituted for, the Company under the Loan
Documents, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if any party to such merger is a
Subsidiary that is a Loan Party, is or becomes a Subsidiary that is a Loan Party
concurrently with such merger, (iii) any Subsidiary of the Company may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, (iv) any Subsidiary may

 

110

--------------------------------------------------------------------------------


 

merge with any Person to effect an investment permitted under Section 6.04
(other than pursuant to Section 6.04(m)) and (v) so long as the same does not
result in the liquidation, dissolution or cessation of existence of the Company,
any merger, dissolution or liquidation may be effected for the purposes of
effecting a transaction permitted by Section 6.05 (other than sales, transfers
and dispositions under Section 6.05(j) that constitute a merger, dissolution or
liquidation, which sales, transfers and dispositions constituting a merger,
dissolution or liquidation is not otherwise permitted under Section 6.05).

 

(b)                                 No Loan Party will, nor will it permit any
of its Subsidiaries to, engage to any material extent in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date of execution of this Agreement or
businesses reasonably related or ancillary thereto.

 

(c)                                  Holdings will not engage in any business or
operations other than (i) the ownership, direct or indirect, of all the
outstanding shares of capital stock of the Company, (ii) performance of its
obligations under and in connection with the Loan Documents, the Existing Note
Documents, the Senior Secured Term Loan Facility and the other agreements
contemplated hereby and thereby, (iii) actions incidental to the consummation of
the Transactions, (iv) actions required by law to maintain its existence,
(v) any public offering of its common stock, any other issuance of its Equity
Interests and performance of its obligations under any agreements related
thereto, (vi) any transaction Holdings is permitted to enter into in this
Article VI and (vii) activities incidental to the foregoing.

 

SECTION 6.04.                                         Investments, Loans,
Advances, Guarantees and Acquisitions.  No Loan Party will, nor will it permit
any Subsidiary to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the property and assets or business
of another Person or assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

 

(a)                                  Permitted Investments, subject to a
perfected security interest in favor of the Agent for the benefit of the
Lenders;

 

(b)                                 investments in existence or contemplated on
the date of this Agreement and described in Schedule 6.04; and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original investment is not increased except as otherwise permitted
by this Section 6.04), and any investments, loans and advances existing on the
date hereof by the Company or any Subsidiary in or to the Company or any other
subsidiary of the Company;

 

(c)                                  loans or advances to officers, directors
and employees of Holdings, the Company and any Subsidiary (i) for reasonable and
customary business related travel, entertainment, relocation and analogous
ordinary business purposes and (ii) in connection

 

111

--------------------------------------------------------------------------------


 

with such Persons’ purchase of Equity Interests of Holdings (or any direct or
indirect parent thereof (provided that the amount of such loans and advances
shall be contributed to the Company in cash as common equity));

 

(d)                                 investments by Holdings in the Company and
by the Company and the Subsidiaries that are Loan Parties in Equity Interests in
their respective Subsidiaries that are Loan Parties; provided that any such
Equity Interest shall be pledged pursuant to the Security Agreement (subject to
the limitations referred to in Section 5.11);

 

(e)                                  loans or advances made by the Company to
any Subsidiary that is a Loan Party and made by any Subsidiary that is a Loan
Party to the Company or any other Subsidiary that is a Loan Party;

 

(f)                                    Guarantees constituting Indebtedness
permitted by Section 6.01 by Loan Parties of any Indebtedness of other Loan
Parties;

 

(g)                                 investments in the form of Swap Agreements
permitted by Section 6.07;

 

(h)                                 investments of any Person existing at the
time such Person becomes a Subsidiary of the Company or consolidates or merges
with the Company or any of the Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such merger;

 

(i)                                     investments received in connection with
the dispositions of assets permitted by Section 6.05;

 

(j)                                     investments constituting deposits
described in clauses (d) and (e) of the definition of the term “Permitted
Encumbrances”;

 

(k)                                  accounts receivable or notes receivable
arising and trade credit granted in the ordinary course of business and other
credits to suppliers or vendors in the ordinary course of business;

 

(l)                                     Permitted Acquisitions;

 

(m)                               Liens, Indebtedness, fundamental changes,
dispositions and Restricted Payments permitted under Sections 6.01, 6.02, 6.03
(except to the extent constituting the acquisition of an entity that becomes a
Subsidiary or the acquisition by the Company or any Subsidiary of all or
substantially all the assets or businesses of a Person or of assets constituting
a business unit, line of business or division of such Person), 6.05, 6.06 and
6.08, respectively, solely to the extent constituting Liens, Indebtedness,
fundamental changes, dispositions and Restricted Payments which are permitted
under the foregoing Sections 6.01, 6.02, 6.03, 6.05, 6.06 and 6.08,
respectively, which Liens, Indebtedness, fundamental changes, dispositions and
Restricted Payments are not otherwise permitted by this Section 6.04;

 

(n)                                 the Transactions;

 

112

--------------------------------------------------------------------------------


 

(o)                                 investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers consistent with past
practices;

 

(p)                                 investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement or delinquent obligations of, or
other disputes with, customers and suppliers arising in the ordinary course of
business or received upon the foreclosure with respect to any secured investment
or other transfer of title with respect to any secured investment;

 

(q)                                 loans and advances to Holdings (or any
direct or indirect parent thereof) in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with Section 6.08(a)(v);

 

(r)                                    (i) advances of payroll payments to
employees in the ordinary course of business and (ii) investments in Quality
Call Care Solutions, Inc. and Willow Bend Beverage Corporation, in each case to
satisfy ordinary course payroll and other obligations of such company;

 

(s)                                  investments to the extent that payment for
such investments is made solely with Qualified Equity Interests of Holdings (or
the Company after a Qualified Public Offering of the Company );

 

(t)                                    investments arising as a result of the
HSBC Arrangements or any Permitted Replacement Credit Card Program;

 

(u)                                 guarantees by Holdings, the Company or any
Subsidiary of leases (other than capitalized leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(v)                                 other investments, loans and advances by the
Company and the Subsidiaries provided that, at the time such investment, loan or
advance is made and after giving effect thereto, each of the Payment Conditions
is satisfied; and

 

(w)                               other investments, loans and advances by the
Company and the Subsidiaries which, together with any Restricted Payments made
pursuant to Section 6.08(a)(xii) and Restricted Debt Payments made pursuant to
Section 6.08(b)(x), do not exceed $30,000,000 in the aggregate after the Second
Amended Effective Date; provided that, at the time such investment, loan or
advance is made and after giving effect thereto, no Event of Default exists or
has occurred and is continuing.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

 

SECTION 6.05.                                         Asset Sales.  No Loan
Party will, nor will it permit any Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will the Company permit any Subsidiary to issue any additional Equity Interest

 

113

--------------------------------------------------------------------------------


 

in such Subsidiary (other than to the Company or another Subsidiary in
compliance with Section 6.04 (other than Section 6.04(m)), except:

 

(a)                                  sales, transfers and dispositions of
(i) Inventory and other assets in the ordinary course of business and (ii) used,
obsolete, worn out or surplus equipment or property in the ordinary course of
business, or of property no longer used or useful in the conduct of the business
of the Company and its Subsidiaries;

 

(b)                                 sales, transfers and dispositions to the
Company or any Subsidiary, provided that any such sales, transfers or
dispositions to a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;

 

(c)                                  sales, transfers and dispositions of
accounts receivable in connection with the compromise, settlement or collection
thereof;

 

(d)                                 sales, transfers and dispositions of
(i) investments permitted by clauses (a), (h), (i), (j) and (p) of Section 6.04
and (ii) other investments to the extent required by or made pursuant to
customary buy/sell arrangements made in the ordinary course of business between
the parties to agreements related thereto;

 

(e)                                  Sale and Lease-Back transactions permitted
by Section 6.06;

 

(f)                                    dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Company or
any Subsidiary;

 

(g)                                 sales, transfers and other dispositions of
Accounts, receivables and residual interests (excluding in any case Credit Card
Processor Accounts and proceeds thereof) in connection with the HSBC
Arrangements or any Permitted Replacement Credit Card Program;

 

(h)                                 sales, transfers and other dispositions of
assets (other than Equity Interests in a Subsidiary unless all Equity Interests
in such Subsidiary owned by a Loan Party are sold) that are not permitted by any
other paragraph of this Section, provided that (i) the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this paragraph (h) (other than in respect of the sale, transfer or other
disposition of the Company’s interest in any Unrestricted Subsidiary that was an
Unrestricted Subsidiary as of the Effective Date), shall not exceed $50,000,000
during any fiscal year of the Company or $250,000,000 in the aggregate after the
Second Amended Effective Date and (ii) after giving effect to such sale,
transfer or disposition (A) no Event of Default shall exist or be continuing and
(B) the Company shall be in compliance with Section 2.11(b);

 

(i)                                     sales, transfer and dispositions of
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;

 

114

--------------------------------------------------------------------------------


 

(j)            sales, transfers and dispositions permitted by Sections 6.03 and
6.08 and Liens permitted by Section 6.02;

 

(k)           leases, subleases, space leases, licenses or sublicenses, in each
case in the ordinary course of business and which do not materially interfere
with the business of Holdings, the Company and its Subsidiaries; and

 

(l)            sales, transfers and dispositions listed on Schedule 6.05;

 

provided that (i) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a)(ii), (b), (c), (f), (g),
(i), (j) and (k) above) shall be made for fair value and for at least 75% cash
consideration, and (ii) as a condition to any Non-Ordinary Course Asset
Disposition, the Company shall deliver to the Agent a Non-Ordinary Course
Borrowing Base Certificate as of the date of consummation of such Non-Ordinary
Course Asset Disposition and, if required, shall comply with Section 2.11(b) and
as of the date of any such disposition and after giving effect thereto, no Event
of Default exists or is continuing.  To the extent any Collateral is disposed of
as expressly permitted by this Section 6.05 to any Person other than Holdings,
the Company or any Subsidiary, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 6.06.              Sale and Lease-Back Transactions.  No Loan Party
will, nor will it permit any Subsidiary to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Lease-Back Transaction”); provided that a Sale and
Lease-Back Transaction shall be permitted so long as (a) such Sale and
Lease-Back Transaction (i) is made for cash consideration in an amount not less
than the fair value of such property and (ii) is pursuant to a lease on market
terms and (b) the Agent shall have received from the purchaser or transferee a
Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Agent.

 

SECTION 6.07.              Swap Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which such Loan Party has
actual exposure (other than those in respect of Equity Interests of such Loan
Party or any of its Subsidiaries), and (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Loan Party or
any Subsidiary.

 

SECTION 6.08.              Restricted Payments; Certain Payments of
Indebtedness.  (a)  No Loan Party will, nor will it permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

 

(i)          each of Holdings and the Company may declare and pay dividends or
make other distributions with respect to its Equity Interests payable solely in
additional shares

 

115

--------------------------------------------------------------------------------


 

of its Equity Interests (other than Disqualified Equity Interests not permitted
by Section 6.01);

 

(ii)         Subsidiaries may declare and pay dividends or make other
distributions ratably with respect to their Equity Interests;

 

(iii)        the Company and its Subsidiaries may make Restricted Payments to
Holdings (and Holdings may make Restricted Payments to any direct or indirect
parent thereof) the proceeds of which are used to purchase, retire, redeem or
otherwise acquire the Equity Interests of Holdings (or of any such direct or
indirect parent of Holdings) or of the Company (following a Qualified Public
Offering of the Company) (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of Holdings (or of any such direct or indirect parent), the Company or
any of the Subsidiaries or by any stock option plan or other benefit plan upon
such Person’s death, disability, retirement or termination of employment or
under the terms of any such plan or any other agreement under which such shares
of stock or related rights were issued; provided that the aggregate amount of
such purchases, redemptions or other acquisitions under this
clause (a)(iii) shall not exceed in any fiscal year $5,000,000 (plus the amount
of net proceeds (x) received by Holdings during such calendar year from sales of
Equity Interests of Holdings to directors, consultants, officers or employees of
Holdings, the Company or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year);

 

(iv)       non-cash repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

 

(v)        the Company and its Subsidiaries may make Restricted Payments to
Holdings (x) in an amount (together with loans or advances made pursuant to
Section 6.04(n)) not to exceed $1,500,000 in any fiscal year, to the extent
necessary to pay (or allow any direct or indirect parent of Holdings to pay) its
general corporate and overhead expenses incurred by Holdings (or any direct or
indirect parent thereof) in the ordinary course of business, plus the amount of
any reasonable and customary indemnification claims made by any director or
officer of Holdings (or any direct or indirect parent thereof), (y) to pay
franchise taxes and other fees, taxes and expenses required to maintain its (or
any of its direct or indirect parents’) corporate existence and (z) in an amount
necessary to pay the Tax liabilities of Holdings (or any such direct or indirect
parent) attributable to (or arising as a result of) the operations of the
Company and its Subsidiaries; provided, however, that in the case of clause (z),
the amount of such dividends shall not exceed the amount that the Company and
its Subsidiaries would be required to pay in respect of Federal, state and local
taxes and any other taxes were the Company and the Subsidiaries to pay such
taxes as stand-alone taxpayers;

 

(vi)       [Reserved];

 

116

--------------------------------------------------------------------------------


 

(vii)      to the extent constituting Restricted Payments, Holdings, the Company
and its Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 6.03 or 6.09 (other than Section 6.09(e));

 

(viii)     the Company and its Subsidiaries may make Restricted Payments to
Holdings to finance any investment permitted to be made pursuant to Section 6.04
(other than Section 6.04(m)) provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such investment and
(B) Holdings shall, immediately following the closing thereof, cause (i) all
property acquired (whether assets or Equity Interests) to be contributed to the
Company or its Subsidiaries or (ii) the merger (to the extent permitted in
Section 6.03) of the Person formed or acquired into the Company or its
Subsidiaries in order to consummate such Permitted Acquisition;

 

(ix)        Holdings may make Restricted Payments with the proceeds of the
issuance of Indebtedness of Holdings permitted by Section 6.01 (other than
(x) Section 6.01(c) and (y) any such Indebtedness Guaranteed by or secured
directly or indirectly by the assets of the Company or any of its Subsidiaries);

 

(x)         in addition to the foregoing Restricted Payments, Holdings and the
Company may make additional Restricted Payments provided that each of the
Payment Conditions is satisfied;

 

(xi)        the distribution, as a dividend or otherwise (and the declaration of
such dividend), of shares of capital stock of, or Indebtedness owed to the
Company or a Subsidiary by, any Unrestricted Subsidiary so designated on the
date hereof; and

 

(xii)       other Restricted Payments by Holdings and the Company which,
together with investments, loans and advances made pursuant to
Section 6.04(w) and Restricted Debt Payments made pursuant to
Section 6.08(b)(x), do not exceed $30,000,000 in the aggregate after the Second
Amended Effective Date; provided that, at the time such Restricted Payments are
made and after giving effect thereto, no Liquidity Event or Event of Default
exists or has occurred and is continuing.

 

(b)           No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness (collectively, “Restricted Debt
Payments”), except:

 

(i)          payment of Indebtedness under the Loan Documents, other than
prepayments of principal and interest on any Incremental Term Loans (except to
the extent otherwise permitted by Section 6.08(b)(xi) below) or the last
sentence of Section 2.10(a));

 

(ii)         payment of Indebtedness under the Existing Credit Agreement in
connection with the fulfillment of the conditions to the Second Amended
Effective Date hereunder;

 

117

--------------------------------------------------------------------------------


 

(iii)        payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
the Subordinated Indebtedness prohibited by the subordination provisions
thereof;

 

(iv)       refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(v)        payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
so long as such sale is permitted by Section 6.05 (other than sales, transfers
and dispositions under Section 6.05(j) the proceeds of which are to be applied
to payments of secured Indebtedness, which sales, transfers and dispositions are
not otherwise permitted under Section 6.05));

 

(vi)       payment of Indebtedness in exchange for or with proceeds of any
substantially contemporaneous issuance of Qualified Equity Interests or
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of Holdings;

 

(vii)      payment of Indebtedness under the Senior Secured Term Loan Facility
or any Term Loan Pari Passu Obligations (or any extensions, renewals or
replacements thereof permitted under Section 6.01(g) and Section 6.02(x)), with
the net cash proceeds of any sale, transfer or other disposition of any Term
Loan First Lien Collateral (as defined in the Intercreditor Agreement), or, in
the case of any such extensions, renewals or replacements or any Term Loan Pari
Passu Obligations, any property or assets in respect of which the security
interest of the lenders thereunder has priority over the security interest of
the Agent, for the benefit of the Secured Parties, in such property or assets,
pursuant to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to the Agent that is no less
favorable to the Secured Parties than the Intercreditor Agreement;

 

(viii)     mandatory prepayments of Indebtedness under Section 2.09 of the
Senior Secured Term Facility Credit Agreement (or any successor section thereof,
or under any comparable provision in any instrument governing any Term Loan Pari
Passu Obligations or any extension, renewal or replacement thereof or of the
Senior Secured Term Loan Facility, in each case permitted under Section 6.01(g),
pursuant to which mandatory prepayments of Indebtedness thereunder determined by
reference to Excess Cash Flow (as defined in the Senior Secured Term Facility
Credit Agreement or as defined substantially similarly in all material respects
in any such other instrument) are required to be made), in amounts required
under, and in accordance with, the Senior Secured Term Facility Credit Agreement
or such other instrument (in the case of any such other instrument, in amounts
no greater in any material respect than those required under the Senior Secured
Term Facility Credit Agreement);

 

(ix)        other Restricted Debt Payments, provided that each of the Payment
Conditions is satisfied (it being understood and agreed that, if an irrevocable
notice or contractual obligation is given in, made or arises in respect of any
Restricted Debt Payment, the foregoing conditions only need to be satisfied at
the time of the giving of

 

118

--------------------------------------------------------------------------------


 

such irrevocable notice or entering into (or effectiveness of) any such
contractual obligation);

 

(x)         other Restricted Debt Payments which, together with any investments,
loans or advances made pursuant to Section 6.04(w) and Restricted Payments made
pursuant to Section 6.08(a)(xii), do not exceed $30,000,000 in the aggregate
after the Second Amended Effective Date; provided that, at the time such
Restricted Debt Payments are made and after giving effect thereto, no Liquidity
Event or Event of Default exists or has occurred and is continuing;

 

(xi)        Restricted Debt Payments in respect of Incremental Term Loans,
provided that, at the time such Restricted Debt Payments are made and after
giving effect thereto, (A) the Term Loan Prepayment Conditions are satisfied, or
(B) such Restricted Debt Payments are permitted under clause (ix) or (x) of this
Section 6.08(b); and

 

(xii)       Restricted Debt Payments consisting of the repurchase of Existing
Notes in exchange for, or with the proceeds of, (A) Incremental Term Loans or
(B) other Indebtedness of any Loan Party incurred pursuant to
Section 6.01(k)(ii), 6.01(l) or 6.01(w) substantially simultaneously with such
repurchase or exchange.

 

SECTION 6.09.              Transactions with Affiliates.  No Loan Party will,
nor will it permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are on terms and conditions substantially as favorable to such
Loan Party as would be obtainable by such Loan Party at the time in a comparable
arm’s-length transaction from unrelated third parties that are not Affiliates,
(b) transactions between or among the Company and any Subsidiary that is a Loan
Party not involving any other Affiliate, (c) any investment permitted by
Sections 6.04, (d) any Indebtedness permitted under Section 6.01, (e) any
Restricted Payment or Restricted Debt Payment permitted by Section 6.08, (f) the
payment of reasonable fees and out-of-pocket costs to directors of Holdings, the
Company or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of Holdings, the Company or its Subsidiaries in the ordinary course of
business, (g) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by Holdings’ (or
its direct or indirect parent company’s) or the Company’s board of directors,
(h) the payment of (A) management or monitoring or similar fees to the Sponsors
and Sponsor termination fees and related indemnities and reasonable expenses,
and (B) transaction advisory services fees with respect to transactions in
respect of which the Sponsors provide any transaction, advisory or other similar
services, in each case pursuant to, and in accordance with, the Management
Services Agreement as such agreement is in effect as of the Second Amended
Effective Date, provided that in each case (x) no Event of Default has occurred
and is continuing or would result after giving effect to such payment and
(y) the Company shall have Excess Availability of at least $75,000,000 after
giving effect to such payment, (i) any contribution to the capital of Holdings
(or any direct or indirect parent company thereof) by the Sponsors or any
Affiliate thereof or any purchase of Equity Interests of Holdings (or any direct
or indirect parent company

 

119

--------------------------------------------------------------------------------


 

thereof) by the Sponsors or any Affiliate thereof, (j) the Transactions,
(k) payments by Holdings (and any direct or indirect parent thereof), the
Company and its Subsidiaries pursuant to the tax sharing agreements among
Holdings (and any such parent thereof), the Company and the Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Company and its Subsidiaries, (l) transactions pursuant to permitted agreements
in existence on the Second Amended Effective Date and set forth on Schedule 6.09
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect and (m) payments by the Company or any
Subsidiary to any of the Sponsors or Co-Investors for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
which payments are approved by a majority of the members of the Board of
Directors of the Company in good faith.

 

SECTION 6.10.              Restrictive Agreements.  No Loan Party will, nor will
it permit any Subsidiary to, directly or indirectly, enter into, incur or permit
to exist any agreement or other contractual arrangement to which it is a party
or by which its property is bound that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets for
the benefit of the Lenders under the Loan Documents, or (b) the ability of any
Subsidiary that is not a Loan Party to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions (A) existing on the
date hereof identified on Schedule 6.10 and (B) to the extent any such
restrictions or conditions permitted by clause (A) is set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of any such restriction or
condition, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to any agreement or other instrument of a Person
acquired in a Permitted Acquisition by a Loan Party in existence at the time of
such Permitted Acquisition (but not created in connection therewith or in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person so acquired; (v) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (vi) clause (a) of the foregoing shall not apply to
(A) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent such joint ventures are
permitted hereunder, (B) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Company or any
Subsidiary or (C) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business.

 

SECTION 6.11.              Amendment of Material Documents.  No Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under (a) the Senior

 

120

--------------------------------------------------------------------------------


 

Note Documents or the Senior Secured Term Facility Credit Agreement (or any
instrument or agreement governing any refinancing Indebtedness in respect
thereof permitted under Section 6.01), (b) the Senior Subordinated Note
Documents or any other agreement relating to any Subordinated Indebtedness,
(c) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents (except to the extent
necessary to implement changes thereto disclosed to the Agent prior to the
Second Amended Effective Date and reasonably satisfactory to the Agent), (d) the
HSBC Agreements or the documents evidencing any Permitted Replacement Credit
Card Program or (e) the Management Services Agreement, to the extent, in the
case of each of the foregoing clauses (a) through (e), any such amendment,
modification or waiver would be adverse to the Lenders in any material respect
or, with respect to the Senior Secured Term Facility Credit Agreement, would
violate the terms of the Intercreditor Agreement; provided that any amendment,
modification or waiver of the HSBC Agreements or any document evidencing any
Permitted Replacement Credit Card Program shall be permitted so long as the
Agent shall have consented thereto in writing prior to the effectiveness thereof
(such consent not to be unreasonably withheld or delayed).

 

SECTION 6.12.              Certain Equity Securities.  No Loan Party will, nor
will it permit any Subsidiary to, issue any Equity Interests that are not
Qualified Equity Interests.

 

SECTION 6.13.              Designated Disbursement Account.  After the
occurrence and during the continuance of a Specified Event of Default or
Liquidity Event, the Loan Parties shall not utilize the funds on deposit in the
Designated Disbursement Account for any purposes other than (a) the payment of
operating expenses incurred by the Loan Parties in the ordinary course of
business (including any payment in respect of any Indebtedness of the Loan
Parties otherwise permitted hereunder), and (b)  up to $25,000,000 for such
other purposes permitted hereunder as the Loan Parties may deem appropriate,
other than for purposes of making any Restricted Payment, Restricted Debt
Payment or Permitted Acquisition.

 

SECTION 6.14.              Minimum Excess Availability.  The Company shall not,
at any time permit Excess Availability to be less than the greater of (a) 10% of
the lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing
Base and (b) $50,000,000.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.              Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 

(a)           any Borrower shall fail to pay (i) any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise, or
(ii) any interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document within three (3) Business Days after it
shall become due and payable;

 

121

--------------------------------------------------------------------------------


 

(b)           any representation or warranty made or deemed made by or on behalf
of any Loan Party herein or in any other Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, Borrowing Base
Certificate or other certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any Loan Document,
shall prove to have been materially incorrect when made or deemed made;

 

(c)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained (i) in Article VI, (ii) in
Section 5.01(h) (after a one (1) Business Day grace period), (iii) in any of
Section 2.21, 5.02(a) or 5.03 (but only with respect to Holdings’ or the
Company’s existence) (provided that if (A) any such Default described in this
clause (iii) is of a type that can be cured within five (5) Business Days and
(B) such Default could not materially adversely impact the Lender’s Liens on the
Collateral, such Default shall not constitute an Event of Default for five
(5) Business Days after the occurrence of such Default so long as the Loan
Parties are diligently pursuing the cure of such Default) or (iv) in any of
Section 5.06(b), 5.09, 5.10 or 5.14;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (a) and (c) above) and such default shall continue
unremedied for a period of 30 days after notice thereof to the Borrower Agent
from the Agent, the Required Lenders or, after Discharge of Revolving Facility
Obligations, the Required Incremental Term Loan Lenders;

 

(e)           (i) any Loan Party shall fail to make any payment beyond the
applicable grace period (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) with respect to any Material Indebtedness, or
(ii) any event or condition occurs (other than with respect to Material
Indebtedness constituting Derivative Transactions, termination events or
equivalent events pursuant to the terms of the related Swap Agreements in
accordance with the terms thereof and not as a result of any default thereunder
by any Loan Party) that results in any Material Indebtedness becoming due prior
to its scheduled maturity or that enables or permits (with the giving of notice,
if required) the holder or holders of any such Material Indebtedness or any
trustee or agent on its or their behalf to cause any such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
paragraph (e) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

 

(f)            a Change in Control shall occur;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any

 

122

--------------------------------------------------------------------------------


 

Loan Party or for a substantial part of its assets, and, in any such case of
clause (i) or (ii), such proceeding or petition shall continue undismissed and
unstayed for sixty (60) days or an order or decree approving or ordering any of
the foregoing shall be entered;

 

(h)           any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors;

 

(i)            any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts in
excess of the threshold amount that constitutes Material Indebtedness as they
become due;

 

(j)            one or more final judgments for the payment of money in an
aggregate amount in excess of (i) if Excess Availability is then greater than
$100,000,000, $40,000,000, or (ii) if Excess Availability is then less than or
equal to $100,000,000, $20,000,000 (in each case to the extent not covered by
third-party insurance as to which the insurer has been notified of such judgment
and does not deny coverage), shall be rendered against any Loan Party or any
combination of Loan Parties and the same shall remain undischarged for a period
of sixty (60) consecutive days during which execution shall not be effectively
stayed, satisfied or bonded, or any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any Loan Party and is not released, vacated, stayed or bonded within
sixty (60) days after its issue or levy;

 

(k)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred and are continuing, would reasonably
be expected to result in a Material Adverse Effect;

 

(l)            the Loan Guaranty at any time after its execution and delivery
and for any reason, other than as expressly permitted hereunder or thereunder,
shall fail to remain in full force or effect, or any action shall be taken by
any Loan Party to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall deny or disaffirm in writing that
it has any further liability under the Loan Guaranty to which it is a party;

 

(m)          (i) any Collateral Document after delivery thereof pursuant to the
terms of the Loan Documents shall for any reason, other than pursuant to the
terms hereunder or thereunder (including as a result of a transaction permitted
under Section 6.03 or 6.05), fail to create a valid and perfected security
interest with the priority required by the Collateral Documents (subject to the
Intercreditor Agreement) in any Collateral purported

 

123

--------------------------------------------------------------------------------


 

to be covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file UCC continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has been notified
and has not denied coverage, or (ii) any Collateral Document shall fail to
remain in full force or effect or any action shall be taken by any Loan Party to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document;

 

(n)           any material provision of any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.05) or as a result of the satisfaction in full of the
Obligations, ceases to be in full force and effect, or any Loan Party shall
challenge in writing the validity or enforceability of any Loan Document or any
Loan Party shall deny in writing that it has any further liability or obligation
under any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments) or purports in writing to revoke
or rescind any Loan Document; or

 

(o)           the Obligations referred to in Section 3.19(a) shall cease to
constitute senior indebtedness under the subordination provisions of any
document or instrument evidencing any permitted Subordinated Indebtedness
(including the Indebtedness under the Senior Subordinated Notes as evidenced by
the Senior Subordinated Note Documents) or such subordination provision shall be
invalidated or otherwise cease, for any reason, to be valid, binding and
enforceable obligations of the parties thereto;

 

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders (or, after Discharge of the Revolving Facility
Obligations, the Required Incremental Term Loan Lenders) shall, by notice to the
Borrower Agent, take any of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower, and (iii) require that the Borrowers deposit in
the LC Collateral Account an amount in cash equal to 103% of the then
outstanding LC Exposure; provided that upon the occurrence of an event with
respect to any Loan Party described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower, and the obligation of the
Borrowers to cash collateralize the outstanding Letters of Credit as aforesaid
shall automatically become effective, in each case without further act of the
Agent or any Lender; and provided further that (A) upon the

 

124

--------------------------------------------------------------------------------


 

occurrence and during the continuance of an Event of Default set forth under
Section 7.1(a) with respect to the Incremental Term Loans, the Agent may, and at
the request of the Required Incremental Term Loan Lenders, shall, by written
notice to the Borrower Agent, declare all or any portion of the Incremental Term
Loans and all or any portion of the other Incremental Term Loan Obligations to
be, and the same shall forthwith become, immediately due and payable together
with accrued interest thereon, (B) (1) upon the acceleration of the Revolving
Loans hereunder, the principal of the Incremental Term Loans then outstanding,
together with accrued interest thereon and all other obligations of the
Borrowers accrued in respect thereof, shall be automatically due and payable in
whole immediately and (2) upon the acceleration of the Incremental Term Loans
hereunder, the principal of the Revolving Loans then outstanding, together with
accrued interest thereon and all other obligations of the Borrowers accrued in
respect thereof, shall be automatically due and payable in whole immediately and
all Commitments shall automatically terminate, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and (C) except as expressly set forth in Section 7.04, no
Incremental Term Loan Lender shall have any right to affirmatively exercise any
remedy with respect to the Collateral upon the occurrence and during the
continuance of an Event of Default until the Discharge of Revolving Facility
Obligations.  Upon the occurrence and the continuance of an Event of Default,
the Agent may, and at the request of the Required Lenders (or, after Discharge
of the Revolving Facility Obligations, the Required Incremental Term Loan
Lenders) shall, exercise any rights and remedies provided to the Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

SECTION 7.02.              Exclusion of Immaterial Subsidiaries.  Solely for the
purposes of determining whether an Event of Default has occurred under
clause (g) or (h) of Section 7.01, any reference in any such paragraph to any
Subsidiary shall be deemed not to include any Immaterial Subsidiary affected by
any event or circumstance referred to in any such paragraph; provided that if it
is necessary to exclude more than one Subsidiary from paragraph (g) or (h) of
Section 7.01 pursuant to this Section 7.02 in order to avoid an Event of Default
thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.

 

SECTION 7.03.              Agreements Among Claimholders.  (a)  In any
Bankruptcy Proceeding, the Revolving Lenders may seek adequate protection in the
form of current post-petition interest payments, incurred fees and expenses, or
other cash payments.  If, in any Bankruptcy Proceeding, the Revolving Facility
Claimholders and the Incremental Term Loan Claimholders as a group are granted
adequate protection in the form of current post-petition interest payments,
incurred fees and expenses, or other cash payments, then the Incremental Term
Loan Claimholders agree that the Revolving Facility Claimholders shall be
entitled to receive all such payments until they have actually received the full
amount of post-petition interest, fees, and expenses owed or to be owed thereto
as of the date of each such payment(s), before any distribution from, or in
respect of, any such post-petition payments may be made to the Incremental Term
Loan Claimholders, with the Incremental Term Loan Claimholders hereby
acknowledging and agreeing to turn over to the Revolving Facility Claimholders
any Collateral Proceeds (including proceeds of post-petition assets) otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Incremental Term Loan Claimholders.

 

125

--------------------------------------------------------------------------------


 

(b)           In any Bankruptcy Proceeding, the Incremental Term Loan
Claimholders shall be entitled to vote on any proposed plan under Chapter 11 of
the Bankruptcy Code, but agree they shall only do so in the manner as expressly
instructed by the Required Lenders or their agent.  The Incremental Term Loan
Claimholders further agree that they will not raise any objection to, oppose, or
otherwise take any action that could hinder, delay, interfere with, or impede
the approval and confirmation of any plan under Chapter 11 of the Bankruptcy
Code that is supported or proposed by the Required Lenders.

 

(c)           The Incremental Term Loan Claimholders agree that in any
Bankruptcy Proceeding, their claims in respect of the Collateral or otherwise
would not be “substantially similar” to those of the Revolving Facility
Claimholders, as such term is utilized in Section 1122(a) of the Bankruptcy
Code, and, therefore, shall be placed into a separate class of creditors from
those of the Revolving Facility Claimholders for voting and all other purposes
under any proposed plan under Chapter 11 of the Bankruptcy Code and will in any
case not raise any objection to, oppose or otherwise take action that could
interfere with such treatment of their claims in such manner.  The Incremental
Term Loan Claimholders further agree that they will not vote to accept any
proposed plan under Chapter 11 of the Bankruptcy Code that does not so
separately classify their claims from those of the Revolving Facility
Claimholders (except to the extent they are otherwise expressly instructed to do
so by the Required Lenders or their agent).

 

(d)           If, notwithstanding the foregoing clause (c), in any Bankruptcy
Proceeding, it is held that the claims of the Revolving Facility Claimholders
and Incremental Term Loan Claimholders in respect of the Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the Revolving Facility Claimholders shall be entitled to
receive, in addition to Collateral Proceeds distributed to them from, or in
respect of, principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest, fees, costs, premium and other charges,
irrespective of whether all or any portion of the claim for such amounts is
allowed or allowable in such Bankruptcy Proceeding pursuant to Section 506(b) of
the Bankruptcy Code or otherwise, until the Discharge of Revolving Facility
Obligations, before any distribution of Collateral Proceeds is made in respect
of the claims held by the Incremental Term Loan Claimholders, with the
Incremental Term Loan Claimholders hereby acknowledging and agreeing to promptly
turn over to the Agent for distribution to the Revolving Facility Claimholders
in accordance with Section 2.18 hereof any Collateral Proceeds otherwise
received or receivable by them, without offset, defense, deduction or
counterclaim of any kind, nature or description to the extent necessary to
effectuate the intent of this sentence, until the Discharge of Revolving
Facility Obligations, even if such turnover has the effect of reducing the claim
or recovery of the Incremental Term Loan Claimholders.

 

(e)           If (i) any Revolving Facility Obligations are determined to be
unsecured in part for purposes of Section 506(a) of the Bankruptcy Code, but
would not have been deemed unsecured in part for such purposes, or would have
been deemed to be unsecured in part by a lesser amount for such purposes, or
(ii) any payments received in respect of any Revolving Facility Obligations are
voided, set aside or otherwise required to be returned, but would not have been
voided, set aside or otherwise required to be returned, in either case if the
Incremental Term Loans had been subject to a separate junior lien on the
Collateral, and any payment or distribution is made in respect of the Collateral
to or for the benefit or account of the Incremental

 

126

--------------------------------------------------------------------------------


 

Term Loan Claimholders, such payment or distribution shall be held in trust for
the benefit of Revolving Facility Claimholders up to an amount equal to the
additional amount that would have been paid, payable or distributed in respect
of the Revolving Facility Obligations, or not voided, set aside or otherwise
required to be returned, if such separate junior lien had existed, and shall be
promptly transferred or delivered to the Agent for application to the Revolving
Facility Obligations in the manner provided in Section 2.18.

 

(f)            Anything contained herein to the contrary notwithstanding, the
Incremental Term Loan Claimholders shall not be entitled to share in or receive
any Collateral Proceeds or any liens or claims on, based on or otherwise arising
from or with respect to any Collateral (including claims in any Bankruptcy
Proceeding), until the Discharge of Revolving Facility Obligations or to the
extent that the aggregate amount of the Revolving Facility Obligations and
obligations in respect of the Incremental Term Loans then outstanding exceeds
the aggregate value of the Collateral (net of prior liens and encumbrances) so
that no portion of the claims of the Revolving Facility Claimholders in such
Bankruptcy Proceeding shall be deemed an unsecured claim as a result of such
excess.

 

SECTION 7.04.              Exercise of Remedies.

 

(a)           So long as the Discharge of Revolving Facility Obligations has not
occurred, whether or not any Bankruptcy Proceeding has been commenced by or
against any Borrower or any other Loan Party:

 

(i)            the Incremental Term Loan Lenders:

 

(A)          will not, independently without the express consent and, if
requested by the Agent or the Required Lenders, a joinder by the Required
Lenders (or the Agent on their behalf), exercise or seek to exercise any rights
or remedies (including any right of set-off or recoupment) with respect to any
Collateral (including the exercise of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the Incremental Term Loan Lenders and/or the
Agent is a party) or institute or commence (or join with any other Person, other
than the Required Lenders, in commencing) any enforcement, collection,
execution, levy or foreclosure action or proceeding (including any Bankruptcy
Proceeding) with respect to any Lien held by it or for its benefit under the
Collateral Documents or otherwise;

 

(B)           will not contest, protest or object to any foreclosure proceeding
or action brought by the Revolving Facility Claimholders or the Agent, on behalf
of any or all of the Revolving Facility Claimholders, or any other exercise by
the Revolving Facility Claimholders, or the Agent, on behalf of any or all of
the Revolving Facility Claimholders, of any rights and remedies relating to the
Collateral or otherwise under the Collateral Documents, applicable law or
otherwise, provided that the respective interests of the Incremental Term Loan
Claimholders attach to the proceeds thereof, subject to the relative priorities
described in Section 2.18;

 

127

--------------------------------------------------------------------------------


 

(C)           will not object to the forbearance by the Revolving Facility
Claimholders, or the Agent, on behalf of the Revolving Facility Claimholders, or
the refusal of the Revolving Facility Claimholders, or the Agent, on behalf of
the Revolving Facility Claimholders, to consent to any requested act by the
Incremental Term Loan Claimholders, or from the Revolving Facility Claimholders,
or the Agent, on behalf of the Revolving Facility Claimholders, bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Collateral; and

 

(D)          will not, independently, without the express written consent and,
if required by the Agent or the Required Lenders, a joinder by the Required
Lenders, file, pursuant to Section 109 or 303 of the Bankruptcy Code or
otherwise, a petition in order to commence a Bankruptcy Proceeding against any
Borrower and/or any other Loan Party (an “Involuntary Insolvency Proceeding”). 
In the event that any Revolving Facility Claimholder or the Agent, acting on
behalf of the Revolving Facility Claimholders, files a petition with the
bankruptcy court pursuant to Section 109 of the Bankruptcy Code in order to
commence an Involuntary Insolvency Proceeding, the Incremental Term Loan
Claimholders agree that they will not oppose such petition or support any Person
opposing such petition.

 

(ii)           Subject to Section 7.05, the Revolving Lenders and the Agent,
acting on behalf of the Revolving Facility Claimholders, shall have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and make determinations regarding the release,
disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of the Incremental Term Loan Claimholders or
the Agent, acting on behalf of the Incremental Term Loan Claimholders; except,
however, that, if requested by the Agent, the Incremental Term Loan Claimholders
shall join and shall otherwise support any such action taken by the Revolving
Facility Claimholders; provided, that

 

(A)          in any Bankruptcy Proceeding commenced by or against any Borrower
or any other Loan Party, the Incremental Term Loan Claimholders may file a proof
of claim or statement of interest with respect to the Incremental Term Loan
Obligations,

 

(B)           the Incremental Term Loan Claimholders may join in any action
undertaken by the Revolving Facility Claimholders in order to preserve or
protect the Lien of the Agent on the Collateral, and

 

(C)           the Incremental Term Loan Claimholders shall be entitled to file
any necessary responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Incremental Term Loan
Claimholders, including any claims secured by the Collateral, if any, in each
case in accordance with the terms of this Agreement.

 

128

--------------------------------------------------------------------------------


 

In exercising rights and remedies with respect to the Collateral, the Revolving
Lenders and the Agent, on behalf of the Revolving Facility Claimholders, may
enforce the provisions of the Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion.  The Incremental Term Loan Claimholders agree that the
Revolving Facility Claimholders are not acting as the agent of the Incremental
Term Loan Claimholders and do not otherwise owe them any fiduciary duty, and may
instead act for all purposes in a manner that maximizes the interests of the
Revolving Facility Claimholders.  Such exercise and enforcement shall include
the rights of an agent appointed by the Required Lenders to sell or otherwise
dispose of Collateral upon foreclosure, or to consent to the sale or other
disposition of Collateral by or on behalf of any Loan Party, to incur expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC of any applicable jurisdiction and
of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(b)           The Incremental Term Loan Lenders agree that they will not take or
receive any Collateral Proceeds in connection with the exercise of any right or
remedy (including set-off or recoupment) with respect to any Collateral, and
that any Collateral or Collateral Proceeds taken or received by the Agent, for
the benefit of the Incremental Term Loan Claimholders, will be paid over to, or
held by, the Agent for the benefit of the Revolving Facility Claimholders,
unless and until the Discharge of Revolving Facility Obligations.  Without
limiting the generality of the foregoing, unless and until the Discharge of
Revolving Facility Obligations, except as expressly provided in
Section 7.04(a)(ii), the sole right of the Incremental Term Loan Claimholders
with respect to the Collateral is for the Agent to hold a Lien on the Collateral
to secure the Incremental Term Loan Obligations owing to them pursuant to the
Loan Documents for the period and to the extent granted therein.

 

(c)           Subject to the proviso in clause (ii) of Section 7.04(a) and
Section 7.05(d), the Incremental Term Loan Lenders agree that (i) the
Incremental Term Loan Claimholders will not take any action that would hinder,
delay or impede or object to any exercise of remedies of the Revolving Facility
Claimholders (or the Agent on behalf of any or all of the Revolving Facility
Claimholders or in accordance with the directions of the Required Lenders) under
the Loan Documents, including any sale, lease, exchange, transfer or other
disposition of the Collateral, whether by foreclosure or otherwise, and whether
by the Agent on behalf of the Revolving Facility Claimholders or by any Loan
Party with the consent of the Required Lenders, and (ii) the Incremental Term
Loan Lenders hereby waive any and all rights they may have as a secured creditor
or otherwise to object to the manner or order in which the Revolving Loan
Claimholders (or the Agent on behalf of the Revolving Loan Claimholders) seek to
enforce or collect the Revolving Facility Obligations or the Liens granted in
any of the Collateral.

 

(d)           The Incremental Term Loan Lenders hereby acknowledge and agree
that no covenant, agreement or restriction contained in the Loan Documents shall
be deemed to restrict in any way the rights and remedies of the Revolving
Facility Claimholders with respect to the Collateral as set forth in this
Agreement and the other Loan Documents.

 

(e)           If any Incremental Term Loan Claimholder, contrary to this
Agreement, commences or participates in any action or proceeding against any
Loan Party or the Collateral,

 

129

--------------------------------------------------------------------------------


 

the Agent or the Revolving Lenders may interpose in the name of the Revolving
Facility Claimholders the making of this Agreement as a defense or dilatory
plea.

 

(f)            Should any Incremental Term Loan Claimholder, contrary to this
Agreement, in any way take, or attempt or threaten to take, any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, the Agent or the Revolving Lenders (in its own name or in the
name of a Loan Party) may obtain relief against such Incremental Term Loan
Claimholder by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by the Incremental Term Loan
Claimholders that (i) the Revolving Facility Claimholders’ damages from such
actions may be difficult to ascertain and may be irreparable, and (ii) the
Incremental Term Loan Claimholders waive any defense that the Revolving Facility
Claimholders cannot demonstrate damage or can be made whole by the awarding of
damages and any requirement for the posting of a bond.

 

SECTION 7.05.              Insolvency and Liquidation Proceedings.

 

(a)           Use of Cash Collateral and Financing Issues.  Until the Discharge
of Revolving Facility Obligations, if any Borrower or any other Loan Party shall
be subject to any Bankruptcy Proceeding and the Required Lenders, or the Agent,
acting on behalf of the Revolving Facility Claimholders, shall desire to permit
the use of cash collateral on which the Revolving Loan Claimholders or any other
creditor has a Lien or to permit any Borrower or any other Loan Party to obtain
financing, from one or more of the Revolving Lenders (including under this
Agreement) under Section 363 or Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (each, a “DIP Financing”), then the Incremental Term Loan
Claimholders and the Agent, acting on behalf of the Incremental Term Loan
Claimholders, agree that they will raise no objection to such use of cash
collateral or DIP Financing nor support any other Person objecting to, such use
of cash collateral or DIP Financing and will not request any form of adequate
protection or any other relief in connection therewith (except as agreed by the
Agent, acting on behalf of the Revolving Facility Claimholders, or to the extent
expressly permitted by Section 7.05(d)) and, to the extent the Liens securing
the Revolving Facility Obligations are subordinated to or pari passu with any
such DIP Financing provided by the Revolving Lenders, the Incremental Term Loan
Lenders agree that Agent may subordinate the Liens in the Collateral to the
extent held for the benefit of the Incremental Term Loan Lenders to (x) the
Liens securing such DIP Financing (and all obligations relating thereto),
(y) any adequate protection Liens provided to the Agent on behalf of the
Revolving Facility Claimholders or any of them (or any other agent on their
behalf) and (z) any “carveout” for professional or United States Trustee fees
agreed to by the Revolving Lenders or the Agent (or any other agent), acting on
behalf of the Revolving Facility Claimholders; and (B) agrees that notice
received two (2) calendar days prior to the entry of an order approving such
usage of cash collateral or approving such DIP Financing shall be adequate
notice.  If any Loan Party shall be subject to any Bankruptcy Proceeding, the
Incremental Term Loan Lenders agree that (other than with respect to any DIP
Financing provided by any or all of the Revolving Lenders in accordance with the
immediately preceding clause (i) and except as otherwise may be instructed by
the Required Lenders) they will not consent to provide or participate in, or
otherwise support, any DIP Financing that, pursuant to Section 364(d) of the
Bankruptcy Code or otherwise, would be secured by a lien on any portion of the
Collateral that is senior or equal to the lien of the Agent for the benefit of
the any or all of

 

130

--------------------------------------------------------------------------------


 

the Revolving Facility Claimholders (or any other agent acting on their behalf)
on the Collateral.  The Incremental Term Loan Lenders further agree that, except
as otherwise instructed by the Required Lenders, they will join in or otherwise
support any objection filed by the Revolving Lenders to any proposed
DIP Financing by any Person that would be secured by a lien on any portion of
the Collateral that is senior or equal to the liens of the Agent held for the
benefit of the Revolving Facility Claimholders on the Collateral.

 

(b)           Sale Issues.  The Incremental Term Loan Lenders agree that they
will not raise any objection to or oppose a sale or other disposition of any
Collateral (including any post-petition assets subject to liens in favor of the
Lenders or the Agent on behalf of any Lenders or any other agent) free and clear
of its Liens or other claims under Section 363 of the Bankruptcy Code if the
Required Lenders under this Agreement have consented to such sale or disposition
of such assets, so long as the interests of the Incremental Term Loan
Claimholders in the Collateral (and any post-petition assets subject to liens in
favor of the Lenders or the Agent on behalf of Lenders or any other agent)
attach to the proceeds thereof, subject to the terms of this Agreement.  If
requested by the Required Lenders in connection therewith, the Incremental Term
Loan Claimholders shall affirmatively consent to such a sale or disposition and
take such other action as may be required in connection therewith.

 

(c)           Relief from the Automatic Stay.  Until the Discharge of Revolving
Facility Obligations, the Incremental Term Loan Claimholders agree that none of
them shall (i) seek relief from the automatic stay or any other stay in any
Bankruptcy Proceeding in respect of the Collateral, without the prior written
consent of, and, if required by Agent or the Required Lenders, a joinder in any
such action by, the Required Lenders, or (ii) oppose any request by any
Revolving Facility Claimholder (or the Agent on behalf of any Revolving Facility
Claimholder) to seek relief from the automatic stay or any other stay in any
Bankruptcy Proceeding in respect of the Collateral.

 

(d)           Adequate Protection.

 

(i) The Incremental Term Loan Claimholders agree that none of them shall contest
(or support any other person contesting) (A) any request by the Revolving
Facility Claimholders or the Agent, acting on behalf of the Revolving Facility
Claimholders, for adequate protection or (B) any objection by the Revolving
Facility Claimholders to any motion, relief, action or proceeding based on the
Revolving Facility Claimholders claiming a lack of adequate protection.  In any
Bankruptcy Proceeding, the Incremental Term Loan Claimholders may not, without
the express written consent of, or joinder by, the Required Lenders,
independently seek adequate protection in respect of the Incremental Term Loan
Obligations.  In the event the Revolving Facility Claimholders seek or request
adequate protection in respect of Revolving Facility Obligations and such
adequate protection is granted in the form of additional collateral, then the
Incremental Term Loan Claimholders agree that their rights in respect of any
Lien on such additional collateral securing the Incremental Term Loan
Obligations shall be junior to the rights in respect of such Liens securing the
Revolving Facility Obligations and any DIP Financing (and all obligations
relating thereto) and to any other Liens granted to the Revolving Facility
Claimholders (or the Agent or any other agent for

 

131

--------------------------------------------------------------------------------


 

the benefit of any or all of the Revolving Facility Claimholders) as adequate
protection, in each case on the same basis as set forth in Section 2.18.

 

(ii) Similarly, if the Revolving Facility Claimholders and the Incremental Term
Loan Claimholders are granted adequate protection in the form of a superpriority
claim, then the Incremental Term Loan Claimholders agree that their interest in
any such superpriority claim will be junior in all respects to interests of the
Revolving Facility Claimholders in such superpriority claim.

 

(e)           No Waiver.  Nothing contained herein shall prohibit or in any way
limit the Revolving Facility Claimholders or the Agent, acting on behalf of the
Revolving Facility Claimholders, from objecting in any Bankruptcy Proceeding or
otherwise to any action taken by the Incremental Term Loan Claimholders in
violation of this Agreement, including the seeking by the Incremental Term Loan
Claimholders or the Agent, acting on behalf of the Incremental Term Loan
Claimholders, of adequate protection or the asserting by the Incremental Term
Loan Claimholders or the Agent, acting on behalf of the Incremental Term Loan
Claimholders, of any of its rights and remedies under the Loan Documents or
otherwise without the express written consent of the Required Lenders; provided,
however, that this Section 7.05(e) shall not limit the rights of the Incremental
Term Loan Claimholders under the proviso in Section 7.04(a)(ii) or under
Section 7.05(d) or Section 7.05(h).

 

(f)            Avoidance Issues.  In addition to any other rights provided to
the Revolving Facility Claimholders hereunder (including Section 7.03(e)), if
any Revolving Facility Claimholder is required in any Bankruptcy Proceeding, or
otherwise, to turn over or otherwise pay to the estate of any Borrower or any
other Loan Party any amount in respect of a Revolving Facility Obligation (a
“Recovery”), then such Revolving Facility Claimholders shall be entitled to a
reinstatement of Revolving Facility Obligations with respect to all such
recovered amounts.  If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement. 
Collateral or Collateral Proceeds received by the Incremental Term Loan
Claimholders or the Agent, acting on behalf of the Incremental Term Loan
Claimholders, after the Discharge of Revolving Facility Obligations and prior to
the reinstatement of such Revolving Facility Obligations shall be delivered to
the Revolving Lenders upon such reinstatement.

 

(g)           Reorganization Securities.  If, in any Bankruptcy Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of Revolving Facility
Obligations and on account of Incremental Term Loan Obligations, then, to the
extent the debt obligations distributed on account of the Revolving Facility
Obligations and on account of the Incremental Term Loan Obligations are secured
by Liens upon the same property, the provisions of this Agreement will survive
the distribution of such debt obligations pursuant to such plan and will apply
with like effect to the Liens securing such debt obligations.

 

132

--------------------------------------------------------------------------------


 

(h)           Post-Petition Claims.

 

(i) Neither the Incremental Term Loan Claimholders nor the Agent, acting on
behalf of the Incremental Term Loan Claimholders, shall oppose or seek to
challenge any claim by the Revolving Facility Claimholders or the Agent, acting
on behalf of the Revolving Facility Claimholders, for allowance in any
Bankruptcy Proceeding of Revolving Facility Obligations consisting of
post-petition interest, fees, costs, charges or expenses to the extent of the
value of the Collateral subject to the Lien of the Agent to secure the Revolving
Facility Obligations, without regard to the existence of the Lien of the Agent
to secure the Incremental Term Loan Obligations.

 

(ii) Neither the Revolving Facility Claimholders nor the Agent, acting on behalf
of the Revolving Facility Claimholders shall oppose or seek to challenge any
claim by the Incremental Term Loan Claimholder or the Agent, acting on behalf of
the Incremental Term Loan Claimholders, for allowance in any Bankruptcy
Proceeding of Incremental Term Loan Obligations consisting of post-petition
interest, fees, costs, charges or expenses to the extent of the value of the
Incremental Term Loan Claimholders’ Lien on the Collateral (after taking into
account the Revolving Facility Obligations).

 

(i)            Waiver.  The Incremental Term Loan Claimholders waive any claim
they may hereafter have against the Revolving Facility Claimholders arising out
of the election of the Revolving Facility Claimholders or Agent, acting on
behalf of the Revolving Facility Claimholders, of the application of
Section 1111(b)(2) of the Bankruptcy Code, or out of any cash collateral or
financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Bankruptcy Proceeding.

 

(j)            Expense Claims.  Neither the Incremental Term Loan Claimholders
nor the Agent, acting on behalf of the Incremental Term Loan Claimholders will
(i) contest the payment of fees, expenses or other amounts to any Revolving
Facility Claimholder or the Agent, acting on behalf of the Revolving Facility
Claimholders, under Section 506(b) of the Bankruptcy Code or otherwise to the
extent provided for in this Agreement or (ii) assert or enforce, at any time
prior to the Discharge of Revolving Facility Obligations, any claim under
Section 506(c) of the Bankruptcy Code senior to or on parity with the Revolving
Facility Obligations for costs or expenses of preserving or disposing of any
Collateral.

 

(k)           Other Matters.  To the extent that any Incremental Term Loan
Claimholder or the Agent, acting on behalf of the Incremental Term Loan
Claimholders, has or acquires rights under Section 361, Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Collateral, the
Incremental Term Loan Claimholders agree not to assert any of such rights
without the prior written consent of the Required Lenders; provided that if
requested by the Required Lenders, the Incremental Term Loan Lenders shall
timely exercise such rights in the manner requested by the Required Lenders,
including any rights to payments in respect of such rights.

 

(l)            Effectiveness in Bankruptcy Proceedings.  Sections 7.03 through
7.05, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, shall be effective
before, during and after the commencement of a Bankruptcy Proceeding.  All
references in such Sections to any Loan Party

 

133

--------------------------------------------------------------------------------


 

shall include such Person as a debtor-in-possession and any receiver or trustee
for such Person in any Bankruptcy Proceeding.

 

ARTICLE VIII

 

THE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Agent
and each of the Co-Collateral Agents (each, an “Appointed Agent”) as its agent
and authorizes each Appointed Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to each Appointed Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto, and
each of the parties hereto hereby consents to such appointment of the Agent as
successor to the Original Agent in the Original Agent’s capacity as “Agent” and
“Revolving Facility Agent” (as defined in the Intercreditor Agreement) hereunder
and under each other Loan Document.  Without limiting the generality of the
foregoing, the Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any Loan
Party or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) together with the Co-Collateral Agents,
manage, supervise or otherwise deal with Collateral; and (e) take any
enforcement action or otherwise exercise any rights or remedies with respect to
any Collateral under the Loan Documents, applicable law or otherwise.  The
Appointed Agents alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts or Eligible Inventory, or whether to
impose or release any reserve, which determinations and judgments, if exercised
in good faith, shall exonerate each Appointed Agent from liability to any Lender
or other Person for any error in judgment.

 

Any bank serving as an Appointed Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Appointed Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Loan Parties or any subsidiary of a Loan Party or other Affiliate
thereof as if it were not the Agent hereunder.

 

No Appointed Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents.  Without limiting the generality of the
foregoing, (a) no Appointed Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Appointed Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Appointed Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, no Appointed Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of its subsidiaries that is communicated to or obtained by
the bank serving as

 

134

--------------------------------------------------------------------------------


 

an Appointed Agent or any of its Affiliates in any capacity.  No Appointed Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of, or for any losses not directly and solely
caused by, its own gross negligence or willful misconduct.  No Appointed Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Appointed Agent by the Borrower Agent or a Lender, and
no Appointed Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

 

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agent and the other Lenders thereof in writing.  Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Agent and the Required Lenders, it will not take any
enforcement action, accelerate the Obligations under any Loan Documents, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of
Collateral.  Notwithstanding the foregoing, however, a Lender may take action to
preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Obligations held by such Lender, including the filing of proofs of claim
in a Bankruptcy Proceeding.  Unless and until the Required Lenders otherwise
direct the Agent to cease making Revolving Loans and the Issuing Banks to cease
issuing Letters of Credit after the occurrence and during the continuance of an
Event of Default or other failure of the Borrowers to comply with Article IV
hereof, the Lenders will fund their Applicable Percentage of all Revolving Loans
and L/C Disbursements and participate in all Swingline Loans and Letters of
Credit whenever made or issued, which are requested by the Borrower Agent and
agreed to by the Agent, provided, however, the making of any such Revolving
Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Lender of any Event of Default or of the
provisions of Article IV on any future occasion or a waiver of any rights or the
Agent and the Lenders as a result of any such Event of Default or failure to
comply.

 

Each Appointed Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Appointed Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  Each Appointed Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

135

--------------------------------------------------------------------------------


 

Each Appointed Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more agents, co-agents or sub-agents
appointed by such Appointed Agent.  Each Appointed Agent and any such agents,
co-agents or sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The Lenders shall
execute and deliver such documents as any Appointed Agent deems appropriate to
vest any rights or remedies in such agents, co-agents or sub-agent.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
agents, co-agents or sub-agent and to the Related Parties of any Appointed Agent
and any agents, co-agents or such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Appointed Agent.

 

Subject to the appointment and acceptance of a successor to any Appointed Agent
as provided in this paragraph, any Appointed Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Agent.  Upon any such
resignation, the Required Lenders (or the Required Incremental Term Loan Lenders
after the Discharge of Revolving Facility Obligations) shall have the right,
with the consent (not to be unreasonably withheld or delayed) of the Company, to
appoint a successor; provided that, during the existence and continuation of an
Event of Default, no consent of the Company shall be required.  If no successor
shall have been so appointed by the Required Lenders or the Required Incremental
Term Loan Lenders, as applicable, and shall have accepted such appointment
within 30 days after the retiring Appointed Agent gives notice of its
resignation, then the retiring Appointed Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent which shall be a commercial bank or
an Affiliate of any such commercial bank reasonably acceptable to the Company. 
Upon the acceptance of its appointment as an Appointed Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Appointed Agent, and the
retiring Appointed Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Appointed Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor.  After the Appointed Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Appointed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Appointed Agent.  Any
successor to Bank of America, N.A. by merger or acquisition of stock or this
loan shall continue to be the Agent hereunder without further act on the part of
the parties hereto, unless such successor resigns as provided above.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Appointed Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Appointed Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of any Appointed Agent; (b) no Appointed Agent
(i) makes any

 

136

--------------------------------------------------------------------------------


 

representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report or (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agent undertakes
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold each Appointed Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by any Appointed Agent or such other Person as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender and any action such Lender may take as a result
of or any conclusion it may draw from any such Report.

 

The co-arrangers, joint bookrunners, co-syndication agents and the
co-documentation agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.              Notices.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

if to any Loan Party, to the Borrower Agent at:

 

One Marcus Square
1618 Main Street
Dallas, TX 75201
Attention:  General Counsel
Facsimile No:  (214) 743-7611

 

if to Bank of America, N.A., as the Agent, a Co-Collateral Agent, an Issuing
Bank or the Swingline Lender, at:

 

100 Federal Street

Boston, MA 02110
Attention:  David Vega
Facsimile No:  617-434-4131

 

137

--------------------------------------------------------------------------------


 

With a copy to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, MA 02108

Attention: David S. Berman

Facsimile No: 617-880-3456

 

if to Wells Fargo Bank, National Association, as a Co-Collateral Agent or an
Issuing Bank, at:

 

Wells Fargo Bank, N.A.
One Boston Place, 18th Floor

Boston, MA 02108

Attention: Danielle Baldinelli

Facsimile No:  617-523-4027

 

With a copy to:

David W. Morse

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, NY 10169

Facsimile No: 917-368-7122

 

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Agent and the applicable Lender. 
The Agent or the Borrower Agent (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an

 

138

--------------------------------------------------------------------------------


 

Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

SECTION 9.02.              Waivers; Amendments.  (a)  No failure or delay by the
Agent, an Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent, the Issuing Banks and the Lenders hereunder
and under any other Loan Document are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, to the extent permitted by
law, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Agent, any
Lender or an Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders (or, after Discharge of
Revolving Facility Obligations, the Required Incremental Term Loan Lenders) or,
(ii) in the case of any other Loan Document (other than any such amendment to
effectuate any modification thereto expressly contemplated by the terms of such
other Loan Documents), pursuant to an agreement or agreements in writing entered
into by the Agent and the Loan Party or Loan Parties that are parties thereto,
with the consent of the Required Lenders (or, after Discharge of Revolving
Facility Obligations, the Required Incremental Term Loan Lenders); provided that
no such agreement shall (A) increase the Commitment of any Lender without the
written consent of such Lender; it being understood that a waiver of any
condition precedent set forth in Article IV or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Commitments, or the
making of any Protective Advance, so long as in compliance with the provisions
of Section 2.04, shall not constitute an increase of any Revolving Commitment of
any Revolving Lender; provided that any change to the second proviso to the
second sentence of Section 2.04(a) shall require the written consent of each
Revolving Lender, (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Revolving Facility Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby; provided that only the consent of the
Required Lenders (or, after Discharge of Revolving Facility Obligations, the
Required Incremental Term Loan

 

139

--------------------------------------------------------------------------------


 

Lenders) shall be necessary to amend the provisions of Section 2.13(d) providing
for the default rate of interest, or to waive any obligations of the Borrowers
to pay interest at such default rate, (D) change Section 2.18(b) or (c) in a
manner that would alter the manner in which payments are shared or the relative
priorities of such payments, in each case without the written consent of each
Lender, (E) increase the advance rates set forth in the definition of Borrowing
Base without the written consent of each Revolving Lender, (F) change any of the
provisions of this Section or the definition of “Required Lenders”, “Super
Majority Lenders” or any other provision of any Loan Document specifying the
number or percentage of Revolving Lenders (or Revolving Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Revolving Lender, (G)(1) release any Borrower or (2) release any material
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents, including pursuant to
Section 6.03, 6.05 or 10.12 hereof), without the written consent of each Lender,
(H) change the definition of “Required Incremental Term Loan Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Incremental Term Loan Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Incremental Term Loan Lender, (I) amend the
Inventory Covenant in a manner that is adverse to the Incremental Term Loan
Lenders without the consent of the Required Incremental Term Loan Lenders,
(J) except as provided in clause (c) or (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender, (K) except as expressly permitted herein or in
any other Loan Document, subordinate the Obligations hereunder or the Liens
granted hereunder or under the other Loan Documents, to any other Indebtedness
or Lien, as the case may be without the written consent of each Lender directly
affected thereby, or (L)(1) make any change to the definition of “Eligible
Inventory”, “Eligible Account” or “Net Orderly Liquidation Value” or add any new
categories of eligible assets, in each case, that would have the effect of
increasing the amount of the Borrowing Base or (2) amend any of Section 7.03,
7.04 or 7.05,  in the case of each of the foregoing clauses (1) and (2), without
the written consent of the Super Majority Lenders; and provided further that
(x) no such agreement shall (1) increase the Commitment of any Incremental Term
Loan Lender without the written consent of such Incremental Term Loan Lender; it
being understood that a waiver of any condition precedent set forth in
Article IV or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Incremental Term Loan Commitments or Incremental Term Loans,
shall not constitute an increase of any Incremental Term Loan Commitment of any
Incremental Term Loan Lender, (2) reduce or forgive the principal amount of any
Incremental Term Loan or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Incremental Term Loan Lender directly affected thereby, (3) postpone any
scheduled date of payment of the principal amount of any Incremental Term Loan,
or any date for the payment of any interest, fees or other Incremental Term Loan
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Incremental Term
Loan Commitment, without the written consent of each Incremental Term Loan
Lender directly affected thereby; provided that only the consent of the Required
Incremental Term Loan Lenders shall be necessary to amend any provisions
providing for the default rate of interest in respect of Incremental Term Loans,
or to waive any obligations of the Borrowers to pay interest in respect of
Incremental Term Loans at such default rate, (4) change Section 2.18(c) in a
manner that would alter the

 

140

--------------------------------------------------------------------------------


 

manner in which payments are shared amongst Incremental Term Loan Lenders,
without the written consent of each Incremental Term Loan Lender and (5) change
the definition of “Required Incremental Term Loan Lenders” or any other
provision of any Loan Document specifying the number or percentage of
Incremental Term Loan Lenders (or Incremental Term Loan Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Incremental Term Loan Lender, (y) so long as the same is in compliance with
the provisions of Section 2.23(c), any Incremental Term Loan Amendment may be
implemented without the consent of any Lender other than the Incremental Term
Loan Lenders that are parties to such Incremental Term Loan Amendment and the
Agent, and (z) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agent, any Co-Collateral Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the Agent, such
Co-Collateral Agent, such Issuing Bank or the Swingline Lender, as the case may
be, or amend the definitions of Availability Reserves, Borrowing Base, Borrowing
Base Certificate, Excess Availability, Reserves or Liquidity Event or any other
terms to the extent affecting such definitions without the prior written consent
of the Co-Collateral Agents.  The Agent may also amend the Commitment Schedule
to reflect assignments entered into pursuant to Section 9.04.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased without the consent of such
Lender (it being understood that any Commitment or Loan held or deemed held by
any Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

(c)           The Lenders hereby irrevocably agree that the Liens granted to the
Agent by the Loan Parties on any Collateral shall be automatically released
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), the
termination, expiration or, to the extent effected in a manner reasonably
acceptable to the relevant Issuing Banks or as otherwise provided for herein,
cash collateralization or back-stopping of all outstanding Letters of Credit and
the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to the Agent, (ii) upon the sale or other disposition of the
property constituting such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Loan Party, upon termination or
expiration of such lease, (iv) subject to paragraph (b) of this Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Loan Guarantor, upon the release of such Guarantor from its
obligations under its Loan Guaranty in accordance with the provisions of this
Agreement, (vi) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to the Collateral Documents or (vii) as required pursuant to
the terms of the Intercreditor Agreement; provided that the Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $5,000,000 during each fiscal year without consent of any Lender.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all

 

141

--------------------------------------------------------------------------------


 

interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral to the extent
required under the provisions of the Loan Documents.

 

(d)           Notwithstanding anything to the contrary contained in
Section 9.02, guarantees, collateral security documents and related documents
executed by Foreign Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Agent and may be amended and waived with the
consent of the Agent at the request of the Borrower Agent without the need to
obtain the consent of any other Lenders if such amendment or waiver is delivered
in order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

(e)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Revolving Lender”, “each Incremental Term Loan
Lender”, “each Lender”, “each Revolving Lender directly affected thereby”, “each
Incremental Term Loan Lender directly affected thereby” or “each Lender directly
affected thereby”, the consent of the Required Lenders or Required Incremental
Term Loan Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Company may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Company and the Agent shall agree, as of such
date, to purchase for cash at par the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) the replacement Lender
shall pay the processing and recordation fee referred to in
Section 9.04(b)(ii)(C), if applicable in accordance with the terms of such
Section, (iii) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver or consent and (iv) the Borrowers
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including, without limitation, payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

(f)            Prior to the Discharge of Revolving Facility Obligations, any
amendment, modification, termination or waiver of or consent with respect to any
provision of this Agreement solely affecting the Incremental Term Loan Lenders
or expressly modifying any provision of any Loan Document in a manner that
expressly treats the Incremental Term Loan Lenders differently than the
Revolving Lenders, shall be in writing and signed by the Agent and the Required
Incremental Term Loan Lenders.  Prior to the Discharge of Revolving Facility
Obligations, it is understood that no Incremental Term Loan Lender shall have
any voting or consent rights under, or with respect to, any Loan Document other
than pursuant to the limited exceptions expressly provided herein.

 

142

--------------------------------------------------------------------------------


 

SECTION 9.03.              Expenses; Indemnity; Damage Waiver.  (a)  The Company
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Agent, each of the Co-Collateral Agents and their respective Affiliates,
including the reasonable fees, charges and disbursements of Riemer & Braunstein
LLP, counsel for the Agent, and of Otterbourg, Steindler, Houston and Rosen,
P.C., counsel to Wells Fargo Bank, National Association, as a Co-Collateral
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation of the Loan Documents and
related documentation, (ii) all reasonable documented out-of-pocket expenses
incurred by the Agent and the Co-Collateral Agents and their respective
Affiliates, including the reasonable fees, charges and disbursements of outside
legal counsel to the Agent and the Co-Collateral Agents, in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(iii) all reasonable documented out-of-pocket expenses incurred by the Agent,
the Co-Collateral Agents, Issuing Banks or the Lenders, including the reasonable
documented fees, charges and disbursements of any counsel for the Agent, for any
Co-Collateral Agent and for one law firm retained by the Lenders (absent a
conflict of interest in which case the Lenders may engage and be reimbursed for
one additional counsel), in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable documented out-of-pocket
expenses incurred during any workout, restructuring or related negotiations in
respect of such Loans of Letters of Credit, and (iv) subject to any other
provisions of this Agreement and the Loan Documents, all reasonable documented
out-of-pocket expenses incurred by the Agent and the Co-Collateral Agents in the
administration of the Loan Documents.  Expenses reimbursable by the Company
under this Section include, without limiting the generality of the foregoing,
subject to any other applicable provision of any Loan Document, reasonable
documented out-of-pocket costs and expenses incurred in connection with:

 

(i)          appraisals;

 

(ii)         field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Agent or any Co-Collateral Agent or
(notwithstanding any reference to “out-of-pocket” above in this Section 9.03)
the internally allocated fees for each Person employed by the Agent or any
Co-Collateral Agent with respect to each field examination;

 

(iii)        lien and title searches, title insurance and endorsements to Title
Insurance Policies;

 

(iv)       taxes, fees and other charges for recording any Mortgage Amendments
or Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue the Agent’s Liens; and

 

(v)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

143

--------------------------------------------------------------------------------


 

Other than to the extent required to be paid on the Second Amended Effective
Date, all amounts due under this paragraph (a) shall be payable by the Company
within ten (10) Business Days of receipt of an invoice relating thereto and
setting forth such expenses in reasonable detail.

 

(b)           Each Borrower shall indemnify the Agent, the Co-Collateral Agents,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries or to any property owned or operated at any time by
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by any Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

(c)           To the extent that any Borrower fails to pay any amount required
to be paid by it to the Agent, a Co-Collateral Agent, an Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent, such Co-Collateral Agent, such Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable Total
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent, any Co-Collateral Agent, any Issuing Bank or the Swingline Lender in its
capacity as such.

 

(d)           To the extent permitted by applicable law, no party to this
Agreement shall assert, and each hereby waives, any claim against any other
party hereto or any Related Party thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be paid, unless otherwise
specified, promptly after written demand therefor.

 

144

--------------------------------------------------------------------------------


 

SECTION 9.04.              Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (any attempted
assignment or transfer not complying with the terms of this Section shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)          the Company, provided that no consent of the Company shall be
required for (1) an assignment by a Revolving Lender to another Revolving
Lender, an Affiliate of a Revolving Lender or an Approved Fund of a Revolving
Lender or (2) an assignment of Incremental Term Loans to another Lender or an
Affiliate or Approved Fund of a Lender or (3) if an Event of Default specified
in paragraphs (a), (g) or (h) of Section 7.01 has occurred and is continuing,
any other Eligible Assignee and provided further that no consent of the Company
shall be required for an assignment during the primary syndication of this
Agreement to Persons identified by the Agent to the Company on or prior to the
Effective Date and reasonably acceptable to the Company;

 

(B)           the Agent; and

 

(C)           except in the case of any assignment of Incremental Term Loans,
each Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to another Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $1,000,000 unless each

 

145

--------------------------------------------------------------------------------


 

of the Company and the Agent otherwise consent, provided that no such consent of
the Company shall be required if an Event of Default specified in
paragraphs (a), (g) or (h) of Section 7.01 has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver on or
prior to the effective date of such assignment, to the Agent (1) an
Administrative Questionnaire and (2) if applicable, an appropriate Internal
Revenue Service form (such as Form W-8BEN or W-8ECI or any successor form
adopted by the relevant United States taxing authority) as required by
applicable law supporting such assignee’s position that no withholding by any
Loan Party or the Agent for United States income tax payable by such assignee in
respect of amounts received by it hereunder is required, or that a reduction in
the rate of withholding applies.

 

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment). 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the

 

146

--------------------------------------------------------------------------------


 

Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower Agent, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and tax certifications required by
Section 9.04(b)(ii)(D)(2) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05,
2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), the Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)          By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows: 
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, any Co-Collateral Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Agent and
the Co-Collateral Agents to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent or

 

147

--------------------------------------------------------------------------------


 

the Co-Collateral Agents, as the case may be, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(c)           (i)  Any Lender may, without the consent of any Borrower, the
Borrower Agent, the Agent, the Co-Collateral Agents, the Issuing Banks or the
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Agent, the Co-Collateral Agents, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.17(e) as
though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Agent and the Borrower Agent, the option to provide to the Borrowers all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrowers pursuant to this Agreement; provided

 

148

--------------------------------------------------------------------------------


 

that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof and.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 2.15, 2.16 or 2.17), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrowers, the Borrower Agent and the Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(f)            In the event that any Lender shall become an Impacted Lender or
S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the
case of Lenders that are insurance companies (or Best’s Insurance Reports, if
such insurance company is not rated by Insurance Watch Ratings Service)) shall
downgrade the long-term certificate deposit ratings of such Lender, and the
resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)) (or, with respect to any Lender
that is not rated by any such ratings service or provider, the Issuing Banks or
the Swingline Lender shall have reasonably determined that there has occurred a
material adverse change in the financial condition of any such Lender, or a
material impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Lender), then an Issuing Bank shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the Agent, to
replace such Lender with an assignee (in accordance with and subject to the
restrictions contained in paragraph (b) above), and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in paragraph (b) above) all its interests, rights and
obligations in respect of its Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and Regulation or
order of any Governmental Authority and (ii) such Issuing Bank or such assignee,
as the case may be, shall pay to such Lender in immediately available funds on
the date of such assignment at par the principal of and

 

149

--------------------------------------------------------------------------------


 

interest accrued to the date of payment on the Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.

 

SECTION 9.05.              Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agent, a Co-Collateral Agent, an
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06.              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreement with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 9.07.              Severability.  To the extent permitted by law, any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08.              Right of Setoff.  (a) If an Event of Default shall
have occurred and be continuing, each Revolving Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Revolving Lender or Affiliate to or
for the credit or the account of any Borrower or any Loan Guarantor against any
of and all the Secured Obligations

 

150

--------------------------------------------------------------------------------


 

held by such Revolving Lender, irrespective of whether or not such Revolving
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Revolving Lender shall notify the
Borrower Agent and the Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section.  The rights of each
Revolving Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Revolving Lender may have.

 

(b)           After the Discharge of Revolving Facility Obligations, if an Event
of Default shall have occurred and be continuing, each Incremental Term Loan
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Incremental Term Loan
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Incremental Term Loan Lender, irrespective of whether or not such Incremental
Term Loan Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The applicable Incremental Term
Loan Lender shall notify the Borrower Agent and the Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Incremental Term Loan Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Incremental Term Loan Lender may have.

 

NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL
CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.  THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

 

SECTION 9.09.              Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS).

 

151

--------------------------------------------------------------------------------


 

(b)           EACH LOAN PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE BOROUGH
OF MANHATTAN, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH LOAN PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT
MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE
OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.  Nothing herein shall limit the right of the
Agent or any Lender or Co-Collateral Agent to bring proceedings against any Loan
Party in any other court, nor limit the right of any party to serve process in
any other manner permitted by applicable law.  Nothing in this Agreement shall
be deemed to preclude enforcement by the Agent of any judgment or order obtained
in any forum or jurisdiction.

 

SECTION 9.10.              WAIVER OF JURY TRIAL.  To the fullest extent
permitted by Applicable Law, each Loan Party waives the right to trial by jury
(which the Agent and each Secured Party hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral.  Each Loan Party acknowledges that the foregoing waivers are a
material inducement to the Agent entering into this Agreement and that the
Agent, Co-Collateral Agents and the Lenders are relying upon the foregoing in
their dealings with the Loan Parties.  Each Loan Party has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.

 

SECTION 9.11.              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.              Confidentiality.  Each of the Agent, each
Co-Collateral Agent, each Issuing Bank and the each Lender agrees (and each
Lender agrees to cause its SPC, if any) to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, members, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory, governmental or
administrative authority, (c) to the extent required by law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
including, without limitation, any SPC, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations,

 

152

--------------------------------------------------------------------------------


 

(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Agent, an Issuing Bank or any Lender on
a nonconfidential basis from a source other than any Borrower.  For the purposes
of this Section, “Information” means all information received from any Loan
Party relating to the Loan Parties or their businesses, the Sponsors or the
Transactions other than any such information that is available to the Agent, any
Co-Collateral Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13.              Several Obligations; Nonreliance; Violation of Law. 
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that (a) it is not relying on or
looking to any Margin Stock for the repayment of the Borrowings provided for
herein and acknowledges that the Collateral shall not include any Margin Stock
and (b) it is not and will not become a “creditor” as defined in Regulation T or
a “foreign branch of a broker-dealer” within the meaning of Regulation X. 
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Banks nor any Lender shall be obligated to extend credit to any
Borrower in violation of any Requirement of Law.

 

SECTION 9.14.              USA PATRIOT Act; Foreign Asset Control Regulations. 
Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the USA Patriot Act.  The Borrowers will not knowingly use the
proceeds of any Loan or Letter of Credit in violation of the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the USA
Patriot Act).  Furthermore, none of the Borrowers is or will knowingly become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or will knowingly make available
the proceeds of any Loan or Letter of Credit for purposes of financing the
activities of any “blocked person”.

 

SECTION 9.15.              Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Agent and the Co-Collateral Agents and/or their
respective Affiliates from time to time may hold investments in, make other
loans to or have other relationships with any of the Loan Parties and their
respective Affiliates.  In addition, each Loan Party and each Lender hereby
acknowledges that (i) the Agent or its Affiliate made a loan to the

 

153

--------------------------------------------------------------------------------


 

Company under the Senior Secured Term Loan Facility and (ii) an Affiliate of the
Agent was an initial purchaser of the Existing Notes.

 

SECTION 9.16.              Appointment for Perfection.  Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Agent, the Co-Collateral Agents and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession.  Should any Lender or Co-Collateral Agent
(other than the Agent) obtain possession of any such Collateral, such Lender or
Co-Collateral Agent shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.

 

SECTION 9.17.              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18.              Cumulative Effect; Conflict of Terms; Entire
Agreement; Credit Inquiries; No Advisory or Fiduciary Responsibility.  Each Loan
Party hereby agrees and confirms that, notwithstanding the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement:

 

(a)           The provisions of the Loan Documents are cumulative.  The parties
acknowledge that the Loan Documents may use several limitations, tests or
measurements to regulate similar matters, and they agree that these are
cumulative and that each must be performed as provided.  Except as otherwise
provided in another Loan Document (by specific reference to the applicable
provision of this Agreement), if any provision contained herein is in direct
conflict with any provision in another Loan Document (other than the
Intercreditor Agreement), the provision herein shall govern and control.

 

(b)           Time is of the essence of the Loan Documents.  The Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.

 

154

--------------------------------------------------------------------------------


 

(c)           Each Loan Party hereby authorizes the Agent and the Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

 

(d)           In connection with all aspects of each transaction contemplated by
any Loan Document, the Borrowers acknowledge and agree that (a)(i) this credit
facility and any related arranging or other services by the Agent, any
Co-Collateral Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between the Borrowers and such Person;
(ii) the Borrowers have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate; and (iii) the Borrowers
are capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of the Agent, the Co-Collateral Agents, the Lenders, their
Affiliates and any arranger is and has been acting solely as a principal in
connection with this credit facility, is not the financial advisor, agent or
fiduciary for the Borrowers, any of their Affiliates or any other Person, and
has no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) the Agent, the
Co-Collateral Agents, Lenders, their Affiliates and any arranger may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers and their Affiliates, and have no obligation to disclose any of
such interests to the Borrowers or their Affiliates.  To the fullest extent
permitted by applicable law, each Borrower hereby waives and releases any claims
that it may have against the Agent, the Co-Collateral Agents, the Lenders, their
Affiliates and any arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.

 

SECTION 9.19.              Confirmation, Ratification and Affirmation by Loan
Parties.  Each Loan Party hereby agrees and confirms that, notwithstanding the
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement:

 

(e)           The obligations of each Guarantor contained in the Loan Guaranty
shall remain in full force and effect and are hereby confirmed, renewed,
affirmed and continued by this Agreement.

 

(f)            All rights, benefits, interests, duties, liabilities and
obligations of the parties to the Security Documents and the agreements,
documents and instruments executed and delivered in connection therewith are
hereby confirmed, renewed, affirmed and continued hereby.  Without limitation of
the foregoing, all security interests, pledges, assignments and other Liens
previously granted by any Guarantor, as a Grantor, pursuant to the Security
Documents are hereby confirmed, renewed, affirmed and continued, and all such
security interests, pledges, assignments and other Liens shall remain in full
force and effect as security for all Secured Obligations with no change in the
priority applicable thereto, in each case, subject only to Liens permitted under
the Loan Documents, to the extent provided therein.

 

(g)           This affirmation under this Section 9.18 does not extinguish the
indebtedness or liabilities outstanding in connection with the Existing Credit
Agreement,

 

155

--------------------------------------------------------------------------------


 

the Loan Guaranty or the Security Documents, nor does it constitute a novation
with respect thereto; rather, such indebtedness and liabilities have been
redenominated, as set forth herein.

 

(h)           Each reference in the Loan Guaranty and each Security Document to
the “Credit Agreement” or “Revolving Facility Credit Agreement” shall mean and
be a reference to this Agreement, and each reference to any other term defined
in the Existing Credit Agreement shall be a reference to such term as amended by
the execution and delivery of this Agreement.

 

(i)            Each Guarantor acknowledges and stipulates that the Loan
Guaranty, the Security Documents and each other Loan Document (including,
without limitation, in each reference herein to the Loan Documents), each
Banking Services Agreement and each Swap Agreement in respect of Secured Swap
Obligations executed by such Guarantor are legal, valid and binding obligations
of such Guarantor that are enforceable against such Guarantor in accordance with
the terms thereof, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium, or other laws affecting
creditors’ rights generally and by general principles of equity, as set forth in
such Loan Documents, and the security interests and liens granted under Security
Documents and each other Loan Document by such Guarantor in favor of the Agent,
for the benefit of the Secured Parties, are and continue to be, duly perfected,
security interests and liens having the priority set forth in the Intercreditor
Agreement, in each case, to the full extent provided by the terms of the
Security Documents and each other Loan Document and subject only to Liens
permitted under the Loan Documents, to the extent provided therein.

 

SECTION 9.20.              INTERCREDITOR AGREEMENT.  (a) REFERENCE IS MADE TO
THE INTERCREDITOR AGREEMENT.  EACH LENDER HEREUNDER (A) CONSENTS TO THE
SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS REVOLVING FACILITY AGENT AND ON BEHALF OF
SUCH LENDER.  THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE
LENDERS UNDER THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT TO EXTEND CREDIT
AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.

 

(b)           EACH LENDER FURTHER AGREES THAT THE AGENT MAY TAKE ALL ACTIONS
UNDER THE INTERCREDITOR AGREEMENT DEEMED APPROPRIATE BY THE AGENT TO EFFECT THE
RESTATEMENT, INCLUDING, WITHOUT LIMITATION, EXECUTION AND DELIVERY OF ANY
JOINDER AGREEMENT AS THE AGENT AND THE TERM LOAN AGENT (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) MAY AGREE.

 

156

--------------------------------------------------------------------------------


 

(c)           EACH LENDER FURTHER AGREES THAT THE AGENT MAY, WITHOUT THE CONSENT
OF ANY LENDER, ENTER INTO AMENDMENTS TO THE INTERCREDITOR AGREEMENT AND/OR
ADDITIONAL INTERCREDITOR AGREEMENTS IN ORDER TO PROVIDE FOR THE JOINDER OF
HOLDERS OF TERM LOAN PARI PASSU LIEN OBLIGATIONS IN ACCORDANCE WITH THE TERMS
THEREOF, AND THE INTERCREDITOR AGREEMENT, AS SO AMENDED, SHALL CONTINUE TO BE
BINDING UPON THE LENDERS.

 

ARTICLE X

 

LOAN GUARANTY

 

SECTION 10.01.            Guaranty.  Each Loan Guarantor hereby agrees that it
is jointly and severally liable for, and, as primary obligor and not merely as
surety, and absolutely and unconditionally guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations (collectively
the “Guaranteed Obligations”).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.

 

SECTION 10.02.            Guaranty of Payment.  This Loan Guaranty is a guaranty
of payment and not of collection.  Each Loan Guarantor waives any right to
require any Secured Party to sue any Borrower, any Loan Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 10.03.            No Discharge or Diminishment of Loan Guaranty.  (a) 
Except as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the Payment in
Full of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Secured Party, or any other Person, whether in
connection herewith or in any unrelated transactions.

 

(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
Regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

157

--------------------------------------------------------------------------------


 

(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of any Secured
Party to assert any claim or demand or to enforce any remedy with respect to all
or any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of each Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Secured Party with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).

 

SECTION 10.04.            Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the Payment in Full of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person.  The Agent may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

SECTION 10.05.            Rights of Subrogation.  No Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Secured Parties.

 

SECTION 10.06.            Reinstatement; Stay of Acceleration.  If at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made.  If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or

 

158

--------------------------------------------------------------------------------


 

reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

 

SECTION 10.07.            Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this Loan
Guaranty, and agrees that none of the Secured Parties shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08.            Taxes.  All payments of the Guaranteed Obligations
will be made by each Loan Guarantor free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) any Secured Party receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Guarantor shall make such deductions and (iii) such Loan Guarantor shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

SECTION 10.09.            Maximum Liability.  The provisions of this Loan
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, Federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Guarantor under this Loan Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Secured Parties, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”).  This Section 10.09 with respect to the
Maximum Liability of each Loan Guarantor is intended solely to preserve the
rights of the Secured Parties, to the maximum extent not subject to avoidance
under applicable law, and no Loan Guarantor nor any other Person or entity shall
have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any Loan
Guarantor hereunder shall not be rendered voidable under applicable law.  Each
Loan Guarantor agrees that the Guaranteed Obligations may at any time and from
time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Secured
Parties hereunder, provided, that nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.  Notwithstanding the foregoing, nothing contained in this Agreement
(including any provisions of this Article X to the contrary) shall limit the
liability of the Company in respect of all of the Obligations under the Loan
Documents.

 

SECTION 10.10.            Contribution.  In the event any Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any

 

159

--------------------------------------------------------------------------------


 

loss as a result of any realization upon any collateral granted by it to secure
its obligations under this Loan Guaranty, each other Loan Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor.  For purposes of
this Article X, each Non-Paying Guarantor’s “Guarantor Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from any Borrower after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all Loan
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Loan Guarantor, the aggregate amount of all monies received by such Loan
Guarantors from any Borrower after the date hereof (whether by loan, capital
infusion or by other means).  Nothing in this provision shall affect any Loan
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of the Loan
Guarantors covenants and agrees that its right to receive any contribution under
this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the Payment in Full of the Guaranteed Obligations.  This
provision is for the benefit of all of the Secured Parties, the Borrowers and
the Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

 

SECTION 10.11.            Liability Cumulative.  The liability of each Loan
Party as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Agent, the
Co-Collateral Agents, the Issuing Banks, the Lenders and the other Secured
Parties under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

SECTION 10.12.            Release of Loan Guarantors and Borrowers. 
Notwithstanding anything in Section 9.02(b) to the contrary (i) a Loan Guarantor
or a Borrower that is a Subsidiary shall automatically be released from its
obligations hereunder and its Loan Guaranty and obligations as a Borrower shall
be automatically released upon the consummation of any transaction permitted
hereunder as a result of which such Loan Guarantor or Borrower ceases to be a
Subsidiary of the Company and (ii) so long as no Event of Default has occurred
and is continuing, (A) if a Loan Guarantor or Borrower is or becomes an
Immaterial Subsidiary, and such release would not result in any Immaterial
Subsidiary being required pursuant to Section 5.11(e) to become a Loan Party
hereunder (except to the extent that on and as of the date of such release, one
or more other Immaterial Subsidiaries become Loan Guarantors or Borrowers
hereunder and the provisions of Section 5.11(e) are satisfied upon giving effect
to all such additions and releases) or (B) a Loan Guarantor or Borrower that is
a Subsidiary is designated as an Unrestricted Subsidiary in accordance with
Section 5.13, then, in the case of each of clauses (A) and (B), such Loan
Guarantor shall be automatically released from its

 

160

--------------------------------------------------------------------------------


 

obligations hereunder and its Loan Guaranty and obligations as a Borrower shall
be automatically released upon notification thereof from the Borrower Agent to
the Agent.  In connection with any such release, the Agent shall execute and
deliver to any Loan Guarantor or Borrower that is a Subsidiary, at such Loan
Guarantor’s or Borrower’s expense, all documents that such Loan Guarantor or
Borrower shall reasonably request to evidence termination or release.  Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 10.12 shall be without recourse to or warranty by the Agent.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

161

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

NEIMAN MARCUS, INC.,

 

 

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Vice President

 

 

 

 

 

 

 

NEMA BEVERAGE CORPORATION

 

NM FINANCIAL SERVICES, INC.

 

NM NEVADA TRUST

 

BERGDORFGOODMAN.COM, LLC

 

BERGDORF GOODMAN, INC.

 

BERGDORF GRAPHICS, INC.

 

NEIMAN MARCUS HOLDINGS, INC.

 

NEMA BEVERAGE HOLDING CORPORATION

 

NEMA BEVERAGE PARENT CORPORATION

 

WORTH AVENUE LEASING COMPANY

 

NMGP, LLC, as Borrowers

 

 

 

 

 

 

 

By

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

individually and as Agent, Co-Collateral Agent, Issuing Bank and Swingline
Lender,

 

 

 

 

 

 

 

By

/s/ David Vega

 

 

Name:

David Vega

 

 

Title:

Managing Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Co-Collateral Agent, Issuing Bank and Lender

 

 

 

 

 

 

 

By

/s/ Danielle Baldinelli

 

 

Name:

Danielle Baldinelli

 

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Co-Syndication Agent and Lender

 

 

 

 

 

 

 

By

/s/ Andrew Rey

 

 

Name:

Andrew Rey

 

 

Title:

Vice President

 

 

 

 

 

 

 

REGIONS BANK

 

 

as Co-Documentation Agent and Lender

 

 

 

 

 

 

 

By

/s/ Louis Alexander

 

 

Name: 

Louis Alexander

 

 

Title:

Attorney in Fact

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Co-Documentation Agent and Lender

 

 

 

 

 

 

 

By

/s/ Christopher Fudge

 

 

Name:

Christopher Fudge

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

 

as Lender

 

 

 

 

 

 

 

By

/s/ Ari Bruger

 

 

Name:

Ari Bruger

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By

/s/ Rahul Parmar

 

 

Name:

Rahul Parmar

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

BARCLAYAS BANK, PLC.

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

PNC BANK NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By

/s/ Edward Shuster

 

 

Name:

Edward Shuster

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SUN TRUST BANK

 

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Jamie Hurley

 

 

Name:

Jamie Hurley

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

FLAGSTAR BANK, FSB,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By

/s/ Willard D. Dickerson, Jr.

 

 

Name:

Willard . Dickerson, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

HSBC BANK USA, NATIOANL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By

/s/ John N. McDevitt

 

 

Name:

John N. McDevitt

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------